Exhibit 10.2


Execution Version


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 23, 2014
among
KILROY REALTY, L.P.
JPMORGAN CHASE BANK, N.A.,
as Bank and as Administrative Agent for the Banks,
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
OR ITS AFFILIATE and WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Bank and Syndication Agent,

WELLS FARGO BANK, N.A., BARCLAYS BANK PLC, COMPASS BANK,
PNC BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA,
UNION BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Banks and Co-Documentation Agents,
and
THE BANKS LISTED HEREIN

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I
DEFINITIONS
1


Section 1.1
Definitions
1


Section 1.2
Accounting Terms and Determinations
29


Section 1.3
Types of Borrowings
30


ARTICLE II
THE CREDITS
30


Section 2.1
Commitments to Lend
30


Section 2.2
Notice of Committed Borrowing
31


Section 2.3
Money Market Borrowings
32


Section 2.4
Notice to Banks; Funding of Loans
36


Section 2.5
Notes
37


Section 2.6
Maturity of Loans
38


Section 2.7
Interest Rates
38


Section 2.8
Fees
40


Section 2.9
Mandatory Termination
41


Section 2.10
Mandatory Prepayment
41


Section 2.11
Optional Prepayments
42


Section 2.12
General Provisions as to Payments
43


Section 2.13
Funding Losses
45


Section 2.14
Computation of Interest and Fees
45


Section 2.15
Method of Electing Interest Rates
45


Section 2.16
Letters of Credit
47


Section 2.17
Letter of Credit Usage Absolute
49


Section 2.18
Swingline Loan Subfacility
50


Section 2.19
Extending Facilities
52


ARTICLE III
CONDITIONS
55


Section 3.1
Closing
55


Section 3.2
Borrowings
57


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
58


Section 4.1
Existence and Power
58


Section 4.2
Power and Authority
58


Section 4.3
No Violation
58


Section 4.4
Financial Information
59


Section 4.5
Litigation
59


Section 4.6
Compliance with ERISA
59


Section 4.7
Environmental Compliance
60


Section 4.8
Taxes
61


Section 4.9
Full Disclosure
61


Section 4.10
Solvency
62


Section 4.11
Use of Proceeds; Margin Regulations
62


Section 4.12
Governmental Approvals
62




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 4.13
Investment Company Act
62


Section 4.14
Closing Date Transactions
62


Section 4.15
Representations and Warranties in Loan Documents
62


Section 4.16
Patents, Trademarks, etc
62


Section 4.17
No Default
63


Section 4.18
Licenses, etc
63


Section 4.19
Compliance with Law
63


Section 4.20
No Burdensome Restrictions
63


Section 4.21
Brokers' Fees
63


Section 4.22
Labor Matters
63


Section 4.23
Organizational Documents
63


Section 4.24
Principal Offices
64


Section 4.25
REIT Status
64


Section 4.26
Ownership of Property
64


Section 4.27
Insurance
64


Section 4.28
Anti-Corruption Laws
64


Section 4.29
Sanctions
64


ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
64


Section 5.1
Information
64


Section 5.2
Payment of Obligations
67


Section 5.3
Maintenance of Property; Insurance
67


Section 5.4
Conduct of Business
67


Section 5.5
Compliance with Laws
67


Section 5.6
Inspection of Property, Books and Records
68


Section 5.7
Existence
68


Section 5.8
Financial Covenants
68


Section 5.9
Restriction on Fundamental Changes; Operation and Control
69


Section 5.10
Changes in Business
70


Section 5.11
Sale of Unencumbered Asset Pool Properties
70


Section 5.12
Fiscal Year; Fiscal Quarter
70


Section 5.13
Margin Stock
70


Section 5.14
Use of Proceeds
70


Section 5.15
General Partner Status
71


ARTICLE VI
DEFAULTS
71


Section 6.1
Events of Default
71


Section 6.2
Rights and Remedies


73


Section 6.3
Notice of Default
75


Section 6.4
Actions in Respect of Letters of Credit
75


ARTICLE VII
THE ADMINISTRATIVE AGENT
77


Section 7.1
Appointment and Authorization
77




 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 7.2
Administrative Agent and Affiliates
77


Section 7.3
Action by Administrative Agent
77


Section 7.4
Consultation with Experts
78


Section 7.5
Liability of Administrative Agent
78


Section 7.6
Indemnification
79


Section 7.7
Credit Decision
79


Section 7.8
Successor Administrative Agent
79


Section 7.9
Administrative Agent's Fee
80


Section 7.10
Copies of Notices
80


ARTICLE VIII
CHANGE IN CIRCUMSTANCES
81


Section 8.1
Alternate Rate of Interest
81


Section 8.2
Illegality
81


Section 8.3
Increased Cost and Reduced Return
82


Section 8.4
Taxes
83


Section 8.5
Base Rate Loans Substituted for Affected Euro-Dollar Loans
87


Section 8.6
SPC Loans
88


Section 8.7
Mitigation Obligations; Replacement of Banks
89


ARTICLE IX
MISCELLANEOUS
90


Section 9.1
Notices
90


Section 9.2
No Waivers
92


Section 9.3
Expenses; Indemnification
92


Section 9.4
Sharing of Set-Offs
93


Section 9.5
Amendments and Waivers
94


Section 9.6
Successors and Assigns
94


Section 9.7
USA Patriot Act
98


Section 9.8
Defaulting Lenders
98


Section 9.9
Governing Law; Submission to Jurisdiction
100


Section 9.10
Marshaling; Recapture
101


Section 9.11
Counterparts; Integration; Effectiveness
101


Section 9.12
WAIVER OF JURY TRIAL
101


Section 9.13
Survival
101


Section 9.14
Domicile of Loans
102


Section 9.15
Limitation of Liability
102


Section 9.16
No Bankruptcy Proceedings
102


Section 9.17
Optional Increase in Commitments


102


Section 9.18
Severability
105


Section 9.19
Interest Rate Limitation
105


Section 9.20
Transitional Arrangements
105


Section 9.21
Confidentiality
106


 
 
 


 
iii
 




--------------------------------------------------------------------------------



Exhibit A-1    -    Form of Revolving Note
Exhibit A-2    -    Form of Term Note
Exhibit A-3    -    Form of Designated Lender Note
Exhibit B    -    Unencumbered Asset Pool Properties (Fee Interests)
Exhibit C    -    Unencumbered Asset Pool Properties (Leasehold Interests)
Exhibit D    -    Form of Assignment and Assumption Agreement
Exhibit E    -    Form of Money Market Quote Request
Exhibit F    -    Form of Invitation for Money Market Quotes
Exhibit G    -    Form of Money Market Quote
Exhibit H    -    Form of Designation Agreement
Exhibit I        -    Forms of U.S. Tax Compliance Certificates
Schedule 1    -    Commitments
Schedule 4.22    -    Labor Matters



iv



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 23, 2014, among KILROY
REALTY, L.P. (the “Borrower”), JPMORGAN CHASE BANK, N.A., as Bank and as
Administrative Agent for the Banks (the “Administrative Agent”), J.P. MORGAN
SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED OR ITS AFFILIATE, as Joint Lead Arranger and
Joint Bookrunner, WELLS FARGO SECURITIES, LLC, as Joint Lead Arranger and Joint
Bookrunner, BANK OF AMERICA, N.A., as Bank and Syndication Agent, WELLS FARGO
BANK, N.A., BARCLAYS BANK PLC, COMPASS BANK, PNC BANK, NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA, UNION BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as
Banks and Co-Documentation Agents, and the BANKS listed on the signature pages
hereof (the “Banks”).


RECITALS


WHEREAS, the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto are parties to an Amended and Restated Revolving
Credit Agreement dated as of November 28, 2012 (the “Existing Revolving Credit
Agreement”); and
WHEREAS, the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and
the lenders party thereto are parties to a Credit Agreement dated as of March
29, 2012, as amended by Amendment No. 1 to Credit Agreement dated as of November
28, 2012 (the “Existing Term Loan Agreement”, and together with the Existing
Revolving Credit Agreement, collectively, the “Existing Credit Agreements”);
WHEREAS, the parties wish to amend and restate the Existing Credit Agreements in
their entirety.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend and restate the Existing
Credit Agreements in their entirety as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following terms, as used herein, have the
following meanings:
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
"Acquisition Property" means, as of any date of determination, any Real Property
Assets acquired within such fiscal quarter and/or the immediately preceding
three fiscal quarters.


“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any Incremental Commitments which shall be consistent with the

1



--------------------------------------------------------------------------------



applicable provisions of this Agreement relating to such Incremental Commitments
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.


“Adjusted Annual EBITDA” means, for any period, Annual EBITDA for such period,
minus the sum of (a) interest income other than interest income from mortgage
notes not in excess of $5,000,000 per annum, and (b) a management fee reserve in
an amount equal to 3% of consolidated total revenue (after deduction of interest
income of the Borrower and its subsidiaries for such period), plus the sum of
(a) general and administrative expenses for such period to the extent included
in Annual EBITDA and (b) actual management fees relating to Real Property for
such period.
“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.7(b).
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall (x) the Administrative Agent or any Bank or (y) any other Person that is
engaged in the business of making commercial loans (including revolving loans)
in the ordinary course of business and for which the General Partner or the
Borrower does not, directly or indirectly, possess the power to cause the
direction of the investment policies of such Person be deemed to be an Affiliate
of the Borrower.
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.
“Agent Party” has the meaning set forth in Section 9.1(d)(ii).
“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time hereafter be modified, supplemented or amended.
“Aggregate Exposure” means, with respect to any Bank at any time, an amount
equal to the sum of (i) the aggregate then unpaid principal amount of such
Bank’s Term Loans and (ii) the amount of such Bank’s Revolving Commitment then
in effect or, if the Revolving Commitments have been terminated, the amount of
such Bank’s outstanding Revolving Loans.
“Aggregate Exposure Percentage” means, with respect to any Bank at any time, the
ratio (expressed as a percentage) of such Bank’s Aggregate Exposure at such time
to the Aggregate Exposures of all Banks at such time.
“Annual EBITDA” means, measured as of the last day of each calendar quarter (and
without duplication), an amount derived from (i) total revenues relating to all
Real Property

2



--------------------------------------------------------------------------------



Assets of the Borrower, the General Partner and their Consolidated Subsidiaries
or to the Borrower’s or the General Partner’s interest in Minority Holdings for
the previous four consecutive calendar quarters including the quarter then
ended, on an accrual basis without giving effect to the straight-lining of
rents, plus (ii) interest and other income of the Borrower, the General Partner
and their Consolidated Subsidiaries, including, without limitation, real estate
service revenues, for such period, plus (iii) nonrecurring extraordinary losses
(including losses from the sale of Real Property Assets and/or early
extinguishment of Debt or the forgiveness of Debt) for such period, plus (iv)
non-cash compensation expense for such period not in excess of $15,000,000 per
annum, plus (v) costs and expenses incurred during such period with respect to
acquisitions consummated during such period, less (vi) total operating expenses
and other expenses relating to such Real Property Assets and to the Borrower’s
and the General Partner’s interest in Minority Holdings for such period (other
than interest, taxes, depreciation, amortization, and other non-cash items),
less (vii) total corporate operating expenses (including general overhead
expenses) and other expenses of the Borrower, the General Partner, their
Consolidated Subsidiaries and the Borrower’s and the General Partner’s interest
in Minority Holdings (other than interest, taxes, depreciation, amortization and
other non-cash items), less (viii) gains from discontinued operations and
extraordinary gains or losses, for such period, and less (ix) nonrecurring
extraordinary gains (including gains from the sale of Real Property Assets
and/or the early extinguishment of Debt or the forgiveness of Debt) for such
period. For purposes of this Agreement, Annual EBITDA shall be deemed to include
only the Borrower’s pro rata share (such share being based upon the Borrower’s
percentage ownership interest as shown on the Borrower’s annual audited
financial statements) of the Annual EBITDA of any Person in which the Borrower,
directly or indirectly, owns an interest.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption
“Applicable Interest Rate” means the lesser of (x) the rate at which the
interest rate applicable to any floating rate Debt could be fixed, at the time
of calculation, by the Borrower entering into an unsecured interest rate swap
agreement (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate swap agreement at the time of calculation, a reasonably
determined fixed rate equivalent), and (y) the rate at which the interest rate
applicable to such floating rate Debt is actually capped, at the time of
calculation, if the Borrower has entered into an interest rate cap agreement
with respect thereto or if the documentation for such Debt contains a cap.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans and Swingline Loans, its Domestic Lending Office, (ii) in
the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and (iii) in
the case of its Money Market Loans, its Money Market Lending Office.
“Applicable Margin” means, (a) with respect to each Revolving Loan, the
respective percentages per annum determined, at any time, based on the range
into which Borrower’s Credit Rating then falls, in accordance with the following
table.

3



--------------------------------------------------------------------------------



Range of Borrower’s Credit
Applicable Margin for
Applicable Margin for Base
Rating*
Euro-Dollar Revolving Loans
(% per annum)


Rate Revolving Loans
(% per annum)


A-/A3 or better
0.875
%
0.000
%
BBB+/Baal
0.925
%
0.000
%
BBB/Baa2
1.050
%
0.050
%
BBB-/Baa3
1.250
%
0.250
%
<BBB-/Baa3 or unrated
1.650
%
0.650
%

(b) with respect to each Term Loan, the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the following table.
Range of Borrower’s Credit Rating*
Applicable Margin for Euro-Dollar Term Loans
(% per annum)
Applicable Margin for Base Rate Term Loans
(% per annum)
A-/A3 or better
0.900
%
0.000
%
BBB+/Baal
0.975
%
0.000
%
BBB/Baa2
1.150
%
0.150
%
BBB-/Baa3
1.400
%
0.400
%
<BBB-/Baa3 or unrated
1.900
%
0.900
%



* Applicable rating for purposes of determining the Applicable Margin is
Borrower’s Credit Rating and if there are only two Borrower’s Credit Ratings,
then it will be the higher of the two. In the event that the Borrower’s Credit
Ratings are more than one level apart, the median rating will be used. If there
are three Borrower’s Credit Ratings and such ratings are split, then, if the
difference between the highest and lowest is one level apart, it will be the
highest of the three, but if the difference is more than one level, the rating
will be the average of the two highest (or if such average is not a recognized
category, then the second highest rating will be used). If there is only one
Borrower’s Credit Rating, the Applicable Margin shall be based on such rating.
Should Borrower (or General Partner) lose its Investment Grade Rating from both
S&P and Moody’s, pricing will revert to the unrated portion of the table above.
Upon reinstatement of such Investment Grade Rating from either S&P or Moody’s,
pricing will revert to the rated pricing table above.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.
“Assignee” has the meaning set forth in Section 9.6(c).
“Availability Period” has the meaning set forth in Section 2.9.

4



--------------------------------------------------------------------------------



“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors and
each Designated Lender; provided, however, that the term “Bank” shall exclude
each Designated Lender when used in reference to a Committed Revolving Loan, the
Revolving Commitments or terms relating to the Committed Revolving Loans and the
Revolving Commitments and shall further exclude each Designated Lender for all
other purposes hereunder except that any Designated Lender which funds a Money
Market Loan shall, subject to Section 9.6(d), have the rights (including the
rights given to a Bank contained in Section 9.3 and otherwise in Article 9) and
obligations of a Bank associated with holding such Money Market Loan.
“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate, (ii) the Federal Funds Rate +.50% and (iii) one-month London
Interbank Offered Rate (determined as though the interest period commenced as of
the date of determination and based on the LIBO Screen Rate) + 1%. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
London Interbank Offered Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
London Interbank Offered Rate, respectively.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Borrowing or pursuant to Article
VIII.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” means Kilroy Realty, L.P. and its successors.

5



--------------------------------------------------------------------------------



“Borrower’s Credit Rating” means the rating assigned by the Rating Agencies to
the General Partner’s or the Borrower’s senior unsecured long term indebtedness,
or if no such rating is available, then the General Partner’s or the Borrower’s
issuer rating.
“Borrowing” has the meaning set forth in Section 1.3.
“Capital Expenditures” means, for any period, the sum of all recurring
expenditures on capital improvements (whether paid in cash or accrued as a
liability) by the Borrower which are capitalized on the consolidated balance
sheet of the Borrower in conformity with GAAP, but less (i) all expenditures
made with respect to the acquisition by the Borrower and its Consolidated
Subsidiaries of any interest in real property within nine months after the date
such interest in real property is acquired and (ii) capital expenditures made
from the proceeds of insurance or condemnation awards (or payments in lieu
thereof) or indemnity payments received during such period by Borrower or any of
its Consolidated Subsidiaries from third parties.
“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by banks
rated AA or better by S&P or Aa2 by Moody’s and dealers, including, without
limitation, Federal Home Loan Mortgage Corporation participation sale
certificates, Government National Mortgage Association modified pass-through
certificates, Federal National Mortgage Association bonds and notes, Federal
Farm Credit System securities, (iv) time deposits, domestic and Eurodollar
certificates of deposit, bankers acceptances, commercial paper rated at least
A-1 by S&P and P-1 by Moody’s, and/or guaranteed by an Aa rating by Moody’s, an
AA rating by S&P, or better rated credit, floating rate notes, other money
market instruments and letters of credit each issued by banks which have a
long-term debt rating of at least AA by S&P or Aa2 by Moody’s, (v) obligations
of domestic corporations, including, without limitation, commercial paper,
bonds, debentures, and loan participations, each of which is rated at least AA
by S&P, and/or Aa2 by Moody’s, and/or unconditionally guaranteed by an AA rating
by S&P, an Aa2 rating by Moody’s, or better rated credit, (vi) obligations
issued by states and local governments or their agencies, rated at least MIG-1
by Moody’s and/or SP-1 by S&P and/or guaranteed by an irrevocable letter of
credit of a bank with a long-term debt rating of at least AA by S&P or Aa2 by
Moody’s, (vii) repurchase agreements with major banks and primary government
securities dealers fully secured by U.S. Government or agency collateral equal
to or exceeding the principal amount on a daily basis and held in safekeeping,
(viii) real estate loan pool participations, guaranteed by an entity with an AA
rating given by S&P or an Aa2 rating given by Moody’s, or better rated credit,
and (ix) shares of any mutual fund that has its assets primarily invested in the
types of investments referred to in clauses (i) through (v).
“Change in Law” has the meaning set forth in Section 8.3.
“Charges” has the meaning set forth in Section 9.19.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are Revolving Loans or Term Loans.

6



--------------------------------------------------------------------------------



“Closing Date” has the meaning set forth in Section 3.1.
“Commitment” means, with respect to each Bank, its Revolving Commitment and/or
its Term Commitment, as the context may require.
“Commitment Percentage” means, with respect to each Bank, its Revolving
Commitment Percentage and/or its Term Commitment Percentage, as the context may
require.
“Committed Borrowing” means a Committed Revolving Borrowing and/or a Committed
Term Borrowing, as the context may require.
“Committed Loans” means Committed Revolving Loans and/or Committed Term Loans,
as the context may require.
“Committed Revolving Borrowing” has the meaning set forth in Section 1.3.
“Committed Revolving Loan” means a Revolving Loan made by a Bank pursuant to
Section 2.1(a); provided that, if any such Revolving Loan or Loans (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term “Committed Revolving Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
“Committed Term Borrowing” has the meaning set forth in Section 1.3.
“Committed Term Loan” means a Term Loan made by a Bank pursuant to Section
2.1(b) or Section 9.17; provided that, if any such Term Loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of Interest
Rate Election, the term “Committed Term Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
“Communications” has the meaning set forth in Section 9.1(d)(ii).
“Completion of Construction” means the issuance of a temporary or permanent
certificate of occupancy for the improvements under construction, permitting the
use and occupancy thereof for their regular intended uses.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with the Borrower in accordance with GAAP.
“Consolidated Tangible Net Worth” means at any date the difference between (a)
Total Asset Value, less (b) Total Debt.
“Contingent Obligation” as to any Person means, without duplication, (i) any
guaranty of the principal of the Debt of any other Person, (ii) any contingent
obligation of such Person required to be shown on such Person’s balance sheet in
accordance with GAAP, and (iii) any obligation required to be disclosed in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any non-recourse Debt, lease, dividend or other obligation, exclusive of
contractual indemnities (including, without limitation, any indemnity or price-

7



--------------------------------------------------------------------------------



adjustment provision relating to the purchase or sale of securities or other
assets) and guarantees of non-monetary obligations (other than guarantees of
completion) which have not yet been called on or quantified, of such Person or
of any other Person. The amount of any Contingent Obligation described in clause
(iii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the Applicable Interest Rate, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Borrower required to be delivered
pursuant to Section 4.4 hereof. Notwithstanding anything contained herein to the
contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim. Subject to the
preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to the Borrower), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations, (ii) in the case of joint and several
guarantees given by a Person in whom the Borrower owns an interest (which
guarantees are non-recourse to the Borrower), to the extent the guarantees, in
the aggregate, exceed 15% of total real estate investments of such Person, the
amount in excess of 15% shall be deemed to be a Contingent Obligation of the
Borrower, and (iii) in the case of a guaranty (whether or not joint and several)
of an obligation otherwise constituting Debt of such Person, the amount of such
guaranty shall be deemed to be only that amount in excess of the amount of the
obligation constituting Debt of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Fronting Bank, the Swingline
Lender or any other Bank.
“Debt” of any Person (including Minority Holdings) means, without duplication,
(A) (i) the face amount of all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or any asset and, (ii) the face
amount of all indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument (whether or not disbursed in full in the case of a
construction loan), (B) the face amount of all letters of credit

8



--------------------------------------------------------------------------------



issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (C) as shown on such Person’s balance sheet, all
Contingent Obligations of such Person, (D) all “mark to market” liabilities of
such Person under any interest rate protection agreement (including, without
limitation, any interest rate swaps, caps, floors, collars and similar
agreements) or other hedging agreements and currency swaps and foreign exchange
contracts or similar agreements. For purposes of this Agreement, Debt (other
than Contingent Obligations) of the Borrower shall be deemed to include only the
Borrower’s pro rata share (such share being based upon the Borrower’s percentage
ownership interest as shown on the Borrower’s annual audited financial
statements) of the Debt of any Person in which the Borrower, directly or
indirectly, owns an interest, provided that such Debt is nonrecourse, both
directly and indirectly, to the Borrower.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Domestic Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Bank shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.
“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-3 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d) hereof.
“Designating Lender” shall have the meaning set forth in Section 9.6(d) hereof.

9



--------------------------------------------------------------------------------



“Designation Agreement” means a designation agreement in substantially the form
of Exhibit H attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.
“Development Properties” means any Real Property Assets which are 100% owned in
fee (or leasehold pursuant to a Financeable Ground Lease) by the Borrower, the
General Partner or any of their Consolidated Subsidiaries and which are not
subject to any Lien (other than Permitted Liens), and which are under
development or redevelopment, provided that Real Property Assets shall cease to
be Development Properties as of the earlier to occur of (a) the date which is
eighteen (18) months after Completion of Construction thereof, and (b) the first
fiscal quarter in which the occupancy rate of the applicable Development
Property has averaged eighty-five percent (85%) or more.
“Dollar” and “$” mean dollars which are the lawful money of the United States.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City and Los Angeles are authorized by law to
close.
“Domestic Lending Office” means, as to each Bank, its office located within the
United States at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office within the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent; provided that no Bank shall be permitted to change its
Domestic Lending Office if as a result of such change either (i) pursuant to the
provisions of Section 8.1 or Section 8.2, Borrower would be unable to maintain
any Loans as Euro-Dollar Loans; or (ii) Borrower would be required to make any
payment to such Bank pursuant to the provisions of Section 8.3 or Section 8.4.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its respective Related Persons or any
other Person, providing for access to data protected by passcodes or other
security system.
“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof or (b) one or more banks, finance companies,
insurance or other financial institutions which (1) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent, and (2) has total assets in excess of
Ten Billion Dollars ($10,000,000,000).
“Environmental Affiliate” means any partnership, or joint venture, trust or
corporation in which an equity interest is owned by the Borrower, either
directly or indirectly.

10



--------------------------------------------------------------------------------



“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws by
a court or governmental agency having jurisdiction.
“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damage, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law, in each
case as to which could reasonably be expected to have a Material Adverse Effect.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes or the clean-up or other remediation thereof.
“Environmental Report” has the meaning set forth in Section 4.7.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent; provided that no Bank shall be permitted to change
its Euro-Dollar Lending Office if as a result of such change either (i) pursuant
to the provisions of Section 8.1 or Section 8.2, Borrower would be unable to
maintain any Loans as

11



--------------------------------------------------------------------------------



Euro-Dollar Loans; or (ii) Borrower would be required make any payment to such
Bank pursuant to the provisions of Sections 8.3 or Section 8.4.
“Euro-Dollar Loan” means a Committed Loan to be made by a Bank as a Loan bearing
interest at the Adjusted London Interbank Offered Rate in accordance with the
applicable Notice of Committed Borrowing or Notice of Interest Rate Election.
“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).
“Event of Default” has the meaning set forth in Section 6.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. Federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan, Letter of Credit or Commitment pursuant to a law
in effect on the date on which (i) such Recipient acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 8.7(b)) or (ii) in the case of a Bank,
such Bank changes its lending office, except in each case to the extent that,
pursuant to Section 8.4, amounts with respect to such Taxes were payable either
to such Bank’s assignor immediately before such Bank acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Bank immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 8.4(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.
“Existing Loan Facility” has the meaning set forth in Section 2.19(a).


“Existing Credit Agreements” has the meaning set forth in the recitals.


“Existing Revolving Credit Agreement” has the meaning set forth in the recitals.
“Existing Term Loan Agreement” has the meaning set forth in the recitals.


“Extended Loans” has the meaning set forth in Section 2.19(a).


“Extended Revolving Commitments” has the meaning set forth in Section 2.19(a).


“Extending Lender” has the meaning set forth in Section 2.19(b).


“Extension” has the meaning set forth in Section 2.19(a).


“Extension Election” has the meaning set forth in Section 2.19(b).



12



--------------------------------------------------------------------------------



“Extension Request” has the meaning set forth in Section 2.19(a).
“Facility” means each of the Term Loan Facility and the Revolving Credit
Facility, and collectively, the “Facilities”.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, as all of the same may be modified or qualified by any applicable
intergovernmental agreement within the meaning of Sections 1.1471-1(b) and
1.1471-1T(b) of the United States Treasury Regulations; provided, that if the
definition of FATCA as generally accepted by major financial institutions in the
REIT finance market shall change, the Banks agree to act in good faith to amend
this definition so that it is consistent with such accepted definition.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average of the rates, quoted to the Administrative Agent from at
least three federal funds brokers of recognized standing selected by the
Administrative Agent, on such day on such transactions as determined by the
Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
“FFO” means “funds from operations,” defined to mean net income (or loss)
(computed in accordance with GAAP), excluding gains (or losses) from debt
restructurings and sales of properties, plus depreciation and amortization,
after adjustments for Minority Holdings. Adjustments for Minority Holdings will
be calculated to reflect FFO on the same basis as above.
“Financeable Ground Lease” means either (x) a ground lease reasonably
satisfactory to the Required Banks, or (y) a ground lease which provides (i) for
a remaining term of not less than 25 years (including options and renewals),
(ii) that the ground lease will not be terminated until any leasehold mortgagee
shall have received notice of a default and has had a reasonable opportunity to
cure the same or complete foreclosure, and has failed to do so, (iii) for a new
lease on substantially the same terms to any leasehold mortgagee recognized
under such ground lease as tenant if the ground lease is terminated for any
reason, (iv) for non-merger of the fee and leasehold estates, and (v)
transferability of the tenant’s interest under the ground lease, subject only to
the landlord’s reasonable approval. Notwithstanding the foregoing, it is hereby

13



--------------------------------------------------------------------------------



agreed that the ground lease with respect to the Real Property Asset commonly
known as “Kilroy Airport Center, Long Beach, California”, shall be deemed to be
a “Financeable Ground Lease”.
“Fitch” means Fitch, Inc. or any successor thereto.
“FMV Cap Rate” means 6.00%.
“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Fronting Bank” shall mean each of JPMorgan Chase Bank, N.A., Bank of America,
N.A. and Wells Fargo Bank, N.A. and which is designated by Borrower in its
Notice of Borrowing as the Bank which shall issue a Letter of Credit with
respect to such Notice of Borrowing.
“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession within the United States, which
are applicable to the circumstances as of the date of determination.
“General Partner” means Kilroy Realty Corporation, a Maryland corporation.
“Governmental Authority” means any Federal, state or local government or any
other political subdivision thereof or agency exercising executive, legislative,
judicial, regulatory or administrative functions having jurisdiction over the
Borrower or any Real Property Asset.
“Group of Loans” means, at any time, a group of Loans for each Class of Loan
consisting of (i) all Committed Loans of such Class which are Base Rate Loans at
such time, or (ii) all Committed Loans of such Class which are Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to Section
8.2 or 8.4, such Loan shall be included in the same Group or Groups of Loans
from time to time as it would have been in if it had not been so converted or
made.
“Guaranty” means the Guaranty of Payment, of even date herewith, made by the
General Partner.
“Impacted Interest Period” has the meaning set forth in Section 2.7(b).
“Increased Amount Date” has the meaning set forth in Section 9.17(a).
“Incremental Commitments” has the meaning set forth in Section 9.17(a).

14



--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.3(b).
“Initial Funding Date” means the Closing Date on which all of the conditions
described in Sections 3.1 and 3.2 have been satisfied (or waived) in a manner
satisfactory to the Administrative Agent and the Banks and on which the initial
Loans under this Agreement are made by the Banks to the Borrower.
“Interest Period” means: (i) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Committed Borrowing or of any Notice of
Interest Rate Election with respect to such Committed Borrowing and ending one,
two, three, six or, if available from all of the Banks, twelve months thereafter
(or a period of seven (7) days, not more frequently than twice in any calendar
quarter, unless any Bank has previously advised the Administrative Agent and the
Borrower that it does not accept, in its sole discretion, the Offered Rate), as
the Borrower may elect in the applicable Notice of Committed Borrowing or Notice
of Interest Rate Election; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and
(c)    any Interest Period which would otherwise end after the applicable
Maturity Date shall end on the applicable Maturity Date.
(ii)    with respect to each Base Rate Borrowing, the period commencing on the
date of such Committed Borrowing or Notice of Interest Rate Election and ending
30 days thereafter; provided that any Interest Period which would otherwise end
on a day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and provided that any Interest Period which
would otherwise end after the Maturity Date shall end on the Maturity Date.
(iii)    with respect to each Money Market LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
one, two, three or, if available from all applicable Banks, six months
thereafter, as the Borrower may elect in the applicable Notice of Money Market
Borrowing in accordance with Section 2.3; provided that:

15



--------------------------------------------------------------------------------



(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
(c)    if any Interest Period includes a date on which a payment of principal of
Loans is required to be made under Section 2.10 but does not end on such date,
then (i) the principal amount (if any) of each Money Market LIBOR Loan required
to be repaid on such date and (ii) the remainder (if any) of each such Money
Market LIBOR Loan shall have an Interest Period determined as set forth above;
and
(d)    any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.
(iv)    with respect to each Money Market Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 14 days
nor more than 180 days) as the Borrower may elect in accordance with Section
2.3; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day;
(b)    if any Interest Period includes a date on which a payment of principal of
Loans is required to be made under Section 2.10 but does not end on such date,
then (i) the principal amount (if any) of each Money Market Absolute Rate Loan
required to be repaid on such date and (ii) the remainder (if any) of each such
Money Market Absolute Rate Loan shall have an Interest Period determined as set
forth above; and
(c)    any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for U.S. Dollars that
is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the

16



--------------------------------------------------------------------------------



shortest period (for which that Screen Rate is available for U.S. Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“IntraLinks” means an electronic service provider that provides a secure means
to post information via the internet, at all times accessible by the
Administrative Agent and the Banks.
“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, and a rating or “shadow” rating of Baa3 or better from
Moody’s or a rating or “shadow” rating equivalent to the foregoing from Fitch.
Any such “shadow” rating shall be evidenced by a letter from the applicable
Rating Agency or by such other evidence as may be reasonably acceptable to the
Administrative Agent (as to any such other evidence, the Administrative Agent
shall present the same to, and discuss the same with, the Banks).
“Joint Bookrunner” shall mean each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated or its Affiliate and Wells Fargo Securities,
LLC in their respective capacities as joint bookrunner, and their respective
successors in such capacity.
“Joint Lead Arranger” shall mean each of J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated or its Affiliate and Wells Fargo
Securities, LLC in their respective capacities as joint lead arranger, and their
respective successors in such capacity.
“Letter(s) of Credit” has the meaning provided in Section 2.2(b).
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by and acceptable to the applicable Fronting Bank; in the event of any
inconsistency between the terms of such Letter of Credit Application and this
Agreement, the terms of this Agreement shall be controlling.
“Letter of Credit Collateral” has the meaning provided in Section 6.4.
“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.
“Letter of Credit Documents” has the meaning provided in Section 2.17.
“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under the Letters of Credit then outstanding,
assuming compliance with all requirements for drawing referred to therein, and
(ii) the aggregate amount of the Borrower’s unpaid obligations under this
Agreement in respect of the Letters of Credit.
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.3.
“LIBO Screen Rate” has the meaning set forth in Section 2.7(b).

17



--------------------------------------------------------------------------------



“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, each of the Borrower
and any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan” means a Revolving Loan and/or a Term Loan, as the context may require.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Letter(s) of
Credit, the Letter of Credit Documents and any related documents.
“Loan Extension Amendment” has the meaning set forth in Section 2.19(c).
“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).
“Majority Facility Banks” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
aggregate unpaid principal amount of the Revolving Loans, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Credit
Facility, prior to any termination of the Revolving Commitments, the holders of
more than 50% of the Revolving Commitments).
“Mandatory Borrowing” has the meaning set forth in Section 2.18(b)(iii).
“Margin Stock” shall have the meaning provided such term in Regulation U,
Regulation T and Regulation X of the Federal Reserve Board.
“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or assets of the Borrower or (ii) the ability of the
Borrower to perform its obligations hereunder in all material respects,
including to pay interest and principal.
“Material of Environmental Concern” means and includes pollutants, contaminants,
hazardous wastes, and toxic, radioactive, caustic or otherwise hazardous
substances, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $5,000,000.
“Material Subsidiary” means any Subsidiary of the Borrower and/or the General
Partner to which 10% or more of Total Asset Value is attributable.
“Maturity Date” means the Revolving Credit Maturity Date and/or a Term Loan
Maturity Date, as the context may require.
“Maximum Rate” has the meaning set forth in Section 9.19.

18



--------------------------------------------------------------------------------



“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned by the Borrower which are not consolidated with the
Borrower on its financial statements.
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii)(4).
“Money Market Absolute Rate Loan” means a Revolving Loan to be made by a Bank
pursuant to an Absolute Rate Auction.
“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or Affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
“Money Market LIBOR Loan” means a Revolving Loan to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 2.3).
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii)(3).
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.
“Money Market Quote Request” means a, invitation substantially in the form of
Exhibit E hereto.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Net Offering Proceeds” means all cash received by the Borrower or the General
Partner as a result of the sale of common shares of beneficial interest,
preferred shares of beneficial interest (including perpetual preferred),
partnership interests, limited liability company interests, or other ownership
or equity interests in the Borrower or the General Partner (or evidence of
indebtedness of the Borrower or the General Partner convertible into any of the
foregoing) less customary costs and discounts of issuance paid by the Borrower
or the General Partner, as the case may be.

19



--------------------------------------------------------------------------------



“New Acquisition” shall mean any Real Property Asset acquired after the date
hereof.
“New Revolving Commitments” has the meaning set forth in Section 9.17(a).
“New Revolving Credit Bank” has the meaning set forth in Section 9.17(a).
“New Term Commitments” has the meaning set forth in Section 9.17(a).
“New Term Loan” has the meaning set forth in Section 9.17(e).
“New Term Loan Bank” has the meaning set forth in Section 9.17(a).
“Non-Recourse Debt” means Debt of the Borrower or the General Partner on a
consolidated basis for which the right of recovery of the obligee thereof is
limited to recourse against the Real Property Assets securing such Debt (subject
to such limited exceptions to the non-recourse nature of such Debt such as
fraud, misappropriation, misapplication and environmental indemnities, as are
usual and customary in like transactions at the time of the incurrence of such
Debt).
“Notes” means, collectively, the promissory notes of the Borrower, each
substantially in the form of Exhibit A-1 or A-2 hereto, evidencing the
obligation of the Borrower to repay the Loans, together with any Designated
Lender Notes, and “Note” means any one of such promissory notes issued
hereunder.
“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.
“Notice of Committed Borrowing” has the meaning set forth in Section 2.2.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.15(a).
“Notice of Money Market Borrowing” has the meaning set forth in Section 2.3(f).
“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower from time to time owing to any Bank under or in
connection with this Agreement or any other Loan Document, including, without
limitation, (i) the outstanding principal amount of the Committed Loans at such
time, plus (ii) the Letter of Credit Usage at such time, plus (iii) the
outstanding principal amount of any Money Market Loans at such time.
“Offered Rate” means a rate per annum quoted by the Administrative Agent, plus
the Applicable Margin for the applicable Class of Euro-Dollar Loans, for an
Interest Period of seven (7) days.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received

20



--------------------------------------------------------------------------------



or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan, Letter of Credit or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.7).
“Outstanding Balance” means, the sum of (i) the aggregate outstanding and unpaid
principal balance of all Revolving Loans and (ii) the Letter of Credit Usage.
“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
“Participant Register” has the meaning set forth in Section 9.6(b).
“Participant” has the meaning set forth in Section 9.6(b).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Liens” means (a) Liens in favor of the Borrower or the General
Partner on all or any part of the assets of Subsidiaries of the Borrower or the
General Partner, as applicable, provided that (i) the Debt to which such Lien
relates is held by the Borrower, (ii) such Debt is not otherwise pledged or
encumbered, and (iii) no more than 5% of the Unencumbered Asset Pool Properties
Value may be subject to any such Liens; (b) Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds, completion
bonds, government contracts or other obligations of a like nature, including
Liens in connection with workers’ compensation, unemployment insurance and other
types of statutory obligations or to secure the performance of tenders, bids,
leases, contracts (other than for the repayment of Debt) and other similar
obligations incurred in the ordinary course of business; (c) Liens for taxes,
assessments or governmental charges or claims that are not yet delinquent or
that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded; provided, that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor; (d) Liens on property of the Borrower, the General Partner
or any Subsidiary thereof in favor of the Federal or any state government to
secure certain payments pursuant to any contract, statute or regulation; (e)
easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights of way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded), which do not interfere materially with
the ordinary conduct of the business of the Borrower, the General Partner or any
Subsidiary thereof and which do not materially detract from the value of the
property to which they attach or materially impair the use thereof by the
Borrower, the General Partner or any Subsidiary thereof; (f) statutory Liens of
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen or

21



--------------------------------------------------------------------------------



other Liens imposed by law and arising in the ordinary course of business, for
sums due and payable which are not then past due (or which, if past due, are
being contested in good faith and with respect to which adequate reserves are
being maintained to the extent required by GAAP); (g) Liens not otherwise
permitted by this definition and incurred in the ordinary course of business of
any or all of the Borrower, the General Partner or any Subsidiary thereof with
respect to obligations which do not exceed $500,000 in principal amount in the
aggregate at any one time outstanding; and (h) the interests of lessees and
lessors under leases of real or personal property made in the ordinary course of
business which would not have a Material Adverse Effect.
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.
“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent in New York City from time to time as its Prime Rate.
“Qualified Institution” has the meaning set forth in Section 9.17(b).
“Quotation Date” has the meaning set forth in Section 2.7(b).
“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
“Real Property Assets” means as of any time, the real property assets owned
directly or indirectly by the Borrower, the General Partner and/or their
Consolidated Subsidiaries at such time, and “Real Property Asset” means any one
of them.
“Recipient” means (a) the Administrative Agent, (b) any Bank and (c) any
Fronting Bank, as applicable.
“Recourse Debt” shall mean Debt of the Borrower, the General Partner or any
Consolidated Subsidiary that is not Non-Recourse Debt.
“Register” has the meaning set forth in Section 9.6(g).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

22



--------------------------------------------------------------------------------



“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulatory Change” has the meaning set forth in Section 8.3(a).
“REIT” has the meaning set forth in Section 3.1(o).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, deposit, discharge, leaching or migration.
“Required Banks” means, at any time, Banks having at least fifty-one percent
(51%) of the aggregate amount of (x) the Revolving Commitments or, if the
Revolving Commitments shall have been terminated, holding Notes evidencing at
least fifty-one percent (51%) of the aggregate unpaid principal amount of the
Revolving Loans (provided, that in the case of Swingline Loans, the amount of
each Revolving Credit Bank’s funded participation interest in such Swingline
Loans shall be considered for purposes hereof as if it were a direct loan and
not a participation interest, and the aggregate amount of Swingline Loans owing
to the Swingline Lender shall be considered for purposes hereof as reduced by
the amount of such funded participation interests) plus (y) the outstanding Term
Loans; provided, however, that no Defaulting Lender shall be permitted to vote
on any matter requiring the vote of the Required Banks and for purposes of
determining the Required Banks, the Commitment of such Bank or the unpaid
principal amount of Loans evidenced by Notes held by such Bank, as applicable,
shall not be counted.
“Required Revolving Credit Banks” means, at any time, Revolving Credit Banks
having at least fifty-one percent (51%) of the aggregate amount of the Revolving
Commitments or, if the Revolving Commitments shall have been terminated, holding
Notes evidencing at least fifty-one percent (51%) of the aggregate unpaid
principal amount of the Revolving Loans (provided, that in the case of Swingline
Loans, the amount of each Revolving Credit Bank’s funded participation interest
in such Swingline Loans shall be considered for purposes hereof as if it were a
direct loan and not a participation interest, and the aggregate amount of
Swingline Loans owing to the Swingline Lender shall be considered for purposes
hereof as reduced by the amount of such funded participation interests);
provided, however, that no Defaulting Lender shall be permitted to vote on any
matter requiring the vote of the Required Revolving Credit Banks and for
purposes of determining the Required Revolving Banks, the Revolving Commitment
of such Revolving Credit Bank or the unpaid principal amount of Revolving Loans
evidenced by Notes held by such Revolving Credit Bank, as applicable, shall not
be counted.
“Revolving Commitment” means, with respect to each Bank, the commitment of such
Bank to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as the maximum aggregate amount of such
commitment,

23



--------------------------------------------------------------------------------



as such amount may be reduced from time to time pursuant to Sections 2.10(b) and
2.11(f), or increased pursuant to Section 9.17 (and including any Extended
Revolving Commitment). The initial amount of each Bank’s Revolving Commitment is
set forth on Schedule 1, the Additional Credit Extension Amendment or in the
Assignment and Assumption Agreement pursuant to which such Bank shall have
assumed its Revolving Commitment.
“Revolving Commitment Percentage” means, with respect to any Revolving Credit
Bank, the percentage of the total Revolving Commitments represented by such
Bank’s Revolving Commitment. If the Revolving Commitments have expired or
terminated, the Revolving Commitment Percentages shall be determined based on
the Revolving Commitments most recently in effect, giving effect to any
assignments.
“Revolving Credit Banks” means the Banks that hold a Revolving Commitment.
“Revolving Credit Facility” means the Revolving Commitments and the Revolving
Loans and Swingline Loans made, and Letters of Credit issued, thereunder.
“Revolving Credit Maturity Date” means July 1, 2019, subject to extension (with
respect to Extended Revolving Commitments and Revolving Loans that are Extended
Loans only) as provided in Section 2.19.
“Revolving Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan
or a Swingline Loan and “Revolving Loans” means Base Rate Loans, Euro-Dollar
Loans, Money Market Loans or Swingline Loans or any combination of the foregoing
(including any Extended Loans that are Revolving Loans).
“Revolving Loan Amount” means Six Hundred Million and 00/100 Dollars
($600,000,000) (as adjusted pursuant to Section 9.17).
“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
“Sanctions” means, with respect to any country, territory or Person, any
international economic sanction administered or enforced by the United States
Government (including, without limitation, the Office of Foreign Assets Control
of the United States Department of the Treasury), the United Nations Security
Council, the European Union, and Her Majesty’s Treasury of the United Kingdom,
in each case to the extent applicable to such country, territory or Person.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce or the U.S. Department of the Treasury or
by the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

24



--------------------------------------------------------------------------------



“Secured Debt” means all Debt secured by a Lien on real property.
“Separate Parcel” means a Real Property Asset that is a single, legally
subdivided, separately zoned parcel that can be legally transferred or conveyed
separate and distinct from any other Real Property Asset without benefit of any
other Real Property Asset.
“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests representing either (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by the Borrower.
“Swingline Borrowing” has the meaning set forth in Section 1.3.
“Swingline Commitment” has the meaning set forth in Section 2.18(a).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as swingline
lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.
“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.18.
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Banks, and its successors in such capacity.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means, with respect to each Bank, the commitment of such Bank
to make Term Loans, as such amount may be reduced from time to time pursuant to
Sections 2.9(b) and 2.11(f), or increased pursuant to Section 9.17. The initial
amount of each Bank’s Term Commitment is set forth on Schedule 1, the Additional
Credit Extension Amendment or in the Assignment and Assumption Agreement
pursuant to which such Bank shall have assumed its Term Commitment.
“Term Commitment Percentage” means, with respect to any Term Loan Bank, the
percentage of the total Term Commitments represented by such Bank’s Term
Commitment.
“Term Loan” means a Loan made pursuant to Section 2.1(b) and including any
incremental Term Loan made pursuant to Section 9.17 or any Extended Loans that
are Term Loans.
“Term Loan Amount” means One Hundred Fifty Million and 00/100 Dollars
($150,000,000) (as adjusted pursuant to Section 9.17).

25



--------------------------------------------------------------------------------



“Term Loan Banks” means the Banks that hold a Term Commitment and/or Term Loans.
“Term Loan Facility” means the Term Commitments and the Term Loans made
thereunder.
“Term Loan Maturity Date” means July 1, 2019, subject to extension (with respect
to Term Loans that are Extended Loans only) as provided in Section 2.19.
“Total Asset Value” means, the sum of (v) with respect to each Real Property
Asset (excluding Acquisition Properties) for which there is a valid certificate
of occupancy or a representation from the Borrower that it is legally permitted
to occupy such Real Property Asset and is not less than 85% leased and occupied
as of the last day of the applicable fiscal quarter, the quotient of (i)
Adjusted Annual EBITDA (calculated after giving effect to any required free rent
periods by calculating the average cash rent over the term of the lease during
such free rent periods) with respect thereto for the previous four (4)
consecutive quarters (or, if (A) owned for less than four (4) quarters, the
Adjusted Annual EBITDA (calculated after giving effect to any required free rent
periods by calculating the average cash rent over the term of the lease during
such free rent periods) for such period, annualized, or (B) 85% leased and
occupied for less than a full fiscal quarter, the Adjusted Annual EBITDA
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
for the period so leased and occupied (whether or not owned for the previous
four (4) fiscal quarters), annualized), including the quarter then ended, but
less reserves for Capital Expenditures of (A) $0.30 per square foot per annum
for each Real Property Asset that is an office property, and (B) $0.15 per
square foot per annum for each Real Property Asset that is an industrial
property, divided by (ii) the FMV Cap Rate, (w) with respect to each Real
Property Asset (excluding Acquisition Properties) for which there is a valid
certificate of occupancy or a representation from the Borrower that it is
lawfully permitted to occupy such Real Property Asset but which is or has been
less than 85% leased or occupied for four full consecutive fiscal quarters, an
amount equal to 75% of the book value thereof, net of impairment charges,
provided, however, that if any such Real Property Asset shall remain less than
85% leased or occupied for more than 24 consecutive months, then the value
thereof shall be equal to 50% of book value, (x) with respect to each
Acquisition Property, 100% of its book value (after any impairments), unless the
Borrower has made a one-time election to value such Real Estate Asset in
accordance with clause (v) or (w) hereof, (y) with respect to land and
Development Properties, the lesser of (i) the cost actually paid by the
Borrower, the General Partner or any of their Subsidiaries, and (ii) the market
value, each as determined in accordance with GAAP, of such land or Development
Properties, and (z) Unrestricted Cash or Cash Equivalents of the Borrower, the
General Partner and their Subsidiaries as of the date of determination; provided
that for purposes of determining Total Asset Value, the aggregate contributions
to Total Asset Value from investments in land and Development Properties and
from the Borrower’s and the General Partner’s interests in any joint venture,
whether consolidated or unconsolidated, shall not exceed 30% of Total Asset
Value.
“Total Debt” means the sum of the balance sheet amount of all Debt of the
Borrower, the General Partner and their Consolidated Subsidiaries. Total Debt
shall not be

26



--------------------------------------------------------------------------------



determined in accordance with GAAP, but instead shall be equal to the sum of the
stated principal amount of each item of Debt.
“Total Debt Ratio” means the ratio, as of the date of determination, of (i) the
sum of (x) the Total Debt of the Borrower, the General Partner and their
Consolidated Subsidiaries and (y) the Borrower’s and the General Partner’s pro
rata share of the Total Debt of any Minority Holdings of the Borrower or the
General Partner to (ii) Total Asset Value.
“Total Debt Service” means, as of the last day of each calendar quarter, an
amount equal to the sum of (i) interest (whether accrued, paid or capitalized)
payable by Borrower on its Debt for the previous four consecutive quarters
including the quarter then ended, plus (ii) scheduled payments of principal on
such Debt, whether or not paid by the Borrower (excluding balloon payments) for
the previous four consecutive quarters including the quarter then ended, plus
(iii) the Borrower’s and the General Partner’s pro rata share of the Total Debt
Service of any Minority Holdings of the Borrower or the General Partner.
“Unencumbered Asset Pool Net Operating Cash Flow” means, as of any date of
determination the Adjusted Annual EBITDA attributable to the Unencumbered Asset
Pool Properties. Notwithstanding the foregoing, with respect to any Unencumbered
Asset Pool Property owned by the Borrower, the General Partner or any of their
Consolidated Subsidiaries for a period of less four (4) fiscal quarters,
Unencumbered Asset Pool Net Operating Cash Flow shall be determined in a manner
consistent with the foregoing calculation utilizing annualized Adjusted Annual
EBITDA for the relevant period of the Borrower’s, the General Partner’s or any
of their Consolidated Subsidiaries’ ownership of such Unencumbered Asset Pool
Property.
“Unencumbered Asset Pool Properties” means, as of any date, the Real Property
Assets listed in Exhibit B and Exhibit C attached hereto and made a part hereof,
together with all Real Property Assets which have become part of the
Unencumbered Asset Pool Properties as of such date, each of which is:
(i)    located in the United States;
(ii)    100% owned in fee (or leasehold pursuant to a Financeable Ground Lease
in the case of assets listed on Exhibit C as leaseholds) by (x) the Borrower or
(y) a wholly-owned direct or indirect Subsidiary of the Borrower and/or the
General Partner that is not liable for any Debt and is not the subject of a
Bankruptcy Event;
(iii)    either (individually or when combined with any other Real Property
Asset in a mixed-use complex) a completed industrial property or primarily a
completed office property which may have secondary uses or is part of a
mixed-use complex or a Development Property which will be either an industrial
or office property or a mortgage note;
(iv)    not subject to any Lien (other than Permitted Liens);
(v)    in the case of a Real Property Asset owned or leased by a wholly-owned
Subsidiary, not subject to any agreement or arrangement by which the direct or
indirect equity interests in such Subsidiary are subject to any Lien (other than
Permitted Liens); and

27



--------------------------------------------------------------------------------



(vi)    not subject to any agreement or arrangement that prohibits or restricts
the creation or assumption of any Lien on the assets of, or equity interests in,
the Borrower or Subsidiary that owns or leases such Real Property Asset.
“Unencumbered Asset Pool Properties Value” means the sum of:
(i)    with respect to the Unencumbered Asset Pool Properties (excluding
Acquisition Properties) for which there is a valid certificate of occupancy or a
representation from the Borrower that it is legally permitted to occupy such
Real Property Asset and which is not less than 85% leased and occupied as of the
last day of the applicable fiscal quarter, the quotient of (x) the Unencumbered
Asset Pool Net Operating Cash Flow (calculated after giving effect to any
required free rent periods by calculating the average cash rent over the term of
the lease during such free rent periods) with respect thereto for the previous
four (4) consecutive quarters (or if (A) owned for less than four (4) quarters,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for such period,
annualized, or (B) 85% leased and occupied for less than a full fiscal quarter,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for the period so
leased and occupied (whether or not owned for the previous four (4) fiscal
quarters), annualized), including the quarter then ended, but less reserves for
Capital Expenditures of (A) $0.30 per square foot per annum for each
Unencumbered Asset Pool Property that is an office property, and (B) $0.15 per
square foot per annum for each Unencumbered Asset Pool Property that is an
industrial property, divided by (y) the FMV Cap Rate, provided, however, that if
any such Unencumbered Asset Pool Property shall have been less than 85% leased
and occupied for four (4) full consecutive fiscal quarters, then the value
thereof shall be equal to an amount equal to 75% of the book value thereof, net
of impairment charges, provided, however, that if any such Real Property Asset
shall remain less than 85% leased or occupied for more than 24 consecutive
months, then the value thereof shall be equal to 50% of book value; and
(ii)    with respect to the Unencumbered Asset Pool Properties which are
Development Properties or mortgage notes, fifty percent (50%) of (A) in the case
of Development Properties, the lesser of (A) the cost actually paid by the
Borrower, the General Partner or any of their Subsidiaries, and (B) the market
value, each as determined in accordance with GAAP, of such Development
Properties, and (B) in the case of mortgage notes, the book value thereof,
determined in accordance with GAAP, provided that the value attributable to
Development Properties and mortgage notes, in the aggregate shall not at any
time exceed 15% of Unencumbered Asset Pool Properties Value; and
(iii)     with respect to the Unencumbered Asset Pool Properties which are
Acquisition Properties, 100% of book value (after any impairments) of such
Acquisition Properties, unless the Borrower has made a one-time election to
value such Real Estate Asset in accordance with clause (i) of this definition;
and
(iv)    Unrestricted Cash or Cash Equivalents of the Borrower, the General
Partner and their Subsidiaries as of the date of determination.

28



--------------------------------------------------------------------------------



“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Unrestricted Cash or Cash Equivalents” means Cash or Cash Equivalents,
including the cash proceeds of any like-kind exchange under Section 1031 of the
Internal Revenue Code, that is not subject to any pledge, lien or control
agreement, less (i) $35,000,000, (ii) amounts normally and customarily set aside
by Borrower for operating, capital and interest reserves, and (iii) amounts
placed with third parties as deposits or security for contractual obligations.
“Unsecured Debt” means Debt not secured by a Lien on real property.
“Unsecured Debt Ratio” means, as of any date of determination, the ratio of the
Unencumbered Asset Pool Properties Value as of the date of determination to the
aggregate amount of Unsecured Debt of the Borrower, the General Partner and
their Consolidated Subsidiaries outstanding as of such date of determination.
“Unsecured Debt Service” means, for any calendar quarter, the interest actually
payable (or accrued) on the Loans and all other Unsecured Debt.
“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or otherwise, pursuant to any Loan
Document, written instrument or otherwise.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 8.4(f)(ii)(B)(3).
Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower delivered to the Administrative Agent and the Banks;
provided that, if the Borrower notifies the Administrative Agent and the Banks
that the Borrower wishes to amend any covenant in Article V to eliminate the
effect of any

29



--------------------------------------------------------------------------------



change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Banks wish to amend Article V for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Banks.
Section 1.3    Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on the same date, all of which Loans are of the same type (subject to Article
VIII) and Class and, except in the case of Base Rate Loans, Money Market
Absolute Rate Loans and Swingline Loans, have the same Interest Period.
Borrowings are classified for purposes of this Agreement either by reference to
the pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing”
is a Borrowing comprised of Euro-Dollar Loans), Class (e.g. a Borrowing of Term
Loans) or by reference to the provisions of Article II under which participation
therein is determined (i.e., a “Committed Revolving Borrowing” is a Borrowing
under Section 2.1(a) in which all Revolving Credit Banks participate in
proportion to their Revolving Commitments, a “Committed Term Borrowing” is a
Borrowing under Section 2.1(b) in which all Term Loan Banks participate in
proportion to their Term Commitments, while a “Money Market Borrowing” is a
Borrowing under Section 2.3, and a “Swingline Borrowing” is a Borrowing under
Section 2.18 in which only the Swingline Lender participates (subject to the
provisions of said Section 2.18)).
ARTICLE II
THE CREDITS
Section 2.1    Commitments to Lend. (a) Each Revolving Credit Bank severally
agrees, on the terms and conditions set forth in this Agreement, to make
Committed Revolving Loans to the Borrower and participate in Letters of Credit
issued by a Fronting Bank on behalf of the Borrower pursuant to this Section
from time to time during the Availability Period in amounts such that the
aggregate principal amount of Committed Revolving Loans by such Revolving Credit
Bank at any one time outstanding plus such Revolving Credit Bank’s Revolving
Commitment Percentage of Swingline Loans outstanding together with such
Revolving Credit Bank’s Revolving Commitment Percentage of the Letter of Credit
Usage shall not exceed the amount of its Revolving Commitment. The aggregate
amount of Committed Revolving Loans to be made hereunder together with the
Letter of Credit Usage, Swingline Loans and outstanding Money Market Loans shall
not exceed the Revolving Loan Amount. Each Borrowing under this subsection (a)
shall be in an aggregate principal amount of at least $2,500,000, or an integral
multiple of $500,000 in excess thereof and, other than with respect to Money
Market Loans and Swingline Loans, shall be made from the several Revolving
Credit Banks ratably in proportion to their respective Revolving Commitments.
Subject to the limitations set forth herein, any amounts repaid may be
reborrowed.
(b)    Each Term Loan Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Term Loans to the Borrower pursuant to this
Section on the Initial Funding Date in an amount equal to its Commitment. If the
Term Loan Amount shall be

30



--------------------------------------------------------------------------------



increased in accordance with Section 9.17, each Term Loan Bank whose Term
Commitment shall have been increased in accordance therewith or who shall have
become a Term Loan Bank hereunder, severally agrees, on the terms and conditions
set forth in this Agreement, to make Term Loans to the Borrower pursuant to this
Section from time to time in amounts such that the aggregate principal amount of
Term Loans by such Term Loan Bank at any one time outstanding shall not exceed
the amount of its Term Commitment. The aggregate amount of Term Loans to be made
hereunder shall not exceed the Term Loan Amount. Each Borrowing under this
subsection (a) shall be in an aggregate principal amount of at least $2,500,000,
or an integral multiple of $500,000 in excess thereof and shall be made from the
several Term Loan Banks ratably in proportion to their respective Term
Commitments. Any amounts repaid may be not be reborrowed.
Section 2.2    Notice of Committed Borrowing. (a) The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
2:00 p.m. (New York City time) (x) one Domestic Business Day before each Base
Rate Borrowing, (y) three (3) Euro-Dollar Business Days before each Euro-Dollar
Borrowing, or (z) three (3) Domestic Business Days before each Borrowing bearing
interest at the Offered Rate, specifying:
(1)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Borrowing bearing interest at the Offered
Rate or a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing,
(2)    the aggregate amount of such Borrowing,
(3)    the Class of such Borrowing,
(4)    whether the Loans comprising such Borrowing are to be Base Rate Loans,
Loans bearing interest at the Offered Rate or Euro-Dollar Loans,
(5)    in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period,
(6)    the intended use for the proceeds of such Borrowing, and
(7)    that no Default or Event of Default has occurred or is continuing.
Notwithstanding the time frame set forth in clause (a)(x) above, in the event
that the Money Market Quotes submitted by the Revolving Credit Banks pursuant to
Section 2.3(c) below are, in the aggregate, in an amount less than the principal
amount requested by the Borrower in the related Money Market Quote Request, then
the Borrower shall be permitted to give the Administrative Agent notice of its
intent to make a Base Rate Revolving Borrowing, in the amount of the difference
between accepted Money Market Quotes and the principal amount requested by
Borrower in the related Money Market Quote Request, no later than 2:30 p.m. (New
York City time) on the date of such Borrowing.

31



--------------------------------------------------------------------------------



(b)    The Borrower shall give the Administrative Agent, and the designated
Fronting Banks, written notice, together with a Letter of Credit Application, in
the event that it desires to have Letters of Credit (each, a “Letter of Credit”)
issued hereunder no later than 2:00 p.m., New York City time, at least four (4)
Domestic Business Days prior to the date of such issuance. Each such notice
shall specify (i) the designated Fronting Bank(s), (ii) the aggregate amount of
the requested Letters of Credit, (iii) the individual amount of each requested
Letter of Credit and the number of Letters of Credit to be issued, (iv) the date
of such issuance (which shall be a Domestic Business Day), (v) the name and
address of the beneficiary, (vi) the expiration date of the Letter of Credit
(which in no event shall be later than twelve (12) months after the issuance of
such Letter of Credit or the Maturity Date, whichever is earlier), (vii) the
purpose and circumstances for which such Letter of Credit is being issued,
(viii) the terms upon which each such Letter of Credit may be drawn down (which
terms shall not leave any discretion to such Fronting Bank) and (ix) a
certification that the aggregate outstanding amount of all Letters of Credit
issued by such Fronting Bank under this Agreement does not exceed
$16,666,666.67. Each such notice may be revoked telephonically by the Borrower
to the applicable Fronting Bank and the Administrative Agent any time prior to
the date of issuance of the Letter of Credit by the applicable Fronting Bank,
provided such revocation is confirmed in writing by the Borrower to such
Fronting Bank and the Administrative Agent within one (1) Domestic Business Day
by facsimile. No later than 2:00 p.m., New York City time, on the date that is
four (4) Domestic Business Days prior to the date of issuance, the Borrower
shall specify a precise description of the documents and the verbatim text of
any certificate to be presented by the beneficiary of such Letter of Credit,
which if presented by such beneficiary prior to the expiration date of the
Letter of Credit would require the applicable Fronting Bank to make a payment
under the Letter of Credit; provided, that any Fronting Bank may, in its
reasonable judgment, require changes in any such documents and certificates only
in conformity with changes in customary and commercially reasonable practice or
law and, provided further, that no Letter of Credit shall require payment
against a conforming draft to be made thereunder on the following Domestic
Business Day that such draft is presented if such presentation is made later
than 10:00 A.M. New York City time (except that if the beneficiary of any Letter
of Credit requests at the time of the issuance of its Letter of Credit that
payment be made on the same Domestic Business Day against a conforming draft,
such beneficiary shall be entitled to such a same day draw, provided such draft
is presented to the applicable Fronting Bank no later than 10:00 A.M. New York
City time and provided further the Borrower shall have requested to such
Fronting Bank and the Administrative Agent that such beneficiary shall be
entitled to a same day draw). In determining whether to pay on such Letter of
Credit, such Fronting Bank shall be responsible only to determine that the
documents and certificates required to be delivered under the Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit.
Section 2.3    Money Market Borrowings.
(a)    The Money Market Option. In addition to Committed Revolving Borrowings
pursuant to Section 2.1(a), at such time as the Borrower’s Credit Rating is an
Investment Grade Rating from at least two Rating Agencies, one of which shall be
S&P or Moody’s, the Borrower may, as set forth in this Section 2.3, request the
Revolving Credit Banks during the Availability Period to make offers to make
Money Market Loans to the Borrower, not to exceed, at such time, the lesser of
(i) the aggregate Revolving Commitments less the

32



--------------------------------------------------------------------------------



Outstanding Balance, and (ii) 50% of the aggregate Revolving Commitments. Such
Revolving Credit Banks may, but shall have no obligation to, make such offers
and the Borrower may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section.
(b)    Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit E hereto so as to be received not
later than 2:00 p.m. (New York City time) on (x) the fourth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction, or (y) the Domestic Business Day next preceding the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective) specifying:
(i)    the proposed date of Borrowing, which shall be a Euro-Dollar Business Day
in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,
(ii)    the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $500,000,
(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and
(iv)    whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate.
The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within thirty days (or such other number of days as the
Borrower and the Administrative Agent may agree) of any other Money Market Quote
Request.
(c)    Invitation for Money Market Quotes. Promptly upon receipt of a Money
Market Quote Request, the Administrative Agent shall send to the Revolving
Credit Banks by telex or facsimile transmission an Invitation for Money Market
Quotes substantially in the form of Exhibit F hereto, which shall constitute an
invitation by the Borrower to each Revolving Credit Bank to submit Money Market
Quotes offering to make the Money Market Loans to which such Money Market Quote
Request relates in accordance with this Section 2.3.
(d)    Submission and Contents of Money Market Quotes. (i) Each Revolving Credit
Bank may submit a Money Market Quote containing an offer or offers to make Money
Market Loans in response to any Invitation for Money Market Quote Request. Each
Money Market Quote must comply with the requirements of this subsection (d) and
must be submitted to the Administrative Agent by telex or facsimile transmission
at its offices specified in or pursuant to Section 9.1 not later than (x) 10:00
a.m. (New York City time) on the third Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction, or (y)

33



--------------------------------------------------------------------------------



10:00 a.m. (New York City time) on the proposed date of Borrowing, in the case
of an Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Money Market Quote Request
for the first LIBOR Auction or Absolute Rate Auction for which such change is to
be effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any Affiliate of the Administrative Agent) in the capacity of a
Revolving Credit Bank may be submitted, and may only be submitted, if the
Administrative Agent or such Affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than thirty (30) minutes prior to
the applicable deadline for the other Revolving Credit Banks. Subject to
Articles III and VI, any Money Market Quote so made shall be irrevocable except
with the written consent of the Administrative Agent given on the instructions
of the Borrower. Such Money Market Loans may be funded by such Revolving Credit
Bank’s Designated Lender (if any) as provided in Section 9.6(d); however such
Revolving Credit Bank shall not be required to specify in its Money Market Quote
whether such Money Market Loans will be funded by such Designated Lender.
(ii)    Each Money Market Quote shall be in substantially the form of Exhibit G
hereto and shall in any case specify:
(1)    the proposed date of Borrowing,
(2)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Revolving Commitment of the quoting Revolving Credit Bank, (x) must be
$10,000,000 or a larger multiple of $500,000, (y) may not exceed the principal
amount of Money Market Loans for which offers were requested and (z) may be
subject to an aggregate limitation as to the principal amount of Money Market
Loans for which offers being made by such quoting Revolving Credit Bank may be
accepted,
(3)    in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,
(4)    in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and
(5)    the identity of the quoting Revolving Credit Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Revolving Credit Bank with respect to each Interest Period specified in the
related Money Market Quote Request.
(iii)    Any Money Market Quote shall be disregarded if it:
(1)    is not substantially in conformity with Exhibit G hereto or does not
specify all of the information required by subsection (d)(ii) above;

34



--------------------------------------------------------------------------------



(2)    contains qualifying, conditional or similar language;
(3)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or
(4)    arrives after the time set forth in subsection (d)(i).
(e)    Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower (x) with respect to each Money Market Quote submitted in accordance
with subsection (d), of the terms of such Money Market Quote and the identity of
the Revolving Credit Bank submitting such Money Market Quote and (y) of any
Money Market Quote that amends, modifies or is otherwise inconsistent with a
previous Money Market Quote submitted by such Revolving Credit Bank with respect
to the same Money Market Quote Request. Any such subsequent Money Market Quote
shall be disregarded by the Administrative Agent unless such subsequent Money
Market Quote is submitted solely to correct a manifest error in such former
Money Market Quote. The Administrative Agent’s notice to the Borrower shall
specify (A) the aggregate principal amount of Money Market Loans for which
offers have been received for each Interest Period specified in the related
Money Market Quote Request, (B) the respective principal amounts and Money
Market Margins or Money Market Absolute Rates, as the case may be, so offered
and (C) if applicable, limitations on the aggregate principal amount of Money
Market Loans for which offers in any single Money Market Quote may be accepted.
(f)    Acceptance and Notice by Borrower. Not later than 1:00 p.m. (New York
City time) on (x) the third Euro-Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction, or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Revolving Credit Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:
(i)    the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;
(ii)    the principal amount of each Money Market Borrowing must be $10,000,000
or a larger multiple of $500,000;
(iii)    acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and
(iv)    the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

35



--------------------------------------------------------------------------------



(g)    Allocation by Administrative Agent. If offers are made by two or more
Revolving Credit Banks with the same Money Market Margins or Money Market
Absolute Rates, as the case may be, for a greater aggregate principal amount
than the amount in respect of which such offers are accepted for the related
Interest Period, the principal amount of Money Market Loans in respect of which
such offers are accepted shall be allocated by the Administrative Agent among
such Banks as nearly as possible (in multiples of $500,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Money Market Loans shall be conclusive in the absence of manifest
error.
(h)    Notification by Administrative Agent. Upon receipt of the Borrower’s
Notice of Money Market Borrowing in accordance with Section 2.3(f) hereof, the
Administrative Agent shall, on the date such Notice of Money Market Borrowing is
received by the Administrative Agent, notify each Revolving Credit Bank of the
principal amount of the Money Market Borrowing accepted by the Borrower and of
such Revolving Credit Bank’s share (if any) of such Money Market Borrowing and
such Notice of Money Market Borrowing shall not thereafter be revocable by the
Borrower. A Revolving Credit Bank who is notified that it has been selected to
make a Money Market Loan may designate its Designated Lender (if any) to fund
such Money Market Loan on its behalf, as described in Section 9.6(d). Any
Designated Lender which funds a Money Market Loan shall on and after the time of
such funding become the obligee under such Money Market Loan and be entitled to
receive payment thereof when due. No Revolving Credit Bank shall be relieved of
its obligation to fund a Money Market Loan, and no Designated Lender shall
assume such obligation, prior to the time the applicable Money Market Loan is
funded.
Section 2.4    Notice to Banks; Funding of Loans.
(a)    Upon receipt of a Notice of Committed Borrowing, the Administrative Agent
shall notify each applicable Bank on the same day as it receives the Notice of
Committed Borrowing of the contents thereof and of such Bank’s share of such
Borrowing and such Notice of Committed Borrowing shall not thereafter be
revocable by the Borrower.
(b)    Not later than 2:00 P.M. (New York City time) on the date of each
Committed Borrowing, each applicable Bank shall make available its share of such
Committed Borrowing, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will make the funds so received from the Banks available to
the Borrower at the Administrative Agent’s aforesaid address. If the Borrower
has requested the issuance of a Letter of Credit, no later than 12:00 Noon (New
York City time) on the date of such issuance as indicated in the notice
delivered pursuant to Section 2.2(b), a Fronting Bank shall issue such Letter of
Credit in the amount so requested and deliver the same to the Borrower with a
copy thereof to the Administrative Agent. At the request of any Revolving Credit
Bank, the Administrative Agent promptly shall deliver copies thereof to such
Revolving Credit Bank. Immediately upon the issuance of each Letter of Credit by
a Fronting Bank, such Fronting Bank shall be deemed to have sold and transferred
to each other Revolving Credit Bank, and each such other Revolving Credit Bank
shall be deemed, and hereby agrees, to have irrevocably and unconditionally
purchased and received from such Fronting Bank, without recourse or warranty, an
undivided

36



--------------------------------------------------------------------------------



interest and a participation in such Letter of Credit, any drawing thereunder,
and the obligations of the Borrower hereunder with respect thereto, and any
security therefor or guaranty pertaining thereto, in an amount equal to such
Revolving Credit Bank’s ratable share thereof (based upon the ratio its
Revolving Commitment bears to the aggregate of all Revolving Commitments). Upon
any change in any of the Revolving Commitments in accordance herewith, there
shall be an automatic adjustment to such participations to reflect such changed
shares. The applicable Fronting Bank shall have the primary obligation to fund
any and all draws made with respect to such Letter of Credit notwithstanding any
failure of a participating Revolving Credit Bank to fund its ratable share of
any such draw. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied, the Administrative
Agent will instruct the applicable Fronting Bank to make such Letter of Credit
available to the Borrower and the applicable Fronting Bank shall make such
Letter of Credit available to the Borrower at the Borrower’s aforesaid address
or at such address in the United States as Borrower shall request on the date of
the Borrowing.
(c)    Not later than 3:00 p.m. (New York City time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Committed
Borrowing, the Swingline Lender shall make available such Swingline Borrowing in
Federal funds immediately available in New York, New York to the Administrative
Agent at its address referred to in Section 9.1.
(d)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.7 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.
Section 2.5    Notes.
(a)    At the request of any Bank, its Loans shall be evidenced by the Notes,
each of which shall be payable to each applicable Bank for the account of its
Applicable Lending Office in an amount equal to each such Bank’s Commitment.
(b)    Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular Class be evidenced by a separate Note in
an amount equal to the aggregate unpaid principal amount of such Bank’s Loans of
such Class. Each such Note shall be in substantially the form of Exhibit A-1 or
Exhibit A-2 hereto, as applicable, with

37



--------------------------------------------------------------------------------



appropriate modifications to reflect the fact that it evidences solely Loans of
the relevant Class for such Bank. Each reference in this Agreement to the “Note”
of such Bank shall be deemed to refer to and include any or all of such Notes,
as the context may require.
(c)    Upon receipt of each Bank’s Note, the Administrative Agent shall forward
such Note to such Bank. Each Bank shall record the date, amount, type and
maturity of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Bank so
elects in connection with any transfer or enforcement of its Note, endorse on
the schedule forming a part thereof appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Notes
and to attach to and make a part of its Notes a continuation of any such
schedule as and when required.
(d)    There shall be no more than ten (10) Euro-Dollar Revolving Borrowings,
and no more than four (4) Euro-Dollar Term Loan Borrowings, outstanding at any
one time pursuant to this Agreement.
Section 2.6    Maturity of Loans. The Revolving Loans, except as otherwise
provided herein with respect to Swingline Loans or as otherwise provided in
Section 6.2, shall mature, and the principal amount thereof shall be due and
payable, on the Revolving Credit Maturity Date. Swingline Loans shall mature,
and the principal amount thereof shall be due and payable, in accordance with
Section 2.18(b)(iii). The Term Loans shall mature, and the principal amount
thereof shall be due and payable, on the Term Loan Maturity Date.
Section 2.7    Interest Rates.
(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until it becomes
due, at a rate per annum equal to the sum of the Applicable Margin for Base Rate
Loans for the applicable Class of Loans plus the Base Rate for such day. Such
interest shall be payable in arrears for each Interest Period on the last day
thereof.
(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for Euro-Dollar Loans
for the applicable Class of Loans plus the Adjusted London Interbank Offered
Rate for such day. Such interest shall be payable in arrears for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.
“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the

38



--------------------------------------------------------------------------------



Federal Reserve System (or any successor) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion dollars in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
The “London Interbank Offered Rate” applicable to a particular Interest Period
shall mean the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to U.S. Dollars
then the London Interbank Offered Rate shall be the Interpolated Rate, provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
The “Quotation Date” means, in relation to any period for which an interest rate
is to be determined, two (2) Euro-Dollar Business Days before the first day of
that period, unless market practice differs in the relevant interbank market for
a currency, in which case the Quotation Date for that currency will be
determined by the Administrative Agent in accordance with market practice in the
London interbank market (and if quotations would normally be given by leading
banks in the London interbank market on more than one day, the Quotation Date
will be the last of those days).
(c)    Subject to Section 8.1, each Money Market LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.7(b) as
if the related Money Market LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Revolving
Credit Bank making such Loan in accordance with Section 2.3. Each Money Market
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Money Market Absolute Rate quoted by the Revolving Credit Bank making
such Loan in accordance with Section 2.3. Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than 3 months, at intervals of 3 months after the first day thereof.
(d)    Interest on all Loans bearing interest at the Offered Rate shall be
payable for each applicable Interest Period on the last day thereof.

39



--------------------------------------------------------------------------------



(e)    In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by law, overdue interest in respect of all Loans, shall
bear interest at the annual rate of the sum of the Base Rate and two percent
(2%).
(f)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
Section 2.8    Fees.
(a)    Facility Fee.
(i)    During the Availability Period, the Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Banks ratably in
proportion to their respective Revolving Commitments, a facility fee on the full
Revolving Loan Amount at the respective percentages per annum based upon the
Borrower’s Credit Rating in accordance with the following table:
Borrower’s Credit Rating
Facility Fee
A-/A3 or better
0.125
%
BBB+/Baa1
0.150
%
BBB/Baa2
0.200
%
BBB-/Baa3
0.250
%
<BBB-/Baa3 or unrated
0.300
%

(ii)    The facility fee shall be payable at all times (quarterly in arrears),
irrespective of usage, on each January 1, April 1, July 1, and October 1 during
the Availability Period and any extensions thereof. Any change in the Borrower’s
Credit Rating causing it to move into a different range on the table shall
effect an immediate change in the applicable percentage per annum. If there are
only two Borrower’s Credit Ratings, it will be the higher of the two. In the
event that the Borrower’s Credit Ratings are more than one level apart, the
median rating will be used. If there are three Borrower’s Credit Ratings, and
such ratings are split, then, if the difference between the highest and lowest
is one level apart, it will be the highest of the three, but if the difference
is more than one level, the rating will be the average of the two highest (or if
such average is not a recognized category, then the second highest rating will
be used). If there is only one Borrower’s Credit Rating, the facility fee shall
be based on such rating. Should Borrower (or General Partner) lose its
Investment Grade Rating from both S&P and Moody’s, the facility fee will revert
to the unrated portion of the table above. Upon reinstatement of such Investment
Grade Rating from either S&P or Moody’s, the facility fee will revert to the
rated pricing table above.
(b)    Letter of Credit Fee. During the Availability Period, the Borrower shall
pay to the Administrative Agent, for the account of the Revolving Credit Banks
in proportion to their interests in respect of undrawn issued Letters of Credit,
a fee (a “Letter of Credit Fee”) in

40



--------------------------------------------------------------------------------



an amount, provided that no Event of Default shall have occurred and be
continuing, equal to a rate per annum equal to the Applicable Margin with
respect to Euro-Dollar Revolving Loans on the daily average of such issued and
undrawn Letters of Credit, which fee shall be payable, in arrears, on each
January 1, April 1, July 1 and October 1 during the Availability Period. From
the occurrence, and during the continuance, of an Event of Default, such fee
shall be increased to be equal to two percent (2%) per annum on the daily
average of such issued and undrawn Letters of Credit.
(c)    Fronting Bank Fee. The Borrower shall pay any Fronting Bank, for its own
account, a fee (a “Fronting Bank Fee”) at a rate per annum equal to 0.125% of
the issued and undrawn amount of the Letters of Credit issued by such Fronting
Bank (or such lesser amount as agreed to by the applicable Fronting Bank), in no
cases less than $500, in addition to each Fronting Bank’s customary
administrative charges related to the issuance or amendment of, or drawing upon,
Letters of Credit, which fee shall be in addition to and not in lieu of, the
Letter of Credit Fee. The Fronting Bank Fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Availability Period.
(d)    Fees Non-Refundable. All fees set forth in this Section 2.8 shall be
deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.
Section 2.9    Mandatory Termination. (a) Unless earlier terminated pursuant to
Section 6.2, the term (the “Availability Period”) of the Revolving Commitments
shall commence on the Closing Date and terminate and expire, and the Borrower
shall return or cause to be returned all Letters of Credit to the Fronting
Banks, on the Revolving Credit Maturity Date.
(b)    The Term Loans shall terminate and expire on the Term Loan Maturity Date.
Section 2.10    Mandatory Prepayment. (a) In the event that an Unencumbered
Asset Pool Property (or any Separate Parcel that originally formed a part of an
Unencumbered Asset Pool Property) is sold, transferred or released from the
restrictions of Section 5.11 hereof, the Borrower shall, simultaneously with
such sale, transfer or release, prepay the Loans in an amount equal to 100% of
the net proceeds of such sale or transfer, in the event of a sale or transfer,
or such lesser amount as shall be required for the Borrower to remain in
compliance with this Agreement, in the event of such a sale, transfer or
release. Such prepayments shall be applied to either the Revolving Credit
Facility or the Term Loan Facility as directed by the Borrower; provided,
however, that if Borrower fails to give such direction, such prepayments shall
first be applied to the Revolving Credit Facility, and then to the Term Loan
Facility if such prepayment amounts are needed for the Borrower to remain in
compliance with this Agreement. Notwithstanding the foregoing, a simultaneous
like-kind exchange under Section 1031 of the Internal Revenue Code will not be
subject to the provisions of this Section 2.10(a), provided that the exchanged
property has qualified as a New Acquisition and any cash “boot” associated
therewith shall be applied to prepayment of the Loans or such lesser amount of
such cash “boot” as shall be required for the Borrower to remain in compliance
with this Agreement. Sale of an

41



--------------------------------------------------------------------------------



Unencumbered Asset Pool Property (or any Separate Parcel that originally formed
a part of a Unencumbered Asset Pool Property) in violation of this Section 2.10
shall constitute an Event of Default.
(b)    In the event that the Unsecured Debt Ratio is not maintained as of the
last day of a calendar quarter, either (i) the Borrower will add a Real Property
Asset to the Unencumbered Asset Pool Properties in accordance with this
Agreement which, on a pro forma basis (i.e. the Unsecured Debt Ratio shall be
recalculated to include such Real Property Asset as though the same had been an
Unencumbered Asset Pool Property for the entire applicable period) would result
in compliance with the Unsecured Debt Ratio, or (ii) the Borrower shall prepay
to the Administrative Agent, for the account of the applicable Banks, an amount
necessary to cause the Unsecured Debt Ratio to be in compliance within ninety
(90) days of the date on which the Unsecured Debt Ratio failed to be maintained.
Such prepayments shall be applied to either the Revolving Credit Facility or the
Term Loan Facility as directed by the Borrower; provided, however, that if
Borrower fails to give such direction, such prepayments shall first be applied
to the Revolving Credit Facility, and then to the Term Loan Facility if such
prepayment amounts are needed for the Borrower to remain in compliance with this
Agreement. Failure by the Borrower to comply with the Unsecured Debt Ratio
within ninety (90) days of the date of such non-compliance shall be an Event of
Default.
Section 2.11    Optional Prepayments.
(a)    The Borrower may, upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay to the Administrative Agent, for the account of the
applicable Banks, any Base Rate Borrowing or Loans bearing interest at the
Offered Rate in whole at any time, or from time to time in part in amounts
aggregating One Million Dollars ($1,000,000), or an integral multiple of One
Million Dollars ($1,000,000) in excess thereof or, if less, the outstanding
principal balance, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment. The Borrower may, from time
to time on any Domestic Business Day so long as prior notice is given to the
Administrative Agent and the Swingline Lender no later than 1:00 p.m. (New York
City time) on the day on which the Borrower intends to make such prepayment,
prepay any Swingline Loans in whole or in part in amounts aggregating $100,000
or a higher integral multiple of $100,000 (or, if less, the aggregate
outstanding principal amount of all Swingline Loans then outstanding) by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several applicable Banks (or the Swingline Lender in
the case of Swingline Loans) included in such Borrowing.
(b)    Except as provided in Section 8.2, the Borrower may not prepay all or any
portion of the principal amount of any Euro-Dollar Loan prior to the maturity
thereof unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13. Any such prepayment shall be upon at least one (1) Euro-Dollar
Business Day’s notice to the Administrative Agent, and the Administrative Agent
shall notify the applicable Banks of receipt of any such notice on the same
Euro-Dollar Business Day as received by it. Any notice of prepayment delivered
pursuant to this Section 2.11(b) shall set forth the amount of such prepayment
which is applicable to any Loan made for working capital purposes. Each such
optional prepayment shall

42



--------------------------------------------------------------------------------



be in the amounts set forth in Section 2.11(a) above and shall be applied to
prepay ratably the Loans of the applicable Banks included in such Borrowing.
(c)    The Borrower may not prepay any Money Market Loan.
(d)    The Borrower may, upon at least one (1) Domestic Business Day’s notice to
the Administrative Agent (by 2:00 p.m. New York time on such Domestic Business
Day), reimburse the Administrative Agent for the benefit of the Fronting Banks
for the amount of any drawing under a Letter of Credit in whole or in part in
any amount.
(e)    The Borrower may at any time return any undrawn Letter of Credit to a
Fronting Bank in whole, but not in part, and such Fronting Bank shall give the
Administrative Agent and each of the Revolving Credit Banks notice of such
return.
(f)    The Borrower may at any time and from time to time cancel all or any part
of the unused Commitments under the Revolving Credit Facility in amounts
aggregating One Million Dollars ($1,000,000), or an integral multiple of One
Million Dollars ($1,000,000) in excess thereof, by the delivery to the
Administrative Agent and the Revolving Credit Banks of a notice of cancellation
upon at least three (3) Domestic Business Days’ notice to Administrative Agent
and such Revolving Credit Banks, whereupon, all or such portion of the Revolving
Commitments shall terminate as to such Revolving Credit Banks, pro rata on the
date set forth in such notice of cancellation, and, if there are any Revolving
Loans then outstanding in an aggregate amount which exceeds the aggregate
Revolving Commitments (after giving effect to any such reduction), the Borrower
shall prepay to the Administrative Agent, for the account of such Revolving
Credit Banks, all or such portion of the Revolving Loans outstanding on such
date in accordance with the requirements of Sections 2.11(a) and (b). In no
event shall the Borrower be permitted to cancel Revolving Commitments for which
a Letter of Credit has been issued and is outstanding unless the Borrower
returns (or causes to be returned) such Letter of Credit to the applicable
Fronting Bank. The Borrower shall be permitted to designate in its notice of
cancellation which Revolving Loans, if any, are to be prepaid. A reduction of
the Revolving Commitments pursuant to this Section 2.11(f) shall not effect a
reduction in the Swingline Commitment (unless so elected by the Borrower) until
the aggregate Revolving Commitments have been reduced to an amount equal to the
Swingline Commitment.
(g)    Upon receipt of a notice of prepayment or cancellation or a return of a
Letter of Credit pursuant to this Section, the Administrative Agent shall
promptly, and in any event within one (1) Domestic Business Day, notify each
Revolving Credit Bank of the contents thereof and of such Revolving Credit
Bank’s ratable share (if any) of such prepayment or cancellation and such notice
shall not thereafter be revocable by the Borrower.
(h)    Any amounts so prepaid pursuant to this Section 2.11 with respect to the
Revolving Credit Facility only may be reborrowed subject to the other terms of
this Agreement. In the event that the Borrower elects to cancel all or any
portion of the Revolving Commitments and the Swingline Commitment pursuant to
Section 2.11(f) hereof, such cancellation shall be irrevocable and such amounts
may not be reborrowed.
Section 2.12    General Provisions as to Payments.

43



--------------------------------------------------------------------------------



(a)    The Borrower shall make each payment of principal of, and interest on,
the Loans and of fees hereunder, not later than 3:00 p.m. (New York City time)
on the date when due, in Federal or other funds immediately available in New
York City, to the Administrative Agent at its address referred to in Section
9.1. The Administrative Agent will distribute to each applicable Bank its
ratable share of each such payment received by the Administrative Agent for the
account of the applicable Banks on the same day as received by the
Administrative Agent if received by the Administrative Agent by 3:00 p.m. (New
York City time), or, if received by the Administrative Agent after 3:00 p.m.
(New York City time), on the immediately following Domestic Business Day. If the
Administrative Agent shall fail to distribute to a Bank its ratable share of a
payment on the same day it is received or the immediately following Domestic
Business Day, as applicable in accordance with the immediately preceding
sentence, the Administrative Agent shall pay to such Bank the interest accrued
on such payment at the Federal Funds Rate, commencing on the day the
Administrative Agent should have made the payment to such Bank and ending on the
day prior to the date payment is actually made. Whenever any payment of
principal of, or interest on, the Base Rate Loans or Swingline Loans or of fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by each Term Loan
Bank. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective Revolving Commitment Percentages of each Revolving
Credit Bank.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent that the Borrower
shall not have so made such payment, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate.
(c)    All payments made on the Loans shall be credited, to the extent of the
amount thereof, in the following manner, in each case ratably among the parties
entitled thereto in accordance with the amounts then due to such party: (a)
first, against all costs, expenses and other fees (including reasonable
attorneys’ fees) arising under the terms hereof, of which, if no Event of
Default shall have occurred and be continuing, the Borrower has received notice
pursuant to the terms hereof, (b) second, against the amount of interest accrued
and unpaid on the Loans as of the date of such payment, (c) third, against all
principal due and owing on the Loans

44



--------------------------------------------------------------------------------



as of the date of such payment, and (d) fourth, to all other amounts
constituting any portion of the Obligations.
(d)    If any Bank is a Defaulting Lender, then the Administrative Agent may (or
at the request of the Borrower, shall), in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent, the Swingline Lender or the Fronting Banks to satisfy such
Bank’s obligations to it hereunder until such Bank is not a Defaulting Lender,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank hereunder,
in the case of each of clauses (i) and (ii) above, in any order as determined by
the Administrative Agent in its discretion.
Section 2.13    Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise, and specifically including any payments made pursuant to Sections
2.10 or 2.11) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans,
after notice has been given to any Bank in accordance with Section 2.4(a), or to
prepay any Euro-Dollar Loans, after notice has been given to any Bank in
accordance with Section 2.11(b), the Borrower shall reimburse each Bank within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing Participant in the related Loan; provided that no Participant shall be
entitled to receive more than the Bank, with respect to which such Participant
is a Participant, would be entitled to receive under this Section 2.13),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, provided that such Bank
shall have delivered to the Borrower a certificate as to the amount of such loss
or expense and the calculation thereof, which certificate shall be conclusive in
the absence of manifest error.
Section 2.14    Computation of Interest and Fees. Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
Section 2.15    Method of Electing Interest Rates.
(a)    The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Committed
Borrowing or as otherwise provided in Section 2.18 with respect to Mandatory
Borrowings. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:
(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans or Loans bearing interest at the Offered Rate as of
any Euro-Dollar Business Day;

45



--------------------------------------------------------------------------------



(ii)    if such Loans are Euro-Dollar Loans or Loans bearing interest at the
Offered Rate, the Borrower may elect to convert such Loans to Base Rate Loans or
elect to continue such Loans as Euro-Dollar Loans for an additional Interest
Period, in each case effective on the last day of the then current Interest
Period applicable to such Loans.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective (unless the relevant Loans are to be continued as Base Rate
Loans, in which case such notice shall be delivered to the Administrative Agent
no later than 2:00 p.m. (New York City time) at least one (1) Domestic Business
Day before such continuation is to be effective). A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group, (ii) the portion to
which such notice applies, and the remaining portion to which it does not apply,
are each $1,000,000 or any larger multiple of $1,000,000, (iii) there shall be
no more than ten (10) Revolving Borrowings, and no more than four (4) Term Loan
Borrowings, comprised of Euro-Dollar Loans outstanding at any time under this
Agreement, (iv) no Loan may be continued as, or converted into, a Euro-Dollar
Loan when any Event of Default has occurred and is continuing, and (v) no
Interest Period shall extend beyond the applicable Maturity Date.
(b)    Each Notice of Interest Rate Election shall specify:
(i)    the Group of Loans (or portion thereof) to which such notice applies;
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;
(iii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and
(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank on the same day as it receives such Notice of Interest Rate Election of the
contents thereof and such notice shall not thereafter be revocable by the
Borrower. If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Euro-Dollar Loans, such
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto.

46



--------------------------------------------------------------------------------



Section 2.16    Letters of Credit. (1) Subject to the (a) terms contained in
this Agreement and the other Loan Documents, including Section 2.1(a) hereof,
upon the receipt of a notice in accordance with Section 2.2(b) requesting the
issuance of a Letter of Credit, a Fronting Bank shall issue a Letter of Credit
or Letters of Credit in such form as is reasonably acceptable to the Borrower in
an amount or amounts equal to the amount or amounts requested by the Borrower.
Letters of Credit issued and outstanding under the Existing Revolving Credit
Agreement are Letters of Credit for purposes of this Agreement.
(b)    Each Letter of Credit shall be issued in the minimum amount of Five
Hundred Thousand Dollars ($500,000).
(c)    The Letter of Credit Usage shall be no more than Fifty Million Dollars
($50,000,000) at any one time and the Fronting Banks shall issue Letters of
Credit on a proportional basis with no one Fronting Bank issuing Letters of
Credit in an aggregate amount of more than one-third (1/3) such amount.
(d)    Notwithstanding anything herein to the contrary, no Fronting Bank shall
have any obligation hereunder to issue any Letter of Credit the proceeds of
which would be made to any Person which to the knowledge of such Fronting Bank
is a Sanctioned Person.
(e)    In the event of any request for a drawing under any Letter of Credit by
the beneficiary thereunder, the applicable Fronting Bank(s) shall endeavor to
notify the Borrower and the Administrative Agent (and the Administrative Agent
shall endeavor to notify each Revolving Credit Bank thereof) on or before the
date on which such Fronting Bank(s) intend to honor such drawing, and, except as
provided in this subsection (e), the Borrower shall reimburse such Fronting
Bank(s), in immediately available funds, on the same day on which such drawing
is honored in an amount equal to the amount of such drawing. Notwithstanding
anything contained herein to the contrary, however, unless the Borrower shall
have notified the Administrative Agent and the Fronting Banks prior to 2:00 p.m.
(New York time) on the Domestic Business Day immediately prior to the date of
such drawing that the Borrower intends to reimburse the Fronting Banks for the
amount of such drawing with funds other than the proceeds of the Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Committed
Borrowing pursuant to Section 2.2 to the Administrative Agent, requesting a
Borrowing of Base Rate Revolving Loans on the date on which such drawing is
honored and in an amount equal to the amount of such drawing. Each Revolving
Credit Bank (other than the Fronting Banks) shall, in accordance with Section
2.4(b), make available its share of such Borrowing to the Administrative Agent,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Fronting Banks for the amount of such draw. In the event that any
such Revolving Credit Bank fails to make available to the Fronting Banks the
amount of such Revolving Credit Bank’s participation on the date of a drawing,
the Fronting Banks (through the Administrative Agent) shall be entitled to
recover such amount on demand from such Revolving Credit Bank together with
interest at the Federal Funds Rate commencing on the date such drawing is
honored.
(f)    If, at the time a beneficiary under any Letter of Credit requests a
drawing thereunder, an Event of Default as described in Section 6.1(f) or
Section 6.1(g) shall have occurred and is continuing, then on the date on which
a Fronting Bank shall have honored such

47



--------------------------------------------------------------------------------



drawing, the Borrower shall have an unreimbursed obligation (the “Unreimbursed
Obligation”) to such Fronting Bank in an amount equal to the amount of such
drawing, which amount shall bear interest at the annual rate of the sum of the
Base Rate plus two percent (2%). Each Revolving Credit Bank shall purchase an
undivided participating interest in the Unreimbursed Obligation in an amount
equal to its Revolving Commitment Percentage thereof, and upon receipt thereof
the Administrative Agent shall deliver to such Revolving Credit Bank an
Unreimbursed Obligation participation certificate dated the date of the Fronting
Bank’s receipt of such funds and in the amount of such Revolving Credit Bank’s
Revolving Commitment Percentage thereof.
(g)    If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any court or administrative or governmental authority
charged with the administration thereof shall either (i) impose, modify or deem
applicable any reserve, special deposit or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, or
participations in any letter of credit, upon any Revolving Credit Bank
(including the Fronting Banks) or (ii) impose on any Revolving Credit Bank any
other condition regarding this Agreement or such Revolving Credit Bank
(including the Fronting Banks) as it pertains to the Letters of Credit or any
participation therein and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase, by an amount deemed by a Fronting Bank
or such Revolving Credit Bank to be material, the cost to such Fronting Bank or
any Revolving Credit Bank of issuing or maintaining any Letter of Credit or
participating therein then the Borrower shall pay to such Fronting Bank or such
Revolving Credit Bank, within 15 days after written demand by such Revolving
Credit Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, such additional amounts as shall be required to
compensate such Fronting Bank or such Revolving Credit Bank for such increased
costs or reduction in amounts received or receivable hereunder.
(h)    The Borrower hereby agrees to protect, indemnify, pay and save each
Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which any Fronting Bank may incur or be
subject to as a result of (i) the issuance of the Letters of Credit, other than
as a result of the gross negligence or willful misconduct of such Fronting Bank
or (ii) the failure of a Fronting Bank to honor a drawing under any Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority
(collectively, “Governmental Acts”), other than as a result of the gross
negligence or willful misconduct of such Fronting Bank. As between the Borrower
and a Fronting Bank, the Borrower assumes all risks of the acts and omissions
of, or misuses of, the Letters of Credit issued by such Fronting Bank, by the
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, no Fronting Bank shall be responsible (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of such Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
insufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of
any such Letter of Credit to

48



--------------------------------------------------------------------------------



comply fully with conditions required in order to draw upon such Letter of
Credit; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, telex, facsimile
transmission, or otherwise; (v) for errors in interpretation of any technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) for the misapplication by the beneficiary of any
such Letter of Credit of the proceeds of such Letter of Credit; and (viii) for
any consequence arising from causes beyond the control of such Fronting Bank,
including any Government Acts, in each case other than as a result of the gross
negligence or willful misconduct of such Fronting Bank. None of the above shall
affect, impair or prevent the vesting of any Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by a Fronting Bank
under or in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith, shall not put such Fronting
Bank under any resulting liability to the Borrower.
(i)    If a Fronting Bank or the Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to the Borrower any reimbursement by the Borrower of any
drawing under any Letter of Credit, each Revolving Credit Bank shall pay to such
Fronting Bank (through the Administrative Agent) or the Administrative Agent, as
the case may be, its share of such payment, but without interest thereon unless
such Fronting Bank or the Administrative Agent is required to pay interest on
such amounts to the person recovering such payment, in which case with interest
thereon, computed at the same rate, and on the same basis, as the interest that
such Fronting Bank or the Administrative Agent is required to pay.
Section 2.17    Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement (as the same may be amended from time to time) and any Letter of
Credit Documents (as hereinafter defined) under all circumstances, including,
without limitation, to the extent permitted by law, the following circumstances:
(a)    any lack of validity or enforceability of any Letter of Credit or any
other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of the Letters
of Credit or any other amendment or waiver of or any consent by the Borrower to
departure from all or any of the Letter of Credit Documents or any Loan
Document; provided, that no Fronting Bank shall consent to any such change or
amendment unless previously consented to in writing by the Borrower;
(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the obligations of the Borrower in respect of the Letters of Credit;

49



--------------------------------------------------------------------------------



(d)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, any Fronting Bank or any
Revolving Credit Bank (other than a defense based on the gross negligence or
willful misconduct of the Administrative Agent, such Fronting Bank or such
Revolving Credit Bank) or any other Person, whether in connection with the Loan
Documents, the transactions contemplated hereby or by the Letters of Credit
Documents or any unrelated transaction;
(e)    any draft or any other document presented under or in connection with any
Letter of Credit or other Loan Document proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; provided, that payment by a Fronting Bank under such
Letter of Credit against presentation of such draft or document shall not have
constituted gross negligence or willful misconduct of the Fronting Bank;
(f)    payment by a Fronting Bank against presentation of a draft or certificate
that does not comply with the terms of the Letter of Credit; provided, that such
payment shall not have constituted gross negligence or willful misconduct of
such Fronting Bank; and
(g)    any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
agreement or instrument relating to any Letter of Credit, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower; provided, that such other circumstance or
happening shall not have been the result of gross negligence or willful
misconduct of the applicable Fronting Bank.
Section 2.18    Swingline Loan Subfacility.
(a)    Swingline Commitment. Subject to the terms and conditions of this Section
2.18, the Swingline Lender, in its individual capacity, agrees to make certain
revolving credit loans to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time during the Availability
Period hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the lesser of (i) the aggregate
Revolving Commitments less the Outstanding Balance, and (ii) 15% of the
aggregate Revolving Commitments (the “Swingline Commitment”). Subject to the
limitations set forth herein, any amounts repaid in respect of Swingline Loans
may be reborrowed.
(b)    Swingline Borrowings.
(i)    Notice of Borrowing. With respect to any Swingline Borrowing, the
Borrower shall give the Swingline Lender and the Administrative Agent notice in
writing which is received by the Swingline Lender and Administrative Agent not
later than 2:00 p.m. (New York City time) on the proposed date of such Swingline
Borrowing (and confirmed by telephone by such time), specifying (A) that a
Swingline Borrowing is being requested, (B) the amount of such Swingline
Borrowing, (C) the proposed date of such Swingline Borrowing, which shall be a
Domestic Business Day, and (D) that no

50



--------------------------------------------------------------------------------



Default or Event of Default has occurred and is continuing both before and after
giving effect to such Swingline Borrowing. Such notice shall be irrevocable.
(ii)    Minimum Amounts. Each Swingline Borrowing shall be in a minimum
principal amount of $1,000,000, or larger multiples of $1,000,000 in excess
thereof.
(iii)    Repayment of Swingline Loans. Each Swingline Loan shall be due and
payable on the earliest of (A) ten (10) days after the date of the applicable
Swingline Borrowing, (B) the date of the next Committed Revolving Borrowing, and
(C) the Revolving Credit Maturity Date. If, and to the extent, any Swingline
Loans shall be outstanding on the date of any Committed Revolving Borrowing,
such Swingline Loans shall first be repaid from the proceeds of such Committed
Revolving Borrowing prior to the disbursement of the same to the Borrower. If,
and to the extent, a Committed Revolving Borrowing is not requested prior to the
Revolving Credit Maturity Date or the end of the five (5) day period after a
Swingline Borrowing, or unless the Borrower shall have notified the
Administrative Agent and the Swingline Lender prior to 1:00 P.M. (New York City
time) on the fourth (4th) day after the Swingline Borrowing that the Borrower
intends to reimburse the Swingline Lender for the amount of such Swingline
Borrowing with funds other than proceeds of the Revolving Loans, the Borrower
shall be deemed to have requested a Committed Revolving Borrowing comprised
entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
the Swingline Lender. In addition, if (x) the Borrower does not repay the
Swingline Loan on or prior to the end of such five (5) day period, or (y) a
Default or Event of Default shall have occurred during such five (5) day period,
the Swingline Lender may, at any time, in its sole discretion, by written notice
to the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Committed Revolving Borrowing, in which case the Borrower
shall be deemed to have requested a Committed Revolving Borrowing comprised
entirely of Base Rate Loans in the amount of such Swingline Loans then
outstanding, the proceeds of which shall be used to repay such Swingline Loans
to the Swingline Lender. Any Committed Revolving Borrowing which is deemed
requested by the Borrower in accordance with this Section 2.18(b)(iii) is
hereinafter referred to as a “Mandatory Borrowing”. Each Revolving Credit Bank
hereby irrevocably agrees to make Committed Revolving Loans promptly upon
receipt of notice from the Swingline Lender of any such deemed request for a
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentences and on the date such notice is received by such Revolving Credit Bank
(or the next Domestic Business Day if such notice is received after 12:00 noon
(New York City time)) notwithstanding (I) that the amount of the Mandatory
Borrowing may not comply with the minimum amount of Committed Revolving
Borrowings otherwise required hereunder, (II) whether any conditions specified
in Section 3.2 are then satisfied, (III) whether a Default or an Event of
Default then exists, (IV) failure of any such deemed request for a Committed
Revolving Borrowing to be made by the time otherwise required in Section 2.2,
(V) the date of such Mandatory Borrowing (provided that such date must be a
Domestic Business Day), or (VI) any termination of the Revolving Commitments
immediately prior to such Mandatory Borrowing or contemporaneously therewith;
provided, however, that no

51



--------------------------------------------------------------------------------



Revolving Credit Bank shall be obligated to make Committed Revolving Loans in
respect of a Mandatory Borrowing if a Default or an Event of Default then exists
and the applicable Swingline Loan was made by the Swingline Lender without
receipt of a written Notice of Borrowing in the form specified in subclause (i)
above or after Administrative Agent has delivered a notice of Default or Event
of Default which has not been rescinded.
(iv)    Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Revolving Credit Bank
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payment received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such participations in the outstanding Swingline Loans as shall
be necessary to cause each such Revolving Credit Bank to share in such Swingline
Loans ratably based upon its Revolving Commitment Percentage (determined before
giving effect to any termination of the Revolving Commitments pursuant to
Section 6.2), provided that (A) all interest payable on the Swingline Loans with
respect to any participation shall be for the account of the Swingline Lender
until but excluding the day upon which the Mandatory Borrowing would otherwise
have occurred, and (B) in the event of a delay between the day upon which the
Mandatory Borrowing would otherwise have occurred and the time any purchase of a
participation pursuant to this sentence is actually made, the purchasing
Revolving Credit Bank shall be required to pay to the Swingline Lender interest
on the principal amount of such participation for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Domestic Business Days after the date the
Mandatory Borrowing would otherwise have occurred, and thereafter at a rate
equal to the Base Rate. Notwithstanding the foregoing, no Revolving Credit Bank
shall be obligated to purchase a participation in any Swingline Loan if a
Default or an Event of Default then exists and such Swingline Loan was made by
the Swingline Lender without receipt of a written Notice of Borrowing in the
form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.
(c)    Interest Rate. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Swingline Loan is made
until the date it is repaid, at a rate per annum equal to the Federal Funds Rate
plus the Applicable Margin for Euro-Dollar Revolving Loans for such day.
Section 2.19    Extending Facilities.
(a)    The Borrower may at any time and from time to time request that all or
any portion of Term Loans or Revolving Loans or the Revolving Commitment with a
like maturity date (an “Existing Loan Facility”) be converted to extend the
scheduled maturity date(s) with respect to all or a portion of any principal
amount of such Term Loans, Revolving Loans or Revolving Commitments, as
applicable, and to otherwise modify the terms of such Term Loans,

52



--------------------------------------------------------------------------------



Revolving Loans or Revolving Commitments to the extent not prohibited in this
Section 2.19 (any such Term Loans or Revolving Loans which have been so
converted, “Extended Loans”, and any such Revolving Commitments which have been
so converted, “Extended Revolving Commitments”) and to provide for other terms
consistent with this Section 2.19 (an “Extension”). Any such request shall be
made on a pro rata basis and on the same terms to each applicable Bank. In order
to establish any Extended Loans or Extended Revolving Commitments, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Banks under the applicable Existing Loan Facility)
(an “Extension Request”) setting forth the proposed terms of the Extended Loans
or Extended Revolving Commitments to be established, provided that:
(i)    all or any of the scheduled amortization payments of principal of the
Extended Loans (including the maturity date) may be delayed to later dates than
the scheduled amortization payments of principal (including the maturity date)
of the Term Loans or Revolving Loans, as applicable, of such Existing Loan
Facility to the extent provided in the applicable Loan Extension Amendment;
(ii)    the interest margins with respect to the Extended Loans or Extended
Revolving Commitments may be different than the interest margins for the Term
Loans, Revolving Loans or Revolving Commitments, as applicable, of such Existing
Loan Facility, and upfront fees may be paid to the Extending Lenders, in each
case, to the extent provided in the applicable Loan Extension Amendment;
(iii)    the Loan Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest applicable Maturity Date of the
Term Loans, Revolving Loans and Revolving Loan Commitments being converted as in
effect on the effective date of the Loan Extension Amendment immediately prior
to the establishment of such Extended Loans or Extended Revolving Commitments;
or
(iv)    no Extended Loans that were Term Loans may be optionally prepaid prior
to the date on which the Term Loans under the Existing Loan Facility from which
they were converted are repaid in full unless such optional prepayment is
accompanied by a pro rata optional prepayment of the Term Loans under such
Existing Loan Facility; and
(v)    (A) the borrowing and repayment (except for (x) payments of interest and
fees at different rates on Extended Revolving Commitments (and related
outstandings), (y) repayments required upon the maturity date of the
non-extending Revolving Commitments and (z) repayment made in connection with a
permanent repayment and termination of commitments) of Loans with respect to
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Commitments of such tranche, (B)
all Swingline Loans and Letters of Credit shall be participated on a pro rata
basis by all Banks with Revolving Commitments in accordance with their
percentage of the Revolving Commitments subject to the express terms herein, (C)
the permanent repayment of Revolving Loans with respect to, and termination of,
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving

53



--------------------------------------------------------------------------------



Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class, (D)
assignments and participations of Extended Revolving Commitments and extended
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments and Revolving Loans and (E) at no
time shall there be Revolving Commitments hereunder (including Extended
Revolving Commitments and any original Revolving Commitments) which have more
than two (2) different maturity dates.
Any Extended Loans and/or Extended Revolving Commitments converted pursuant to
any Loan Extension Amendment shall be designated a separate Class of Extended
Loans or Extended Revolving Commitments, as the case may be, for all purposes of
this Agreement; provided that any Extended Loans converted from an Existing Loan
Facility may, to the extent provided in the applicable Loan Extension Amendment,
be designated as an increase in any previously established Class of Loans or
Commitments with respect to such Existing Loan Facility. Any Extended Term Loans
shall constitute a separate Class of Term Loans from the Class of Term Loans
from which there were converted, any Extended Revolving Loans shall constitute a
separate Class of Revolving Loans from the Class of Revolving Loans from which
there were converted and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted. No Extension shall constitute a
voluntary or mandatory prepayment for purpose of Sections 2.10 and 2.11. Each
Extension shall become effective only with respect to the Loans and Commitments
of the Banks that accept an Extension Request.


(b)    The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Banks under the Existing Loan
Facility are requested to respond. No Extension Request is required to be in any
minimum amount or increment; provided that the Borrower may specify as a
condition to consummating any such Extension that a minimum amount (to be
specified in the applicable Extension Request) of Term Loans, Revolving Loans or
Revolving Commitments be tendered (subject to waiver by the Borrower in its sole
discretion). No Bank shall have any obligation to agree to have any of its Term
Loans, Revolving Loans or Revolving Commitments, as applicable, of any Existing
Loan Facility converted into Extended Loans or Extended Revolving Commitments
pursuant to any Extension Request. Any Bank (an “Extending Lender”) wishing in
its sole and individual discretion to have all or any portion of its Term Loans,
Revolving Loans or Revolving Commitments, as applicable, under the Existing Loan
Facility subject to such Extension Request converted into Extended Loans or
Extended Revolving Commitments shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans, Revolving Loans or Revolving
Commitments, as applicable, under the Existing Loan Facility which it has
elected to request be converted into Extended Loans or Extended Revolving
Commitments. In the event that the aggregate amount of Term Loans, Revolving
Loans and Revolving Commitments under the Existing Loan Facility subject to
Extension Elections exceeds the amount of Extended Loans or Extended Revolving
Commitments requested pursuant to the Extension Request, Term Loans, Revolving
Loans and Revolving Commitments subject to Extension Elections shall be
converted to Extended Loans or Extended Revolving Commitments on a pro rata
basis based on the amount of Term Loans, Revolving Loans and Revolving
Commitments, as applicable, included in such

54



--------------------------------------------------------------------------------



Extension Election. It shall be a condition precedent to the effectiveness of
any Extension that no Default or Event of Default shall exist on the date of the
Extension Request and on the date of the Extension.
(c)    Each Class of Extended Loans and Extended Revolving Commitments shall be
established pursuant to an amendment (a “Loan Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
providing an Extended Loan or Extended Revolving Commitment thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Bank) and which may include
such technical amendments to this Agreement as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Borrower. Each
Loan Extension Amendment shall be binding on the Banks, the General Partner and
the other parties hereto. In connection with any Loan Extension Amendment, the
Borrower shall deliver a reaffirmation of the Guaranty from the General Partner
and such resolutions, certificates, opinions of counsel (including in-house
opinions in lieu of opinions of outside counsel) and other documents in
connection therewith as may be reasonably requested by the Administrative Agent.
(d)    This Section 2.19 shall supersede any provisions in Sections 9.4 or 9.5
to the contrary.
ARTICLE III
CONDITIONS
Section 3.1    Closing. The closing hereunder shall occur on the date (the
“Closing Date”) when each of the following conditions is satisfied (or waived by
the Administrative Agent and the Required Banks, such waiver to be evidenced by
the continuation or funding after the date hereof of Loans and notice of such
waiver to be given to the Banks by the Administrative Agent), each document to
be dated the Closing Date unless otherwise indicated:
(a)    the Borrower shall have executed and delivered to the Administrative
Agent Notes for the account of each Bank that shall have requested the same,
dated on or before the Closing Date complying with the provisions of Section
2.5;
(b)    the Borrower shall have executed and delivered to the Administrative
Agent a duly executed original of this Agreement;
(c)    the General Partner shall have executed and delivered to the
Administrative Agent a duly executed original of the Guaranty;
(d)    the Administrative Agent shall have received an opinion of Latham &
Watkins LLP, counsel for the Borrower and the General Partner, reasonably
acceptable to the Administrative Agent, the Banks and their counsel;
(e)    the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, the

55



--------------------------------------------------------------------------------



General Partner, the authority for and the validity of this Agreement and the
other Loan Documents, and any other matters relevant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the articles of incorporation
and by-laws or the partnership agreement and limited partnership certificate, as
applicable, of the Borrower and the General Partner, as amended, modified or
supplemented to the Closing Date, each certified to be true, correct and
complete by a senior officer of the Borrower or the General Partner, as the case
may be, as of the Closing Date, together with a good standing certificate from
the Secretary of State (or the equivalent thereof) of the State of Delaware with
respect to the Borrower and of the State of Maryland with respect to the General
Partner, and a good standing certificate from the Secretary of State (or the
equivalent thereof) of each other State in which the Borrower and the General
Partner is required to be qualified to transact business, each to be dated not
more than forty-five (45) days prior to the Closing Date;
(f)    the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1 and Section 3.2,
unless otherwise specified, in sufficient counterparts, reasonably satisfactory
in form and substance to the Administrative Agent in its sole discretion;
(g)    the Borrower and the General Partner shall have taken all actions
required to authorize the execution and delivery of this Agreement and the other
Loan Documents and the performance thereof by the Borrower and the General
Partner;
(h)    the Administrative Agent and the Banks shall have received an unaudited
consolidated balance sheet and income statement of the Borrower for the fiscal
quarter ended March 31, 2014;
(i)    the Administrative Agent shall be satisfied that neither the Borrower nor
the General Partner is subject to any present or contingent environmental
liability which could reasonably be expected to have a Material Adverse Effect;
(j)    the Administrative Agent shall have received wire transfer instructions
in connection with the Loans to be made on the Closing Date;
(k)    the Administrative Agent shall have received, for its and any other
Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on or
before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Bingham McCutchen LLP;
(l)    the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, and the validity and enforceability
against the Borrower, of the Loan Documents, or in connection with any of the
transactions contemplated thereby to occur on or prior to the Closing Date, and
such consents, licenses and approvals shall be in full force and effect;

56



--------------------------------------------------------------------------------



(m)    the representations and warranties of the Borrower contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date both before and after giving effect to the making of any Loans;
(n)    receipt by the Administrative Agent and the Banks of a certificate of the
chief financial officer, treasurer or the chief accounting officer of the
Borrower certifying that the Borrower is in compliance with all covenants of the
Borrower contained in this Agreement, including, without limitation, the
requirements of Section 5.8, as of the Closing Date; and
(o)    the General Partner shall intend to continue to qualify as a real estate
investment trust under Section 856 of the Internal Revenue Code (a “REIT”).
The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.
Section 3.2    Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing or to participate in any Letter of Credit issued by a
Fronting Bank and the obligation of any Fronting Bank to issue a Letter of
Credit or the obligation of the Swingline Lender to make a Swingline Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    the Closing Date shall have occurred on or prior to June 30, 2014;
(b)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.2 or 2.3;
(c)    immediately after such Borrowing, (i) the Outstanding Balance for the
Revolving Credit Facility will not exceed the aggregate amount of the Revolving
Commitments, (ii) the aggregate outstanding and unpaid principal balance of all
Term Loans made on the Closing Date will not exceed the Term Loan Amount, (iii)
with respect to each Revolving Credit Bank, such Revolving Credit Bank’s pro
rata portion of the Committed Revolving Loans and Letter of Credit Usage will
not exceed such Revolving Credit Bank’s Revolving Commitment, as applicable and
(iv) with respect to each Term Loan Bank, such Term Loan Bank’s pro rata portion
of the Term Loans will not exceed such Term Loan Bank’s Term Commitment;
(d)    immediately before and after such Borrowing, no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect to the making of such Loans;
(e)    the representations and warranties of the Borrower contained in this
Agreement (other than representations and warranties which speak as of a
specific date) shall be true and correct in all material respects on and as of
the date of such Borrowing both before and after giving effect to the making of
such Loans;
(f)    no law or regulation shall have been adopted, no order, judgment or
decree of any governmental authority shall have been issued, and no litigation
shall be pending or threatened, which does or, with respect to any threatened
litigation, seeks to enjoin, prohibit or

57



--------------------------------------------------------------------------------



restrain, the making or repayment of the Loans, the issuance of any Letter of
Credit or any participations therein or the consummation of the transactions
contemplated hereby; and
(g)    no event, act or condition shall have occurred after the Closing Date
which, in the reasonable judgment of the Administrative Agent or the Required
Banks, as the case may be, has had or is likely to have a Material Adverse
Effect.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(c) through (f) of this Section (except that with respect to clause (f), such
representation and warranty shall be deemed to be limited to laws, regulations,
orders, judgments, decrees and litigation affecting the Borrower and not solely
the Banks).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and each of the other Banks which
may become a party to this Agreement to make the Loans and to induce the
Fronting Banks to issue the Letters of Credit, the Borrower makes the following
representations and warranties. Such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
other Loan Documents and the making of the Loans.
Section 4.1    Existence and Power. The Borrower is duly organized, validly
existing and in good standing as a limited partnership under the laws of the
State of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.
Section 4.2    Power and Authority. The Borrower has the organizational power
and authority to execute, deliver and carry out the terms and provisions of each
of the Loan Documents to which it is a party and has taken all necessary action
to authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of such Loan Documents. The Borrower has duly
executed and delivered each Loan Document to which it is a party, and each such
Loan Document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.
Section 4.3    No Violation. Neither the execution, delivery or performance by
or on behalf of the Borrower of the Loan Documents, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality applicable to

58



--------------------------------------------------------------------------------



Borrower except to the extent such contravention is not likely to have a
Material Adverse Effect, or (ii) will conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower
pursuant to the terms of any material indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Borrower (or of any partnership
of which the Borrower is a partner) is a party or by which it or any of its
property or assets is bound or to which it is subject except to the extent such
conflict or breach is not likely to have a Material Adverse Effect, or (iii)
will conflict with or result in a breach of any organizational document of any
Subsidiary, the certificate of limited partnership, partnership agreement or
other organizational document of Borrower, or the General Partner’s articles of
incorporation or by-laws.
Section 4.4    Financial Information.
(a)    The audited consolidated balance sheets and statements of income of the
Borrower and the General Partner as of December 31, 2013 and the unaudited
balance sheets and statements of income of the Borrower and the General Partner
as of March 31, 2014 fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and the General Partner as of such date and
their consolidated results of operations for such fiscal periods.
(b)    Since December 31, 2013, except as disclosed in public filings with the
Securities and Exchange Commission (i) there has been no material adverse change
in the business, financial position or results of operations of the Borrower or
the General Partner and (ii) except as previously disclosed to the
Administrative Agent and to the Banks, neither the Borrower nor the General
Partner has incurred any material indebtedness or guaranty.
Section 4.5    Litigation.
(a)    There is no action, suit or proceeding pending against, or to the
knowledge of the Borrower, threatened against or affecting, (i) the Borrower,
the General Partner or any of their Subsidiaries, (ii) the Loan Documents or any
of the transactions contemplated by the Loan Documents or (iii) any of their
assets, in any case before any court or arbitrator or any governmental body,
agency or official which could reasonably be expected to have a Material Adverse
Effect or which in any manner draws into question the validity of this Agreement
or the other Loan Documents.
(b)    There are no final nonappealable judgments or decrees in an aggregate
amount of One Million Dollars ($1,000,000) or more entered by a court or courts
of competent jurisdiction against the Borrower or the General Partner (other
than any judgment as to which, and only to the extent, a reputable insurance
company has acknowledged coverage of such claim in writing).
Section 4.6    Compliance with ERISA.
(a)    Except as previously disclosed to the Administrative Agent in writing as
of the Closing Date, each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan

59



--------------------------------------------------------------------------------



and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan. No
member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.
(b)    Except for each “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is maintained, participated in or contributed to, by
one or more members of the ERISA Group, no member of the ERISA Group is a “party
in interest” (as such term is defined in Section 3(14) of ERISA or a
“disqualified person” (as such term is defined in Section 4975(e)(2) of the
Internal Revenue Code) with respect to any funded employee benefit plan and none
of the assets of any such plans have been invested in a manner that would cause
the transactions contemplated by the Loan Documents to constitute a nonexempt
prohibited transaction (as such term is defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA).
Section 4.7    Environmental Compliance. To the best of Borrower’s knowledge,
except as set forth in the Phase I environmental report(s) delivered to and
accepted by the Administrative Agent with respect to each of the Unencumbered
Asset Pool Properties (as supplemented or amended, the “Environmental Reports”),
(i) there are in effect all Environmental Approvals which are required to be
obtained under all Environmental Laws with respect to such Property, except for
such Environmental Approvals the absence of which would not have a Material
Adverse Effect, (ii) the Borrower is in compliance in all material respects with
the terms and conditions of all such Environmental Approvals, and is also in
compliance in all material respects with all other Environmental Laws or any
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered or approved thereunder, except to the extent failure to comply would not
have a Material Adverse Effect.
Except as set forth in the Environmental Reports or otherwise disclosed in
writing to the Administrative Agent as of the Closing Date or with respect to a
New Acquisition, as of the date of such New Acquisition, to Borrower’s actual
knowledge:
(i)    There are no Environmental Claims or investigations pending or threatened
by any Governmental Authority with respect to any alleged failure by the
Borrower to have any Environmental Approval required in connection with the
conduct of the business of the Borrower on any of the Unencumbered Asset Pool
Properties, or with respect to any generation, treatment, storage, recycling,
transportation, Release or disposal of any Material of Environmental Concern
generated by the Borrower or any lessee on any of the Unencumbered Asset Pool
Properties;
(ii)    No Material of Environmental Concern has been Released at the Property
to an extent that it may reasonably be expected to have a Material Adverse
Effect;

60



--------------------------------------------------------------------------------



(iii)    No PCB (in amounts or concentrations which exceed those set by
applicable Environmental Laws) is present at any of the Unencumbered Asset Pool
Properties;
(iv)    No friable asbestos is present at any of the Unencumbered Asset Pool
Properties;
(v)    There are no underground storage tanks for Material of Environmental
Concern, active or abandoned, at any of the Unencumbered Asset Pool Properties;
(vi)    No Environmental Claims have been filed with a Governmental Authority
with respect to any of the Unencumbered Asset Pool Properties, and none of the
Unencumbered Asset Pool Properties is listed or proposed for listing on the
National Priority List promulgated pursuant to CERCLA, on CERCLIS or on any
similar state list of sites requiring investigation or clean-up;
(vii)    There are no Liens arising under or pursuant to any Environmental Laws
on any of the Unencumbered Asset Pool Properties, and no government actions have
been taken or are in process which could subject any of the Unencumbered Asset
Pool Properties to such Liens; and
(viii)    There have been no environmental investigations, studies, audits,
tests, reviews or other analyses conducted by, or which are in the possession
of, the Borrower in relation to any of the Unencumbered Asset Pool Properties
which have not been made available to the Administrative Agent.
Section 4.8    Taxes. The initial tax year of the Borrower for federal income
tax purposes was 1996. The federal income tax returns of the Borrower and its
Consolidated Subsidiaries for the fiscal year ended December 31, 2012 have been
filed. The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any Subsidiary except those being
contested in good faith. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Borrower, adequate.
Section 4.9    Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is true
and accurate in all material respects on the date as of which such information
is stated or certified. The Borrower has disclosed to the Banks in writing any
and all facts known to the Borrower which materially and adversely affect or are
likely to materially and adversely affect (to the extent the Borrower can now
reasonably foresee), the business, operations or financial condition of the
Borrower considered as one enterprise or the ability of the Borrower to perform
its obligations under this Agreement or the other Loan Documents.

61



--------------------------------------------------------------------------------



Section 4.10    Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower is Solvent.
Section 4.11    Use of Proceeds; Margin Regulations. All proceeds of the Loans
will be used by the Borrower only in accordance with the provisions hereof. No
part of the proceeds of any Loan will be used by the Borrower to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof will violate or be inconsistent with the provisions
of Regulations T, U or X of the Federal Reserve Board.
Section 4.12    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect.
Section 4.13    Investment Company Act. The Borrower is not (x) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended or (y) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
Section 4.14    Closing Date Transactions. On the Closing Date and immediately
prior to or concurrently with the making of the Loans, the transactions (other
than the making of the Loans) intended to be consummated on the Closing Date
will have been consummated in accordance with all applicable laws. On or prior
to the Closing Date, all consents and approvals of, and filings and
registrations with, and all other actions by, any Person required in order to
make or consummate such transactions have been obtained, given, filed or taken
and are in full force and effect.
Section 4.15    Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower in the Loan Documents are
true and correct in all material respects.
Section 4.16    Patents, Trademarks, etc. The Borrower has obtained and holds in
full force and effect all patents, trademarks, service marks, trade names,
copyrights and other such rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect. To the
Borrower’s knowledge, no material product, process, method, substance, part or
other material presently sold by or employed by the Borrower in connection with
such business infringes any patent, trademark, service mark, trade name,
copyright, license or other such right owned by any other Person. There is not
pending or, to the Borrower’s knowledge, threatened any claim or litigation
against or affecting the Borrower contesting its right to sell or use any such
product, process, method, substance, part or other material.

62



--------------------------------------------------------------------------------



Section 4.17    No Default. No Default or Event of Default exists under or with
respect to any Loan Document. The Borrower is not in default in any material
respect beyond any applicable grace period under or with respect to any other
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect, the existence of which
default is likely (to the extent that the Borrower can now reasonably foresee)
to result in a Material Adverse Effect.
Section 4.18    Licenses, etc. The Borrower has obtained and holds in full force
and effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other consents and
approvals which are necessary for the operation of its businesses as presently
conducted, the absence of which is likely (to the extent that the Borrower can
now reasonably foresee) to have a Material Adverse Effect.
Section 4.19    Compliance With Law. The Borrower is in compliance with all
laws, rules, regulations, orders, judgments, writs and decrees, including,
without limitation, all building and zoning ordinances and codes, the failure to
comply with which is likely (to the extent that the Borrower can now reasonably
foresee) to have a Material Adverse Effect.
Section 4.20    No Burdensome Restrictions. The Borrower is not a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely (to the extent that the Borrower can now reasonably
foresee) to have a Material Adverse Effect.
Section 4.21    Brokers’ Fees. The Borrower has not dealt with any broker or
finder with respect to the transactions contemplated by the Loan Documents
(except with respect to the acquisition or disposition of Real Property Assets)
or otherwise in connection with this Agreement (it being understood that J.P.
Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated or its
Affiliates, and Wells Fargo Securities, LLC, have acted as arrangers for the
Facilities and the fees and expenses of which shall be paid by Borrower), and
the Borrower has not done any acts, had any negotiations or conversation, or
made any agreements or promises which will in any way create or give rise to any
obligation or liability for the payment by the Borrower of any brokerage fee,
charge, commission or other compensation to any party with respect to the
transactions contemplated by the Loan Documents (except with respect to the
acquisition or disposition of Real Property Assets), other than the fees payable
hereunder.
Section 4.22    Labor Matters. Except as set forth on Schedule 4.22 attached
hereto and made a part hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower and the Borrower has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.
Section 4.23    Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower. The Borrower represents that it has delivered to the Administrative
Agent true, correct and complete copies of each of the documents set forth in
this Section 4.23.

63



--------------------------------------------------------------------------------



Section 4.24    Principal Offices. The principal office, chief executive office
and principal place of business of the Borrower is 12200 West Olympic Boulevard,
Suite 200, Los Angeles, California 90064.
Section 4.25    REIT Status. For the fiscal year ended December 31, 2013, the
General Partner qualified, and the General Partner intends to continue to
qualify, as a REIT.
Section 4.26    Ownership of Property. The Borrower and/or the General Partner,
directly or indirectly, owns fee simple title to or a ground leasehold interest
in each of the Unencumbered Asset Pool Properties.
Section 4.27    Insurance. The Borrower or its tenants, as applicable, currently
maintains insurance at 100% replacement cost insurance coverage in respect of
each of the Real Property Assets, as well as comprehensive general liability
insurance (including “builders’ risk”) against claims for personal, and bodily
injury and/or death, to one or more persons, or property damage, as well as
workers’ compensation insurance, in each case with respect to the Real Property
Assets with insurers having an A.M. Best policyholders’ rating of not less than
A-VIII in amounts that prudent owner of assets such as the Real Property Assets
would maintain.
Section 4.28    Anti-Corruption Laws. None of the Borrower, any Subsidiary of
the Borrower, or, to the knowledge of the chief executive officer, chief
financial officer or general counsel of the Borrower, any director, officer or
employee thereof is currently in violation of any Anti-Corruption Laws.
Section 4.29    Sanctions. None of the Borrower, any Subsidiary of the Borrower,
or, to the knowledge of the chief executive officer, chief financial officer or
general counsel of the Borrower, any director, officer or employee thereof is an
individual or entity currently the subject of any Sanctions or in violation of
any Sanctions, nor is the Borrower or any Subsidiary of the Borrower located,
organized or resident in a Sanctioned Country.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Loan or Letter of Credit is outstanding or any Obligations
remain unpaid:
Section 5.1    Information. The Borrower will deliver:
(a)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), as soon as available and in
any event within 105 days after the end of each fiscal year of the Borrower, an
audited consolidated balance sheet of the Borrower as of the end of such fiscal
year and the related consolidated statements of cash flow and operations for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, audited by Deloitte & Touche or other independent
public accountants of similar standing;

64



--------------------------------------------------------------------------------



(b)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), as soon as available and in
any event within sixty (60) days after the end of each quarter of each fiscal
year (other than the last quarter in any fiscal year) of the Borrower, a
statement of the Borrower, prepared in accordance with GAAP, setting forth the
operating income and operating expenses of the Borrower, in sufficient detail so
as to calculate Unencumbered Asset Pool Net Operating Cash Flow of the Borrower
for the immediately preceding quarter;
(c)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), simultaneously with the
delivery of each set of financial statements referred to in clauses (a) and (b)
above, a certificate of the chief financial officer, controller, treasurer or
vice president-corporate finance of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 5.8 on the date of such financial
statements;(ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto; and (iii) certifying (x) that such financial statements fairly present
the financial condition and the results of operations of the Borrower as of the
dates and for the periods indicated, in accordance with GAAP, subject, in the
case of interim financial statements, to normal year-end adjustments, and (y)
that such officer has reviewed the terms of the Loan Documents and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Borrower during the period beginning on the
date through which the last such review was made pursuant to this Section 5.1(c)
and ending on a date not more than ten (10) Domestic Business Days prior to the
date of such delivery and that on the basis of such review of the Loan Documents
and the business and condition of the Borrower, to the best knowledge of such
officer, no Default or Event of Default under any other provision of Section 6.1
occurred or, if any such Default or Event of Default has occurred, specifying
the nature and extent thereof and, if continuing, the action the Borrower
proposes to take in respect thereof;
(d)    to the Administrative Agent and to each of the Banks, (i) within five (5)
days after the president, chief financial officer, treasurer, controller or
other executive officer of the Borrower obtains knowledge of any Default, if
such Default is then continuing, a certificate of the chief financial officer or
the president of the Borrower setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto; and (ii)
promptly and in any event within ten (10) days after the Borrower obtains
knowledge thereof, notice of (x) any litigation or governmental proceeding
pending or threatened against the Borrower which is likely to individually or in
the aggregate, result in a Material Adverse Effect, and (y) any other event, act
or condition which is likely to result in a Material Adverse Effect;
(e)    to the Administrative Agent and to each of the Banks, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice

65



--------------------------------------------------------------------------------



that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;
(f)    to the Administrative Agent and to each of the Banks, promptly and in any
event within five (5) Domestic Business Days after the Borrower obtains actual
knowledge of any of the following events, a certificate of the Borrower executed
by an officer of the Borrower specifying the nature of such condition and the
Borrower’s, and if the Borrower has actual knowledge thereof, the Environmental
Affiliate’s proposed initial response thereto: (i) the receipt by the Borrower,
or, if the Borrower has actual knowledge thereof, any of the Environmental
Affiliates, of any communication (written or oral), whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the
Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect, (ii)
the Borrower shall obtain actual knowledge that there exists any Environmental
Claim which is likely to have a Material Adverse Effect pending or threatened
against the Borrower or any Environmental Affiliate or (iii) the Borrower
obtains actual knowledge of any release, emission, discharge or disposal of any
Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate;
(g)    to the Administrative Agent and to each of the Banks, promptly and in any
event within five (5) Domestic Business Days after receipt of any material
notices or correspondence from any company or agent for any company providing
insurance coverage to the Borrower relating to any material loss or loss of the
Borrower with respect to any of the Unencumbered Asset Pool Properties, copies
of such notices and correspondence; and
(h)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks or posting to the internet
website of the General Partner), promptly upon the mailing thereof to the
shareholders or partners of the Borrower, copies of all financial statements,
reports and proxy statements so mailed;
(i)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks or posting to the internet
website of the General Partner), promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on

66



--------------------------------------------------------------------------------



Forms 10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have
filed with the Securities and Exchange Commission;
(j)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), simultaneously with delivery
of the information required by Sections 5.1(a) and (b), a statement of
Unencumbered Asset Pool Net Operating Cash Flow with respect to each
Unencumbered Asset Pool Property and a list of all Unencumbered Asset Pool
Properties; and
(k)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), from time to time such
additional information regarding the financial position or business of the
Borrower as the Administrative Agent, at the request of any Bank, may reasonably
request.
Section 5.2    Payment of Obligations. The Borrower will pay and discharge, at
or before maturity, all its material obligations and liabilities including,
without limitation, any obligation pursuant to any agreement by which it or any
of its properties is bound and any tax liabilities, in any case, where failure
to do so will likely result in a Material Adverse Effect except (i) such tax
liabilities may be contested in good faith by appropriate proceedings, and the
Borrower will maintain in accordance with GAAP, appropriate reserves for the
accrual of any of the same; or (ii) such obligation or liability as may be
contested in good faith by appropriate proceedings.
Section 5.3    Maintenance of Property; Insurance.
(a)    The Borrower will keep each of the Unencumbered Asset Pool Properties in
good repair, working order and condition, subject to ordinary wear and tear.
(b)    The Borrower shall (a) maintain insurance as specified in Section 4.27
hereof with insurers meeting the qualifications described therein, which
insurance shall in any event not provide for materially less coverage than the
insurance in effect on the Closing Date, and (b) furnish to each Bank, or use
reasonable efforts to obtain from a tenant, if applicable, from time to time,
upon written request, copies of the policies under which such insurance is
issued, certificates of insurance and such other information relating to such
insurance as such Bank may reasonably request. The Borrower will deliver to the
Banks (i) upon request of any Bank through the Administrative Agent from time to
time, full information as to the insurance carried, (ii) within five (5) days of
receipt of notice from any insurer, a copy of any notice of cancellation or
material change in coverage from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal of coverage by the
Borrower.
Section 5.4    Conduct of Business. The Borrower’s primary business will
continue to be acquiring, owning, operating, managing, developing (to the extent
permitted in this Agreement), and leasing office and industrial properties.
Section 5.5    Compliance with Laws. (a) The Borrower will comply in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws, all zoning and

67



--------------------------------------------------------------------------------



building codes and ERISA and the rules and regulations thereunder) except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings.
(b)    In the ordinary course of its business and at such times as the Borrower
reasonably deems appropriate, the Borrower shall conduct periodic reviews of the
effect of Environmental Laws on its business, operations and properties, in the
course of which it shall use commercially reasonable efforts to identify and
evaluate applicable liabilities and costs (including, without limitation, any
capital or operating expenditures required as a matter of Environmental Law for
clean-up or closure of properties presently or previously owned, any capital or
operating expenditures required as a matter of Environmental Law to achieve or
maintain compliance with Environmental Law or as a condition of any license,
permit or contract to which the Borrower is a party or a beneficiary, any
related constraints on operating activities, including, without limitation, any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Materials of Environmental
Concern, and any actual or potential liabilities to third parties, including,
without limitation, employees, and any related costs and expenses). The Borrower
shall notify the Administrative Agent immediately if, on the basis of any such
review, the Borrower has reasonably concluded that such associated potential
liabilities and costs, including, without limitation, the costs of compliance
with Environmental Laws, could reasonably be expected to have a Material Adverse
Effect.
Section 5.6    Inspection of Property, Books and Records. The Borrower will keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities; and will permit representatives of any Bank at such Bank’s expense
to visit and inspect any of its properties to examine and make abstracts from
any of its books and records and to discuss its affairs, finances and accounts
with its officers and employees, all at such reasonable times, upon reasonable
notice, but in no event more than once each fiscal year unless an Event of
Default has occurred and is continuing, then as often as may reasonably be
desired.
Section 5.7    Existence.
(a)    The Borrower shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence or its
partnership existence, as applicable.
(b)    The Borrower shall do or cause to be done all things necessary to
preserve and keep in full force and effect its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.
Section 5.8    Financial Covenants.
(a)    Total Debt to Total Asset Value. As of the last day of each calendar
quarter, the Total Debt Ratio will not be greater than 60%; provided, however,
with respect to any period in which the Borrower or any of its Consolidated
Subsidiaries have acquired a Real Property Asset (or multiple Real Property
Assets in a single transaction) for a price of more than

68



--------------------------------------------------------------------------------



$150,000,000, Total Debt to Total Asset Value for such quarter and the next
succeeding quarter may increase to 65%, provided such ratio does not exceed 60%
thereafter.
(b)    Fixed Charge Coverage. As of the last day of each calendar quarter, the
ratio of (x) Annual EBITDA, less reserves for Capital Expenditures of (i) $.30
per square foot per annum for each Real Property Asset that is an office
property and (ii) $.15 per square foot per annum for each Real Property Asset
that is an industrial property, to (y) the sum of (i) Total Debt Service and
(ii) dividends or other payments payable by the General Partner with respect to
any preferred stock issued by the General Partner and distributions or other
payments payable by the Borrower with respect to any preferred partnership units
of the Borrower, will not be less than 1.5:1.0.
(c)    Limitation on Secured Debt. Secured Debt of the Borrower, the General
Partner and their Consolidated Subsidiaries, which for purposes hereof shall be
deemed to include the Borrower’s and the General Partner’s pro rata share of the
Secured Debt of any Minority Holdings of the Borrower or the General Partner,
shall at no time exceed thirty percent (30%) of Total Asset Value.
(d)    Unsecured Debt Ratio. As of each of (x) the last day of each calendar
quarter, and (y) any Borrowing, the Unsecured Debt Ratio shall not be less than
1.67:1.0.
(e)    Unencumbered Asset Pool Debt Service Coverage. As of the last day of each
calendar quarter and as of the date of any sale or secured financing of any
Unencumbered Asset Pool Property, the ratio of (i) Unencumbered Asset Pool Net
Operating Cash Flow to (ii) Unsecured Debt Service will not be less than
1.75:1.0.
(f)    Dividends. The Borrower will not, as determined on an aggregate annual
basis, pay any partnership distributions in excess of the greater of (i) 95% of
its consolidated FFO for such year, and (ii) an amount which results in
distributions to the General Partner (excluding therefrom any preferred
partnership distributions to the extent the same have been deducted from
consolidated FFO for such year) in an amount sufficient to permit the General
Partner to pay dividends to its shareholders which it reasonably believes are
necessary for it to (A) maintain its qualification as a REIT for federal and
state income tax purposes, and (B) avoid the payment of federal or state income
or excise tax. During the continuance of an Event of Default under Section
6.1(a), the Borrower shall make only those partnership distributions which
result in distributions to the General Partner in an amount sufficient to permit
the General Partner to pay dividends to its shareholders which it reasonably
believes are necessary to maintain its status as a REIT for federal and state
income tax purposes.
(g)    Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth will at no time be less than the sum of (i) $2,200,000,000 plus (ii) 75%
of all Net Offering Proceeds received from and after December 31, 2013.
Section 5.9    Restriction on Fundamental Changes; Operation and Control. (a)
The Borrower shall not enter into any merger or consolidation, unless the
Borrower is the surviving entity, or liquidate, wind-up or dissolve (or suffer
any liquidation or dissolution), discontinue its business or convey, lease,
sell, transfer or otherwise dispose of, in one transaction

69



--------------------------------------------------------------------------------



or series of transactions, any substantial part of the business or property of
the Borrower and its Subsidiaries, taken as a whole, whether now or hereafter
acquired, hold an interest in any subsidiary which is not controlled by the
Borrower or the General Partner or enter into other business lines, without the
prior written consent of the Administrative Agent, which consent shall not be
given unless the Required Banks so consent.
(b)    The Borrower shall not amend its articles of incorporation, by-laws or
agreement of limited partnership, as applicable, in any material respect which
is reasonably likely to have an adverse effect on the Banks, without the
Administrative Agent’s consent, which shall not be unreasonably withheld or
delayed.
Section 5.10    Changes in Business. The Borrower shall not enter into any
business which is substantially different from that conducted by the Borrower on
the Closing Date after giving effect to the transactions contemplated by the
Loan Documents.
Section 5.11    Sale of Unencumbered Asset Pool Properties. Concurrent with the
sale or transfer of any Unencumbered Asset Pool Property that exceeds fifteen
percent (15%) of the Unencumbered Asset Pool Properties Value, the Borrower
shall (i) deliver written notice to the Administrative Agent, (ii) deliver to
the Administrative Agent a certificate from its chief financial officer, chief
accounting officer, vice president or other duly authorized officer certifying
that at the time of such sale or other disposal (based on pro-forma calculations
for the previous period assuming that such Unencumbered Asset Pool Property was
not a Unencumbered Asset Pool Property for the relevant period) all of the
covenants contained in Section 5.8 are and after giving effect to the
transaction shall continue to be true and accurate in all respects, and (iii)
pay to the Administrative Agent an amount equal to that, if any, required
pursuant to Section 2.10(a). In the event that a Separate Parcel that originally
formed a part of a Unencumbered Asset Pool Property is to be sold or
transferred, the value of the remaining portion of the Unencumbered Asset Pool
Property will be determined by Administrative Agent at the time of sale or
transfer in its sole discretion.
Section 5.12    Fiscal Year; Fiscal Quarter. The Borrower shall not change its
fiscal year or any of its fiscal quarters without the Administrative Agent’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.
Section 5.13    Margin Stock. None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.
Section 5.14    Use of Proceeds. The Borrower shall use the proceeds of the
Loans for its general business purposes; provided, however, that no Swingline
Loan shall be used for the purpose of refinancing another Swingline Loan, in
whole or part. The Borrower shall not, directly or indirectly, use any Letter of
Credit or any part of the proceeds of any of the Loans or lend, contribute or
otherwise make available such proceeds to any Person, to fund or finance any
activities or business of any Person, or in any Sanctioned Country, that, at the
time of such funding, is known by the chief executive officer, chief financial
officer or general counsel of the Borrower to be the subject of Sanctions, or in
any other manner that will result in a violation by any Person of Sanctions,
including, without limitation, any party hereto.

70



--------------------------------------------------------------------------------



Section 5.15    General Partner Status. The General Partner shall at all times
(i) maintain its status as a self-directed and self-administered real estate
investment trust under the Internal Revenue Code, and (ii) remain a publicly
traded company listed on the New York Stock Exchange.
ARTICLE VI
DEFAULTS
Section 6.1    Events of Default. Each of the following shall constitute an
event of default under this Agreement (an “Event of Default”):
(a)    (i) the Borrower shall fail to pay when due any principal of any Loan, or
(ii) the Borrower shall fail to pay when due any interest on any Loan, any fees
or any amounts payable hereunder within three (3) Domestic Business Days after
the same is due;
(b)    the Borrower shall fail to observe or perform any covenant contained in
Section 5.7(a) (with respect to the Borrower’s existence) or Sections 5.8 to
5.15, inclusive, subject to any applicable grace periods set forth therein;
(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by the Administrative Agent;
(d)    any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
(e)    the Borrower, the General Partner or any Material Subsidiary shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt or Debt guaranteed by the Borrower, the General Partner or
such Material Subsidiary (other than the Obligations) in an aggregate principal
amount of more than $50,000,000 and such default shall continue beyond the
giving of any required notice and the expiration of any applicable grace period
(as the same may be extended by the applicable lender) and such default shall
not be waived by the applicable lender (which waiver shall serve to reinstate
the applicable loan), or the Borrower, the General Partner or any Material
Subsidiary shall default in the performance or observance of any obligation or
condition with respect to any such Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period (as the same may be extended by the applicable
lender), if in any such case as a result of such default, event or condition,
the lender (including the holder or holders thereof, or any trustee or agent for
such holders) of any such Debt shall accelerate the maturity of any such Debt or
shall be permitted (without any further requirement of notice or lapse of time),
to accelerate the maturity of any such Debt, and such default shall not be
waived by the applicable lender (which waiver shall serve to reinstate the
applicable loan), or any such Debt shall become or be declared

71



--------------------------------------------------------------------------------



to be due and payable prior to its stated maturity other than as a result of a
regularly scheduled payment;
(f)    the Borrower, the General Partner or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;
(g)    an involuntary case or other proceeding shall be commenced against the
Borrower, the General Partner or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower,
the General Partner or any Material Subsidiary under the federal bankruptcy laws
as now or hereafter in effect;
(h)    the Borrower shall default in its obligations under any Loan Document
other than this Agreement beyond any applicable notice and grace periods;
(i)    the General Partner shall default in its obligations under the Guaranty
beyond any applicable notice and grace periods;
(j)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA, or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing, or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan, or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated, or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $1,000,000;
(k)    one or more final nonappealable judgments or decrees in an aggregate
amount of $10,000,000 as of such date shall be entered by a court or courts of
competent jurisdiction against the Borrower or the General Partner (other than
any judgment as to which, and only to the extent, a reputable insurance company
has acknowledged coverage of such claim in writing) and (i) any such judgments
or decrees shall not be stayed, discharged, paid, bonded or vacated within
thirty (30) days (or bonded, vacated or satisfied within thirty (30) after any
stay is

72



--------------------------------------------------------------------------------



lifted) or (ii) enforcement proceedings shall be commenced by any creditor on
any such judgments or decrees;
(l)    (i) any Environmental Claim shall have been asserted against the Borrower
or any Environmental Affiliate, (ii) any release, emission, discharge or
disposal of any Material of Environmental Concern shall have occurred, and such
event is reasonably likely to form the basis of an Environmental Claim against
the Borrower or any Environmental Affiliate, or (iii) the Borrower or the
Environmental Affiliates shall have failed to obtain any Environmental Approval
necessary for the ownership, or operation of its business, property or assets or
any such Environmental Approval shall be revoked, terminated, or otherwise cease
to be in full force and effect, in the case of clauses (i), (ii) or (iii) above,
if the existence of such condition has had or is reasonably likely to have a
Material Adverse Effect;
(m)    (i) during any consecutive twenty-four (24) month period commencing on or
after the date hereof, individuals who at the beginning of such period
constituted the Board of Directors of the General Partner of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the General Partner stockholders was approved
by a vote of at least a majority of the members of the Board of Directors then
in the office who either were members of the Board of Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors then in office, except for any such change resulting from (x)
death or disability of any such member, (y) satisfaction of any requirement for
the majority of the members of the Board of Directors of the General Partner to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the
General Partner with any other officer or employee of the General Partner or its
Affiliate; or (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of equity interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding equity interests of the
General Partner;
(n)    the General Partner shall cease at any time to qualify as a REIT; and
(o)    at any time, for any reason, the Borrower or the General Partner seeks to
repudiate its obligations under any Loan Document.
Section 6.2    Rights and Remedies. (a) Upon the occurrence of any Event of
Default described in Sections 6.1(f) or (g), the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall automatically become immediately due and
payable, with all additional interest from time to time accrued thereon and
without presentment, demand, or protest or other notices or requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower; and
upon the occurrence and during the continuance of any other Event of Default,
the Administrative Agent may, and at the request of the Required Banks shall,
exercise any of its rights and remedies hereunder and by written notice to the

73



--------------------------------------------------------------------------------



Borrower, declare the Commitment(s) of each Bank to make Loans to be terminated
whereupon the same shall forthwith terminate, declare the unpaid principal
amount of and any and all accrued and unpaid interest on the Loans and any and
all accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and without presentation, demand, or protest or other
requirements of any kind other than as provided in the Loan Documents
(including, without limitation, valuation and appraisement, diligence,
presentment, and notice of intent to demand or accelerate), all of which are
hereby expressly waived by the Borrower.
(b)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default other than any Event of Default described in
Sections 6.1(f) or (g), the Administrative Agent shall not exercise any of its
rights and remedies hereunder nor declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be immediately due and payable, until such
time as the Administrative Agent shall have delivered a notice to the Banks
specifying the Event of Default which has occurred and whether Administrative
Agent recommends the acceleration of the Obligations due hereunder or the
exercise of other remedies hereunder. The Banks shall notify the Administrative
Agent if they approve or disapprove of the acceleration of the Obligations due
hereunder or the exercise of such other remedy recommended by Administrative
Agent within five (5) Domestic Business Days after receipt of such notice. If
any Bank shall not respond within such five (5) Domestic Business Day period,
then such Bank shall be deemed to have accepted Administrative Agent’s
recommendation for acceleration of the Obligations due hereunder or the exercise
of such other remedy. Regardless of the Administrative Agent’s recommendation,
if the Required Banks shall approve the acceleration of the Obligations due
hereunder or the exercise of such other remedy, then Administrative Agent shall
declare the Commitment(s) of each Bank to make Loans to be terminated whereupon
the same shall forthwith terminate and declare the unpaid principal amount of
and any and all accrued and unpaid interest on the Loans and any and all accrued
fees and other Obligations hereunder to be immediately due and payable or
exercise such other remedy approved by the Required Banks. If the Required Banks
shall neither approve nor disapprove the acceleration of the Obligations due
hereunder or such other remedy recommended by Administrative Agent, then
Administrative Agent may accelerate the Obligations due hereunder or exercise
any of its rights and remedies hereunder in its sole discretion. If the Required
Banks shall disapprove the acceleration of the Obligations due hereunder or the
exercise of such other remedy recommended by Administrative Agent, but approve
of another remedy, then to the extent permitted hereunder, Administrative Agent
shall exercise such remedy. In the event the Administrative Agent exercises any
remedy provided in any of the Loan Documents, the Administrative Agent shall act
as a collateral agent for the Banks.
(c)    Notwithstanding the foregoing, if in Administrative Agent’s sole
judgment, immediate action is required after an Event of Default has occurred to
prevent loss to the Banks, the Administrative Agent may exercise any of its
rights and remedies pursuant to this Agreement, including, without limitation,
acceleration of the Obligations hereunder, without the prior consent of the
Required Banks provided that the Administrative Agent has notified the Banks of
its intention so to exercise such rights and remedies and within 48 hours (such
hours being counted only on Domestic Business Days) thereafter the Required
Banks have not instructed the Administrative Agent to the contrary.

74



--------------------------------------------------------------------------------



Section 6.3    Notice of Default. If the Administrative Agent shall not already
have given any notice to the Borrower under Section 6.1, the Administrative
Agent shall give notice to the Borrower under Section 6.1 promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.
Section 6.4    Actions in Respect of Letters of Credit. (a) If, at any time and
from time to time, any Letter of Credit shall have been issued hereunder and an
Event of Default shall have occurred and be continuing, then, upon the
occurrence and during the continuation thereof, the Administrative Agent may,
and if requested by the Required Revolving Credit Banks the Administrative Agent
shall, whether in addition to the taking by the Administrative Agent of any of
the actions described in this Article or otherwise, make a demand upon the
Borrower to, and forthwith upon such demand (but in any event within ten (10)
days after such demand) the Borrower shall, pay to the Administrative Agent, on
behalf of the Revolving Credit Banks, in same day funds at the Administrative
Agent’s office designated in such demand, for deposit in a special cash
collateral account (the “Letter of Credit Collateral Account”) to be maintained
in the name of the Administrative Agent (on behalf of the Revolving Credit
Banks) and under its sole dominion and control at such place as shall be
designated by the Administrative Agent, an amount equal to the amount of the
Letter of Credit Usage under the Letters of Credit; provided that if an Event of
Default described in Section 6.1(f) or (g) has occurred and is continuing, such
obligation of the Borrower to deliver such amounts to the Cash Collateral
Account shall become automatically due and payable without presentment, demand,
protest or other notices or requirements of any kind, all of which are hereby
expressly waived by the Borrower. The Borrower shall also deposit amounts into
the Letter of Credit Collateral Account in accordance with Section 9.8(c)(ii).
Interest shall accrue on the Letter of Credit Collateral Account at a rate equal
to the rate on overnight funds.
(b)    The Borrower hereby pledges, assigns and grants to the Administrative
Agent, as administrative agent for its benefit and the ratable benefit of the
Revolving Credit Banks a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):
(i)    the Letter of Credit Collateral Account, all cash deposited therein and
all certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;
(ii)    all notes, certificates of deposit and other instruments from time to
time hereafter delivered to or otherwise possessed by the Administrative Agent
for or on behalf of the Borrower in substitution for or in respect of any or all
of the then existing Letter of Credit Collateral;
(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then existing Letter of Credit Collateral; and
(iv)    to the extent not covered by the above clauses, all proceeds of any or
all of the foregoing Letter of Credit Collateral.

75



--------------------------------------------------------------------------------



The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.
(c)    The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Revolving Credit Banks to apply, from time to time after funds
are deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
the Borrower to the Revolving Credit Banks in respect of the Letters of Credit.
(d)    Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 6.4(h)
hereof.
(e)    The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 6.4.
(f)    If any Event of Default shall have occurred and be continuing:
(i)    The Administrative Agent may, in its sole discretion, without notice to
the Borrower except as required by law and at any time from time to time,
charge, set off or otherwise apply all or any part of the Letter of Credit
Collateral first, (x) amounts previously drawn on any Letter of Credit that have
not been reimbursed by the Borrower and (y) any Letter of Credit Usage described
in clause (ii) of the definition thereof that are then due and payable and
second, with the consent of the Required Revolving Credit Banks, any other
unpaid Obligations then due and payable against the Letter of Credit Collateral
Account or any part thereof, in such order as the Administrative Agent shall
elect. The rights of the Administrative Agent under this Section 6.4 are in
addition to any rights and remedies which any Revolving Credit Bank may have.
(ii)    The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.
(g)    The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Letter of Credit Collateral if the
Letter of Credit Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, it being understood
that, assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.
(h)    At such time as (x) all Events of Default have been cured or waived in
writing and (y) all cash collateral (or the appropriate portion thereof)
provided to reduce the Fronting Banks’ exposure to any Defaulting Lender’s
Letter of Credit Usage pursuant to Section

76



--------------------------------------------------------------------------------



9.8(c)(ii) shall no longer be required to be held as cash collateral pursuant to
this Section 6.4 as a result of (x) the elimination or reduction of the
applicable exposure to a Defaulting Lender’s Letter of Credit Usage (including
by the termination of the Defaulting Lender status of such Bank) or (y) the
Administrative Agent’s determination that there exists excess cash collateral,
all amounts (or excess portion thereof) remaining in the Letter of Credit
Collateral Account shall be promptly returned to the Borrower; provided that the
Borrower and each applicable Fronting Bank may agree to continue to hold cash
collateral to support future anticipated exposure to a Defaulting Lender’s
Letter of Credit Usage. Absent such cure or written waiver, any surplus of the
funds held in the Letter of Credit Collateral Account and remaining after
payment in full of all of the Obligations of the Borrower hereunder and under
any other Loan Document after the Maturity Date and cancellation or return of
all Letters of Credit shall be paid to the Borrower or to whomsoever may be
lawfully entitled to receive such surplus.
ARTICLE VII
THE ADMINISTRATIVE AGENT
Section 7.1    Appointment and Authorization. Each Bank and each Fronting Bank
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with all such powers as are reasonably incidental
thereto. Except as otherwise expressly permitted by this Agreement or with the
prior written consent of the Administrative Agent, only the Administrative Agent
(and not one or more of the Banks) shall have the authority to deal directly
with the Borrower under this Agreement and each Bank acknowledges that all
notices, demands or requests from such Bank to Borrower must be forwarded to the
Administrative Agent for delivery to the Borrower. Each Bank acknowledges that,
except as otherwise expressly set forth in this Agreement, the Borrower has no
obligation to act or refrain from acting on instructions or demands of one or
more Banks absent written instructions from Administrative Agent in accordance
with its rights and authority hereunder.
Section 7.2    Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder, and the term “Bank” and “Banks”
shall include JPMorgan Chase Bank, N.A. in its individual capacity.
Section 7.3    Action by Administrative Agent. (a) The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI. The Administrative Agent shall not have by
reason of the execution and delivery of the Loan Documents to which it is a
party, the performance of any of its obligations thereunder, or by the use of
the term “Administrative Agent”, a fiduciary relationship in respect of any Bank
or the Borrower.

77



--------------------------------------------------------------------------------



(b)    The Administrative Agent shall promptly forward, or make available by
Intralinks or other internet access system, to each Bank tangible or electronic
copies, or notify (in writing or electronically and, if electronically, the
Administrative Agent will also transmit a fax indicating that the information in
question is being transmitted electronically) each Bank as to the contents, of
all notices, financial statements and other significant materials and
communications received from the Borrower pursuant to the terms of this
Agreement or any other Loan Document and, in the event that the Borrower fails
to pay when due the principal of or interest on any Loan, the Administrative
Agent shall promptly give notice thereof to the Banks. As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all the Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. If the Borrower shall have made any payment of principal of
and interest on the Loans or any other amount due hereunder in accordance with
Article II hereof and the Administrative Agent shall not have distributed to
each Bank its proper share of such payment on the date on which such payment
shall be received (other than as a result of any shutdown of or disturbance in
any payment system or any other event or circumstance beyond the reasonable
control of the Administrative Agent), then the Administrative Agent shall pay
such proper share to such Bank together with interest thereon at the Federal
Funds Rate for each day from the date such payment shall have been received from
the Borrower until the date such amount is paid by the Administrative Agent to
such Bank. If any Bank transfers funds to the Administrative Agent in
anticipation of the making of a Loan that is subsequently not made, then the
Administrative Agent agrees to repay such funds to such Bank upon the receipt of
a notice from such Bank requesting the repayment of such funds, together with
interest thereon at the Federal Funds Rate for each day from the date which is
the day upon which Administrative Agent shall have received a notice from such
bank requesting the repayment of such funds until the date such amount is paid
by the Administrative Agent to such Bank.
Section 7.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
Section 7.5    Liability of Administrative Agent. Neither the Administrative
Agent nor any of its Affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or, where required by the terms of this Agreement, all of the Banks, or (ii) in
the absence of its own gross negligence or willful misconduct. Except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default (other than a Default under Section 6.1(a) with respect to the
payment of principal, interest, facility fees or Letter of Credit Fees) unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Bank. Neither the Administrative

78



--------------------------------------------------------------------------------



Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder or the contents of any report or certificate delivered
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith. The Administrative Agent shall not incur any liability
by acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be sent by electronic means) believed by it in good faith to
be genuine or to be signed by the proper party or parties. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it in good faith to be made by the proper Person, and shall not
incur any liability for relying thereon.
Section 7.6    Indemnification. (a) Each Bank shall, ratably in accordance with
its Aggregate Exposure Percentage, indemnify the Administrative Agent, their
Affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction) that such
indemnitees may suffer or incur as a result of, or in connection with, the
Administrative Agent’s capacity as Administrative Agent in connection with this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitees in accordance with this Agreement, including any amounts that the
Borrower fails to pay under Section 9.3(a).
(b)    Each Revolving Credit Bank shall, ratably in accordance with its
Revolving Commitment Percentage, indemnify the Fronting Banks, the Swingline
Lender, their Affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Borrower) against any cost,
expense (including counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from such indemnitees’ gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction)
that such indemnitees may suffer or incur as a result of, or in connection with,
the Administrative Agent’s capacity as Administrative Agent in connection with
this Agreement, the other Loan Documents or any action taken or omitted by such
indemnitees in accordance with this Agreement, including any amounts that the
Borrower fails to pay under Section 9.3(a).
Section 7.7    Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
Section 7.8    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. In
addition, if the

79



--------------------------------------------------------------------------------



Administrative Agent at any time shall have been finally determined to have
committed gross negligence or willful misconduct in connection with its
performance of its duties as Administrative Agent hereunder or if the Commitment
of the Administrative Agent, in its capacity as a Bank, inclusive of
participations, shall be less than $10,000,000, then, upon notice from the
Required Banks, the Administrative Agent shall resign. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent with the consent of the Borrower (which consent will not be
unreasonably withheld or delayed); provided that the consent of the Borrower
shall not be required if an Event of Default shall have occurred and be
continuing. If no successor Administrative Agent shall have been so appointed by
the Required Banks, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, with the reasonable approval of the Borrower provided that
no Event of Default shall have occurred and be outstanding, which shall be a
commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000, total assets of at least $25,000,000,000 and a long-term
senior unsecured indebtedness rating of BBB+ or better by S&P (if rated by S&P)
and Baa1 by Moody’s (if rated by Moody’s). Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder first accruing or arising after the effective date of such
retirement. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.
If, at any time during the Availability Period, the Administrative Agent shall
no longer have any Commitment or hold outstanding Loans under this Agreement,
the Administrative Agent shall give notice of its offer to resign to the Banks
and the Borrower. Upon any such offer of resignation, the Required Banks shall
have the right to appoint a successor Administrative Agent or to retain the
Administrative Agent with the consent of the Borrower; provided that the consent
of the Borrower shall not be required if an Event of Default shall have occurred
and be continuing.
Section 7.9    Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
Section 7.10    Copies of Notices. The Administrative Agent shall deliver to
each Bank a copy of any notice sent to the Borrower by the Administrative Agent
in connection with the performance of its duties as the Administrative Agent
hereunder; and the Administrative Agent shall deliver to each Bank a copy of any
notice sent to the Administrative Agent by the Borrower in connection with any
Default or Event of Default hereunder.

80



--------------------------------------------------------------------------------





ARTICLE VIII
CHANGE IN CIRCUMSTANCES
Section 8.1    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Euro-Dollar Borrowing:
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted London Interbank Offered Rate or the London
Interbank Offered Rate, as applicable, for such Interest Period; or
(b)     the Administrative Agent is advised by the Majority Facility Banks for
the applicable Facility that the Adjusted London Interbank Offered Rate or the
London Interbank Offered Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Banks (or Bank) of making or
maintaining their Loans (or its Loan) included in such Borrowing under such
Facility for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Banks that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Interest Rate Election that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Euro-Dollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Euro-Dollar Borrowing under such Facility, such Borrowing shall be
made as an Base Rate Borrowing; provided that if the circumstances giving rise
to such notice affect only Borrowings under a particular Facility, then the
Borrowings under the other Facility shall be permitted.
Section 8.2    Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any existing applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans or Money Market
Loans, or, with respect to Revolving Credit Banks, to participate in any Letter
of Credit issued by a Fronting Bank, or, with respect to a Fronting Bank, to
issue any Letter of Credit, and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make or convert Euro-Dollar Loans
or Money Market Loans, or with respect to Revolving Credit Banks, to participate
in any Letter of Credit issued by a Fronting Bank or, with respect to a Fronting
Bank, to issue any Letter of Credit, shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise

81



--------------------------------------------------------------------------------



disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
or Money Market Loans (as the case may be) to maturity and shall so specify in
such notice, the Borrower shall immediately prepay in full the then outstanding
principal amount of each such Euro-Dollar Loan or Money Market Loan, together
with accrued interest thereon. Concurrently with prepaying each such Euro-Dollar
Loan, the Borrower shall borrow a Base Rate Loan in an equal principal amount
from such Bank (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans or Money Market Loans of
the other Banks), and such Bank shall make such a Base Rate Loan.
Section 8.3    Increased Cost and Reduced Return.
(a)    If, after (x) the date hereof, in the case of any Committed Loan or any
obligation to make Committed Loans or (y) the date of the related Money Market
Quote, in the case of any Money Market Loan, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule, directive,
decision or regulation, or any change in the interpretation, re-interpretation,
application or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof (“Change of Law”), or compliance by any Bank (or its Applicable Lending
Office) with any request, decision or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall impose,
modify or deem applicable any reserve (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System (but
excluding with respect to any Euro-Dollar Loan any such requirement reflected in
an applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the London
interbank market any other condition affecting its Euro-Dollar Loans or Money
Market LIBOR Loans, its Notes, or its obligation to make Euro-Dollar Loans, and
the result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or to
reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Notes with respect
thereto, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), which
demand shall be accompanied by a certificate showing, in reasonable detail, the
calculation of such amount or amounts, the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or reduction. For purposes hereof, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a change after the date hereof or after the
date of the related Money Market Quote, as applicable, regardless of the date
enacted, implemented, adopted or issued and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case pursuant to Basel III shall be deemed to be such a change regardless
of the date adopted, issued, promulgated or implemented (each a “Regulatory
Change”), provided, however, that if the applicable Bank shall have implemented
changes prior to the Closing Date in response to any such requests, rules,
guidelines or

82



--------------------------------------------------------------------------------



directives, then the same shall not be deemed to be a change after the date
hereof or after the date of the related Money Market Quote, as applicable, with
respect to such Bank.
(b)    If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital or
liquidity requirements, or any change in any such law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital or
liquidity requirements (whether or not having the force of law) of any such
authority, central bank or comparable agency, including any Regulatory Change,
has or would have the effect of reducing the rate of return on capital of such
Bank (or its Parent) as a consequence of such Bank’s obligations hereunder to a
level below that which such Bank (or its Parent) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital or liquidity requirements) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.
(c)    Each Bank will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section (although
failure or delay on the part of any Bank to provide such notice or to demand
compensation pursuant to this Section, after receiving notice of increased cost
or reduced rate of return, shall not constitute a waiver of such Bank’s right to
demand such compensation unless such failure materially prejudices Borrower’s
rights hereunder) and will designate a different Applicable Lending Office if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. A certificate of any Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.
Section 8.4    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 8.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

83



--------------------------------------------------------------------------------



(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 8.4, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. Without duplication of Sections 8.4(a)
or (b) above, the Borrower shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error. The Administrative Agent shall reasonably
cooperate, at its sole discretion and at no cost to the Administrative Agent or
the Banks, with efforts by Borrower to recover any Taxes or Other Taxes which
Borrower reasonably believes were incorrectly or illegally imposed.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 9.6(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (e).
(f)    Status of Banks. (i) The Administrative Agent or any Bank that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Administrative Agent or any Bank, if reasonably
requested by the Borrower or

84



--------------------------------------------------------------------------------



the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Recipient is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 8.4(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Recipient’s
reasonable judgment such completion, execution or submission would subject such
Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    the Administrative Agent and any Bank that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
the Administrative Agent becomes the Administrative Agent under this Agreement
or such Bank becomes a Bank under this Agreement, as applicable, (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Administrative Agent or Bank, as applicable is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign

85



--------------------------------------------------------------------------------



corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or
applicable successor form); or
(4)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or applicable successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Bank is a partnership and one or more direct or indirect partners
of such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

86



--------------------------------------------------------------------------------



(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.4 (including by
the payment of additional amounts pursuant to this Section 8.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 8.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 8.4 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 8.4, the term “Bank” includes
any Fronting Bank and the term “applicable law” includes FATCA.
Section 8.5    Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make, or convert outstanding Loans to,
Euro-Dollar Loans has been suspended pursuant to Sections 8.1 or 8.2 or (ii) any
Bank has demanded compensation under Section 8.3 or 8.4 with respect to its
Euro-Dollar Loans and the Borrower shall, by at least five (5) Euro-Dollar
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:
(a)    all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and
(b)    after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.

87



--------------------------------------------------------------------------------



Section 8.6    SPC Loans. Notwithstanding anything to the contrary contained
herein, any Bank (a “Granting Bank”) may grant to one special purpose funding
vehicle (a “SPC”) sponsored by such Granting Bank, as identified as such in
writing by such Granting Bank to the Administrative Agent and the Borrower from
time to time (including, without limitation, by the execution of this Agreement
on the date hereof by a Granting Bank and its SPC identified as such on the
signature pages hereof), the option to provide to the Borrower all or any part
of any Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to the terms hereof; provided, that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of such Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Any SPC that makes a Loan shall (i) have in regard
to such Loan all of the rights (exercisable, however, only through its Granting
Bank acting as its agent) that such Granting Bank would have had if it had made
such Loan directly, and (ii) comply with this Agreement in regard to such Loan
on the same terms as any other Bank party hereto; provided that (A) the Granting
Bank’s Commitment shall remain the Commitment of such Granting Bank, and (B) all
monetary obligations of an SPC hereunder in respect of any Loan it provides
shall remain the obligations of such Granting Bank to the extent at any time
that such SPC elects not to or otherwise fails to perform or pay any such
obligation. Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Bank would otherwise be liable for so
long as, and to the extent, its sponsoring Granting Bank makes such payment.
Notwithstanding any Loan that may be provided by an SPC hereunder, the
Administrative Agent and Borrower shall be entitled to continue to communicate
and deal solely and directly with the Granting Bank in accordance with this
Agreement in respect of such Loan. Each SPC that is a signatory hereto, and each
SPC that subsequently is identified by its Granting Bank as having been granted
such option, shall be deemed to have confirmed (and the Borrower and the
Administrative Agent may require a written acknowledgment of such confirmation
signed by any SPC not a signatory hereto that is subsequently so identified by
its Granting Bank) to the Borrower and the Administrative Agent that (a) it has
received a copy of the Agreement and each Loan Document, together with copies of
the financial statements heretofore provided to the Banks under the terms of
this Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (b) agrees that it will independently and without reliance upon the
Administrative Agent, its Granting Bank or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and any other Loan Document; (c) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and any other Loan Document as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (d) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement and any other Loan Document are required to be performed by it as a
Bank, subject to the terms of this Section 8.6; and (e) appoints its Granting
Bank, or a specified branch or Affiliate thereof, as its agent and attorney in
fact and grants to its Granting Bank an irrevocable power of attorney to receive
payments made for the benefit of such SPC under this Agreement, to deliver and
receive all communications and notices

88



--------------------------------------------------------------------------------



under this Agreement and other Loan Documents and to exercise on such SPC’s
behalf all rights to vote and to grant and make approvals, waivers, consents of
amendments to or under this Agreement and other Loan Documents. Any document
executed by such agent on such SPC’s behalf in connection with this Agreement or
other Loan Documents shall be binding on such SPC. In furtherance of the
foregoing, all the Banks and the Administrative Agent each hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one (1) year and one (1) day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in Section 9.6(c), any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or Administrative Agent, and without the payment of any
processing fee therefor, assign all or a portion of its interests in any Loans
to its Granting Bank or to any financial institutions consented to by the
Borrower and the Administrative Agent (and, subject to all of the provisions of
this paragraph, such consents shall be deemed to have been granted with respect
to any SPC signatory hereto on the date hereof) providing liquidity and/or
credit facilities to or for the account of such SPC to support the funding or
maintenance of loans, and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of liquidity and/or credit facilities to such SPC. Nothing in this
Section 8.6 that would affect the rights or obligations of an SPC may be amended
without the written consent of any SPC that has any Loan outstanding at the time
of such amendment.
Section 8.7    Mitigation Obligations; Replacement of Banks. (a) If any Bank
requests compensation under Section 8.3, or if the Borrower is required to pay
any additional amount to any Bank or any Governmental Authority for the account
of any Bank pursuant to Section 8.4, then such Bank shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 8.3 or 8.4, as the case may be, in the future and (ii) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.
(b)    If (w) any Bank is unable to make, maintain or fund its Eurodollar Loans
or to participate in any Letter of Credit pursuant to Section 8.2 for a period
of ten (10) consecutive days, or (x) any Bank requests compensation under
Section 8.3, or if the Borrower is required to pay any additional amount to any
Bank or any Governmental Authority for the account of any Bank pursuant to
Section 8.4, or (y) if any Bank becomes a Defaulting Lender, or (z) any Bank has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.5, requires the consent of all Banks or of
all Banks affected thereby and with respect to which Banks constituting the
Required Banks have consented to such proposed amendment, modification, waiver,
termination or consent, then the Borrower may, at its sole expense and effort,
upon notice to such Bank and the Administrative Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions

89



--------------------------------------------------------------------------------



contained in Section 9.6), all its interests, rights and obligations under this
Agreement (other than any outstanding Money Market Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Fronting Banks and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed (provided
that no such consent shall be required for an assignment to any Bank so long as,
after giving effect to such assignment, such Bank’s Revolving Commitment
Percentage does not exceed 25%), (ii) such Bank shall have received payment of
an amount equal to the outstanding principal of its Loans (other than Money
Market Loans) and participations in Unreimbursed Obligations and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.3 or payments required to be made pursuant to Section 8.4, such
assignment will result in a reduction in such compensation or payments and (iv)
in the case of any such assignment resulting from a Bank’s refusal to consent to
a proposed amendment, modification, waiver, termination or consent, the assignee
shall approve the proposed amendment, modification, waiver, termination or
consent. A Bank shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE IX
MISCELLANEOUS
Section 9.1    Notices. (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or telecopy
number set forth on the signature pages hereof, together with copies thereof, in
the case of the Borrower, to Latham & Watkins LLP, 355 S. Grand Avenue, Los
Angeles, CA 90071, Attention: Glen B. Collyer, Esq., Telephone: (213) 485-1234,
Telecopy: (213) 891-8763, and in the case of the Administrative Agent, to
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops 2, Newark, DE 19713,
Attention: Brittany Duffy, Telephone: (302) 634-8814, Telecopy number: (302)
634-4733, with a copy to: JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor
24, New York, NY 10179, Attention: Nadeige Charles, Telephone: (212) 622-4522,
Telecopy number: (212) 270-2157, and to Bingham McCutchen LLP, One Federal
Street, Boston, Massachusetts 02110, Attention: Stephen Miklus, Esq., Telephone:
(617) 951-8364, Telecopy: (617) 951-8736, (y) in the case of any Bank, at its
address or telecopy number set forth on the signature pages hereof or in its
Administrative Questionnaire, or (z) in the case of any party, such other
address or telecopy number as such party may hereafter specify for the purpose
by notice to the Administrative Agent, the Banks and the Borrower. Each such
notice, request or other communication shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address

90



--------------------------------------------------------------------------------



specified in this Section; provided that notices to the Administrative Agent
under Article II or Article VIII shall not be effective until received.
(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.


(d)     Electronic Systems.


(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the
Fronting Banks and the other Banks by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Credit Parties, any
Bank, any Fronting Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications”

91



--------------------------------------------------------------------------------



means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Credit Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Bank or any Fronting Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.


Section 9.2    No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
Section 9.3    Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent (including,
without limitation, reasonable fees and disbursements of special counsel to the
Administrative Agent, local counsel for the Administrative Agent, and travel,
site visits, third party reports (including Appraisals), mortgage recording
taxes, environmental and engineering expenses), in connection with the
preparation and administration of this Agreement, the Loan Documents and the
documents and instruments referred to therein, the syndication of the Loans, any
waiver or consent hereunder or any amendment or modification hereof or any
Default or alleged Default hereunder, (ii) the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
each Fronting Bank relating to Letters of Credit as from time to time in effect
and (iii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent and each Bank, including, without limitation,
reasonable fees and disbursements of counsel for the Administrative Agent and
each Bank, in connection with the enforcement of the Loan Documents and the
instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom,
including all such expenses incurred during any workout or restructuring;
provided, however, that in no event shall the Borrower be required to pay for
the attorneys’ fees and disbursements of more than one counsel to the
Administrative Agent and the Banks unless there is a legal conflict of interest.
(b)    The Borrower agrees to indemnify the Administrative Agent, the Fronting
Banks, and each Bank, their respective Affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel and settlements and settlement
costs, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) and whether or not brought by
the Borrower, the General Partner or any Affiliate of the Borrower, that may at
any time (including, without limitation, at any time following the payment of
the Obligations) be imposed on, asserted against or incurred by any Indemnitee
as a result of, or arising out of, or in any way related to or by reason of, (i)
any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document (including, without limitation, the
Borrower’s actual or proposed use of proceeds of the Loans, whether or not in
compliance with the provisions hereof), (ii) any violation by the Borrower or
the Environmental Affiliates of any applicable Environmental Law,

92



--------------------------------------------------------------------------------



(iii) any Environmental Claim arising out of the management, use, control,
ownership or operation of property or assets by the Borrower or any of the
Environmental Affiliates, including, without limitation, all on-site and
off-site activities involving Material of Environmental Concern, (iv) the breach
of any environmental representation or warranty set forth herein, (v) the grant
to the Administrative Agent and the Banks of any Lien in any property or assets
of the Borrower or any stock or other equity interest in the Borrower, and (vi)
the exercise by the Administrative Agent and the Banks of their rights and
remedies (including, without limitation, foreclosure) under any agreements
creating any such Lien (but excluding in each case, as to any Indemnitee, any
such losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements incurred solely by reason of
(y) the gross negligence or willful misconduct of such Indemnitee as finally
determined by a court of competent jurisdiction or (z) any investigative,
administrative or judicial proceeding imposed or asserted against any Indemnitee
by any bank regulatory agency or by any equity holder of such Indemnitee). The
Borrower’s obligations under this Section shall survive the termination of this
Agreement and the payment of the Obligations. This Section 9.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
Section 9.4    Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), other than deposits held for the benefit of
third parties, and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations of the Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall, by exercising any right of set-off or counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to any Note held by it or Letter of
Credit participated in by it, or, in the case of a Fronting Bank, Letter of
Credit issued by it, which is greater than the proportion received by any other
Bank or Letter of Credit issued or participated in by such other Bank, in
respect of the aggregate amount of principal and interest due with respect to
any Note held by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Banks or Letter of Credit issued or participated in by such other Bank,
and such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Notes held by the Banks
or Letter of Credit issued or participated in by such other Banks shall be
shared by the Banks pro rata; provided that (x) nothing in this Section shall
impair the right of any Bank to exercise any right of set-off or counterclaim it
may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Notes or the
Letters of Credit, (y) the provisions of this Section shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or Commitments to any assignee or

93



--------------------------------------------------------------------------------



participant and (z) the provisions of this Section shall not be construed to
apply to any Extension made in accordance with Section 2.19. The Borrower
agrees, to the fullest extent that it may effectively do so under applicable
law, that any holder of a participation in a Note, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.
Section 9.5    Amendments and Waivers. Any provision of this Agreement
(including any of the financial covenants given by the Borrower pursuant to
Section 5.8), the Notes, the Letters of Credit or other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Banks, (and, if the rights or duties of
the Administrative Agent, the Fronting Banks or the Swingline Lender are
affected thereby (including pursuant to Section 2.16, Section 2.18, Article VII
or Section 9.8), by the Administrative Agent, the Fronting Banks or the
Swingline Lender, as applicable) (and, if the rights or duties of only a
specific Facility are affected thereby or if such amendment or waiver adversely
affects the rights of a specific Facility in a manner that is different than
such amendment or waiver effects the other Facility, the Majority Facility Banks
for such Facility); provided that no such amendment or waiver shall (a) increase
the Commitment of any Bank, unless signed by such Bank, (b) reduce the principal
of or rate of interest on any Loan or any fees specified herein, unless signed
by each Bank affected thereby, (c) postpone the date fixed for any payment of
principal of or interest on any Loan, or the expiration date of any Letter of
Credit beyond the Revolving Credit Maturity Date, or any fees hereunder or for
any reduction or termination of any Commitment, unless signed by each Bank
affected thereby (notwithstanding the foregoing, however, it is agreed that only
the consent of the extending Banks shall be required for an Extension in
accordance with Section 2.19), (d) release the Guaranty or otherwise release any
other collateral, unless signed by each Bank affected thereby, (e) subordinate
the Loans to any other Debt, unless signed by each Bank affected thereby, (f)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Notes, or the number of Banks, which shall be required for the
Banks or any of them to take any action under this Section 9.5 or any other
provision of this Agreement, unless signed by each Bank affected thereby, (g)
reduce the percentage specified in the definition of Majority Facility Banks
with respect to any Facility, unless signed by all of the Banks under such
Facility, (h) change Section 2.12(c) or Section 9.4 in a manner that would alter
the pro rata sharing of payments required thereby, unless signed by each Bank
affected thereby or (i) increase the sum of the aggregate Revolving Commitments
plus the aggregate amount of all Term Loans made hereunder above $1,100,000,000
unless signed by all of the Banks. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing and signed by the Designating Lender
on behalf of its Designated Lender affected thereby, (x) subject such Designated
Lender to any additional obligations, (y) reduce the principal of, interest on,
or other amounts due with respect to, the Designated Lender Note made payable to
such Designated Lender, or (z) postpone any date fixed for any payment of
principal of, or interest on, or other amounts due with respect to the
Designated Lender Note made payable to the Designated Lender.
Section 9.6    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under

94



--------------------------------------------------------------------------------



this Agreement or the other Loan Documents without the prior written consent of
all Banks (and any attempted assignment or transfer by the Borrower without such
consent shall be void).
(b)    Any Bank may at any time grant to one or more banks or other entities,
other than the Borrower and its Affiliates (each a “Participant”) participating
interests in any or all of its Commitments or any or all of its Loans. In the
event of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii) or
(iv) of Section 9.5 without the consent of the Participant. The Borrower agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest (subject to the requirements and limitations therein,
including the requirements under Section 8.4(d)(iii) (it being understood that
the documentation required under Section 8.4(d)(iii) shall be delivered to the
participating Bank)) to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to paragraph (c) of this Section; provided
that such Participant (i) agrees to be subject to the provisions of Sections 8.7
as if it were an assignee under paragraph (c) of this Section; and (ii) shall
not be entitled to receive any greater payment under Sections 8.3 or 8.4, with
respect to any participation, than its participating Bank would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). Each Bank that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(c)    Any Bank may at any time assign to one or more Eligible Assignees (each
an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this

95



--------------------------------------------------------------------------------



Agreement, the Notes and the other Loan Documents, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D attached hereto executed by
such Assignee and such transferor Bank, with (and subject to) the prior written
consent of (x) the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, provided that no consent of the Administrative Agent shall
be required for an assignment of (A) any Revolving Commitment to an assignee
that is a Revolving Credit Bank (other than a Defaulting Lender) immediately
prior to giving effect to such assignment and (B) all or any portion of a Term
Loan to a Bank, an Affiliate of a Bank or an Approved Fund, (y) provided no
Event of Default shall have occurred and be continuing, the Borrower, which
consent shall not be unreasonably withheld or delayed, provided further,
however, that no such consent by the Borrower shall be required in the case of
an assignment to another Bank, an Affiliate of a Bank or an Approved Fund, and
the Borrower shall be deemed to have consented to an assignment unless it shall
have objected thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof and (z) in the case of
an assignment of a Revolving Commitment, the Swingline Lender and each Fronting
Bank, which consent will not be unreasonably withheld or delayed.
Notwithstanding anything to the contrary contained herein, no Bank may assign or
participate its interest to (x) the Borrower and its Affiliates, (y) a natural
person or (z) a Defaulting Lender. Except in the case of an assignment to a
Revolving Credit Bank or an Affiliate of a Revolving Credit Bank or an
assignment of the entire remaining amount of the assigning Revolving Credit
Bank's Revolving Commitments, the amount of the Revolving Commitments or
Revolving Loans of the assigning Revolving Credit Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Bank's rights and obligations under this Agreement (provided that this
clause shall not be construed to prohibit the assignment of a proportionate part
of the assigning Bank’s rights and obligations in respect of only one Facility).
The assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an Administrative Questionnaire. Upon execution and delivery (and
acceptance and recording in the Register by the Administrative Agent) of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note or Notes are issued to the Assignee. In connection with any such assignment
(except for an assignment by a Bank to its Affiliate), the transferor Bank shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500. The Assignee shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
8.4.

96



--------------------------------------------------------------------------------



(d)    Any Bank that holds Revolving Commitments (each, a “Designating Lender”)
may at any time designate one Designated Lender to fund Money Market Loans on
behalf of such Designating Lender subject to the terms of this Section 9.6(d)
and the provisions in Section 9.6(b) and (c) shall not apply to such
designation. No Bank may designate more than one (1) Designated Lender. The
parties to each such designation shall execute and deliver to the Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and will give prompt notice thereof
to the Borrower, whereupon, (i) the Borrower shall execute and deliver to the
Designating Bank a Designated Lender Note payable to the Designated Lender, (ii)
from and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right (subject
to the provisions of Section 2.3(b)) to make Money Market Loans on behalf of its
Designating Lender pursuant to Section 2.3 after the Borrower has accepted a
Money Market Loan (or portion thereof) of the Designating Lender, and (iii) the
Designated Lender shall not be required to make payments with respect to any
obligations in this Agreement except to the extent of excess cash flow of such
Designated Lender which is not otherwise required to repay obligations of such
Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower and the Banks
for each and every of the obligations of the Designating Lender and its related
Designated Lender with respect to this Agreement, including, without limitation,
any indemnification obligations under Section 7.6 hereof and any sums otherwise
payable to the Borrower by the Designated Lender. Each Designating Lender shall
serve as the administrative agent of the Designated Lender and shall on behalf
of, and to the exclusion of, the Designated Lender: (i) receive any and all
payments made for the benefit of the Designated Lender and (ii) give and receive
all communications and notices and take all actions hereunder, including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to this Agreement and the other Loan Documents. Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding upon the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf. The Borrower, the Administrative Agent, and
the Banks may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same. No Designated Lender may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender or otherwise in accordance with the provisions of Section
9.6(b) and (c).
(e)    Any Bank may at any time assign or pledge all or any portion of its
rights under this Agreement and its Notes and the Letter(s) of Credit
participated in by such Bank or, in the case of a Fronting Bank, issued by it,
to secure obligations of such Bank, including any pledge to a Federal Reserve
Bank or other central bank having jurisdiction over such Bank. No such
assignment shall release the transferor Bank from its obligations hereunder or
substitute any such assignee or pledgee for such Bank as a party hereto.
(f)    No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Bank would have been

97



--------------------------------------------------------------------------------



entitled to receive with respect to the rights transferred, unless such transfer
is made with the Borrower’s prior written consent or by reason of the provisions
of Section 8.2, 8.3 or 8.4 requiring such Bank to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.
(g)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.
Section 9.7    USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
Section 9.8    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Bank is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment(s) of such Defaulting Lender
pursuant to Section 2.8;
(b)    the Revolving Commitments and Term Loans of such Defaulting Lender shall
not be included in determining whether all Banks or the Required Banks have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.5, except that the Defaulting Lender’s consent
shall be required in connection with any increase in such Defaulting Lender’s
Commitment(s) pursuant to Section 9.5(b)(i), any amendment pursuant to Section
9.5(b)(ii) affecting its Loans or pursuant to Section 9.5(z)), provided that any
waiver, amendment or modification requiring the consent of all Banks or each
affected Bank which affects such Defaulting Lender differently than other
affected Banks shall require the consent of such Defaulting Lender;
(c)    if any Swingline Loans or Letters of Credit exist at the time a Revolving
Credit Bank becomes a Defaulting Lender then:
(i)    all or any part of such liability, if any, with respect to Swingline
Loans and Letters of Credit shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages but
only to the extent (x) the sum of all non-Defaulting Lenders’ Obligations under
the Revolving Credit Facility plus such Defaulting Lender’s Revolving Commitment
Percentage of Swingline

98



--------------------------------------------------------------------------------



Loans and Letter of Credit Usage does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments (it being understood that under no circumstance
shall any such Revolving Credit Bank at any time be liable for any amounts in
excess of its Revolving Commitment) and (y) the conditions set forth in Section
3.2(d) and (e) are satisfied at the time of such reallocation (and unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time); and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) Domestic Business
Days following notice by the Administrative Agent (x) first, prepay such
Defaulting Lender’s Revolving Commitment Percentage of the Swingline Loans and
(y) second, cash collateralize for the benefit of the Fronting Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s Revolving
Commitment Percentage of the Letter of Credit Usage (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 6.4(a) for so long as such Letters of Credit are
outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving Commitment Percentage of the Letter of Credit Usage pursuant
to this Section 9.8(c), the Borrower shall not be required to pay any fees to
such Defaulting Lender with respect to such Defaulting Lender’s Revolving
Commitment Percentage of the Letter of Credit Usage during the period such
Defaulting Lender’s Revolving Commitment Percentage of the Letter of Credit
Usage is cash collateralized;
(iv)    if the Revolving Commitment Percentage of the non-Defaulting Lenders
with respect to Letter of Credit Usage is reallocated pursuant to this Section
9.8(c), then the fees payable to the Banks pursuant to this Agreement shall be
adjusted in accordance with such non-Defaulting Lenders’ Revolving Commitment
Percentages; or
(v)    if any Defaulting Lender’s Revolving Commitment Percentage of Letter of
Credit Usage is neither cash collateralized nor reallocated pursuant to clauses
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Fronting Bank or any other Bank hereunder, all Facility Fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such
Revolving Commitment Percentage of Letter of Credit Usage) and Letter of Credit
Fees payable under Section 2.8 with respect to such Defaulting Lender’s
Revolving Commitment Percentage of the Letter of Credit Usage shall be payable
to applicable the Fronting Banks until and to the extent that such Revolving
Commitment Percentage of Letter of Credit Usage is reallocated and/or cash
collateralized; and
(d)    if such Bank is a Revolving Credit Bank, so long as such Bank is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Fronting Banks shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
and the then Defaulting Lender’s then outstanding Revolving Commitment
Percentage of the Letter of Credit Usage will be 100% covered by the

99



--------------------------------------------------------------------------------



Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 9.8(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 9.8(c)(i) (and Defaulting Lender shall not participate
therein).
If (i) a Bankruptcy Event with respect to a Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or any Fronting Bank has a good faith belief that any
Revolving Credit Bank has defaulted in fulfilling its obligations under one or
more other agreements in which such Revolving Credit Bank commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and no Fronting Bank shall be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or a Fronting Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Revolving Credit
Bank, satisfactory to the Swingline Lender or such Fronting Bank, as the case
may be, to defease any risk to it in respect of such Bank hereunder.
In the event that the Administrative Agent, the Borrower, and if the Defaulting
Lender is a Revolving Credit Bank, the Fronting Banks and the Swingline Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Bank to be a Defaulting Lender, then the Revolving Commitment
Percentages of the Banks with respect to Swingline Loans and Letters of Credit
shall be readjusted to reflect the inclusion of such Revolving Credit Bank’s
Revolving Commitment and on such date such Revolving Credit Bank shall purchase
at par such of the Revolving Loans of the other Banks (other than Money Market
Loans and Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Revolving Credit Bank to hold such Revolving Loans
in accordance with its Revolving Commitment Percentage.
Section 9.9    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW THAT WOULD
CAUSE THE APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK).
(b)    Any legal action or proceeding with respect to this Agreement or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below. The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of

100



--------------------------------------------------------------------------------



venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Agreement or any other Loan Document brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent, any Bank or any holder of a Note
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.
Section 9.10    Marshaling; Recapture. Neither the Administrative Agent nor any
Bank shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent any Bank receives any payment by or on behalf of the
Borrower, which payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
the Borrower or its estate, trustee, receiver, custodian or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such payment or repayment, the Obligation or part thereof
which has been paid, reduced or satisfied by the amount so repaid shall be
reinstated by the amount so repaid and shall be included within the liabilities
of the Borrower to such Bank as of the date such initial payment, reduction or
satisfaction occurred.
Section 9.11    Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, emailed
pdf, or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 9.12    WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE BANKS, THE SWINGLINE LENDER AND THE FRONTING BANKS HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.13    Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.

101



--------------------------------------------------------------------------------



Section 9.14    Domicile of Loans. Subject to the provisions of Article VIII,
each Bank may transfer and carry its Loans at, to or for the account of any
domestic or foreign branch office, subsidiary or Affiliate of such Bank.
Section 9.15    Limitation of Liability. No claim may be made by the Borrower or
any other Person against the Administrative Agent or any Bank or the Affiliates,
directors, officers, employees, attorneys or agent of any of them for any
special, indirect consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or by the other Loan Documents,
or any act, omission or event occurring in connection therewith; and the
Borrower hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
Section 9.16    No Bankruptcy Proceedings. Each of the Borrower, the Banks, and
the Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.
Section 9.17    Optional Increase in Commitments. (a) At any time prior to the
Maturity Date, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, elect to request (A) an increase to the existing
Revolving Commitments (any such increase, the “New Revolving Commitments”)
and/or (B) the establishment of one or more new term loan commitments (the “New
Term Commitments”, together with the New Revolving Commitments, the “Incremental
Commitments”), by up to an aggregate amount not to exceed $350,000,000 for all
Incremental Commitments (so that after giving effect to all Incremental
Commitments, the sum of the Revolving Commitments plus the principal amount of
Term Loans made hereunder and pursuant to Section 2.1 does not exceed
$1,100,000,000); provided, however, that in no event shall the aggregate amount
of the New Revolving Commitments exceed $250,000,000 or the aggregate amount of
the New Term Commitments exceed $100,000,000 unless and until, in each case,
approved by further action of the Board of Directors of the General Partner.
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that such Incremental Commitments shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent. Such
Incremental Commitments shall be made either by designating a Qualified
Institution not theretofore a Bank to become a Bank (such designation to be
effective only with the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld) and/or by agreeing with an existing
Bank or Banks that such Bank’s Commitment shall be increased, it being
understood that no such existing Bank or Banks shall have any obligation to so
increase its Commitment). Any arranger for the Incremental Commitments selected
by the Borrower shall use commercially reasonable efforts, with the assistance
of the Borrower, to arrange a syndicate of Banks or other Persons that are
Qualified Institutions willing to hold the requested Incremental Commitments;
provided that (x) any Incremental Commitments on any Increased Amount Date shall
be in the minimum aggregate amount of $25,000,000, (y) any Bank approached to
provide all or a portion of the Incremental Commitments may elect or decline, in
its sole discretion, to provide an Incremental

102



--------------------------------------------------------------------------------



Commitment; provided that the Banks will first be afforded the opportunity to
provide the Incremental Commitments on a pro rata basis, and if any Bank so
approached fails to respond within such ten (10) Business Day period after its
receipt of such request, such Bank shall be deemed to have declined to provide
such Incremental Commitments, and (z) any Bank or other Person that is a
Qualified Institution (each, a “New Revolving Credit Bank” or “New Term Loan
Bank,” as applicable) to whom any portion of such Incremental Commitment shall
be allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Commitment, the Fronting Banks and the
Swingline Lender (each of which approvals shall not be unreasonably withheld),
unless such New Revolving Credit Bank is an existing Revolving Credit Bank
(other than a Defaulting Lender) with a Revolving Commitment at such time or
such New Term Loan Bank is an existing Term Loan Bank or an Affiliate of an
existing Bank. Upon execution and delivery by the Borrower and such Bank or
other financial institution of an instrument in form reasonably satisfactory to
the Administrative Agent, such existing Bank shall have a Commitment as therein
set forth or such Qualified Institution shall become a Bank with a Commitment as
therein set forth and all the rights and obligations of a Bank with such a
Commitment hereunder; provided that:
(i)    the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and
(ii)    the amount of such Incremental Increase, together with all other
Incremental Increases in the aggregate amount of the Commitments pursuant to
this Section 9.17 since the date of this Agreement, does not cause the sum of
(x) the Term Loan Amount and (y) the Revolving Loan Amount to exceed
$1,100,000,000.
(b)    Upon any Incremental Commitments pursuant to this Section 9.17, within
five (5) Business Days (in the case of any Base Rate Loans then outstanding) or
at the end of the then current Interest Period with respect thereto (in the case
of any Euro-Dollar Loans then outstanding), as applicable, each Bank’s
Commitment Percentage shall be recalculated to reflect such Incremental
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank shall be equal to such Bank’s Commitment Percentage (as
recalculated) thereof. All payments, repayments and other disbursements of funds
by the Administrative Agent to Banks shall thereupon and, at all times
thereafter be made in accordance with each Bank’s recalculated Commitment
Percentage. For purposes hereof, “Qualified Institution” means a Bank, or one or
more banks, finance companies, insurance or other financial institutions which
(i) (A) has (or, in the case of a bank which is a subsidiary, such bank’s parent
has) a rating of its senior debt obligations of not less than Baa-1 by Moody’s
or a comparable rating by a rating agency acceptable to the Administrative Agent
and (B) has total assets in excess of Ten Billion Dollars ($10,000,000,000), or
(ii) is reasonably acceptable to the Administrative Agent.
(c)    The terms and provisions of any New Revolving Commitments shall be
identical to the existing Revolving Commitments. The terms and provisions of any
New Term Commitments and any New Term Loans shall (a) provide that the maturity
date of any New Term Loan that is a separate tranche shall be no earlier than
the Term Loan Maturity Date and

103



--------------------------------------------------------------------------------



the weighted average life to maturity of such New Term Loans shall not be
shorter than the weighted average life to maturity of the existing Term Loans,
(b) share ratably in any prepayments of the existing Term Facility, unless the
Borrower and the New Term Loan Banks in respect of such New Term Loans elect
lesser payments and (c) otherwise be identical to the existing Term Loans or
reasonably acceptable to the Administrative Agent and each New Term Loan Bank.
(d)    On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each of the Revolving Credit Banks shall assign to each of the New Revolving
Credit Banks, and each of the New Revolving Credit Banks shall purchase from
each of the Revolving Credit Banks, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Revolving Credit Banks and New Revolving Credit Banks ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such New Revolving Commitments to the Revolving Commitments, (ii) each New
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Loan
and (iii) each New Revolving Credit Bank shall become a Revolving Credit Bank
with respect to its New Revolving Commitment and all matters relating thereto.
(e)    On any Increased Amount Date on which any New Term Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Bank shall make a Term Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Commitment, and (ii) each New Term
Loan Bank shall become a Bank hereunder with respect to the New Term Commitment
and the New Term Loans made pursuant thereto.
(f)    The Administrative Agent shall notify the Banks promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof (i)
the New Revolving Commitments and the New Revolving Credit Banks or the New Term
Commitments and the New Term Loan Banks, as applicable, and (ii) in the case of
each notice to any Revolving Credit Bank, the respective interests in such
Revolving Credit Bank’s Revolving Loans, in each case subject to the assignments
contemplated by this paragraph.
(g)    The effectiveness of any Incremental Commitments and the availability of
any Borrowings under any such Incremental Commitments shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and Borrowings and the use of proceeds
thereof, (i) no Default or Event of Default has occurred and is continuing and
(ii) as of the last day of the most recent calendar quarter for which financial
statements have been delivered pursuant to Section 5.1, the Borrower would have
been in compliance with the financial covenants set forth in Section 5.8; (y)
the representations and warranties made or deemed made by the Borrower in any
Loan Document shall be true and correct in all material respects on the
effective date of such Incremental Commitments except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date); and (z) the
Administrative

104



--------------------------------------------------------------------------------



Agent shall have received each of the following, in form and substance
reasonably satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of all corporate or other necessary action taken by the
Borrower to authorize such Incremental Commitments; and (ii) a customary opinion
of counsel to the Borrower (including in-house opinions in lieu of opinions of
outside counsel, which may be in substantially the same form as delivered on the
Closing Date), and addressed to the Administrative Agent and the applicable
Banks, and (iii) if requested by any Bank, new Notes executed by the Borrower,
payable to any new Bank, and replacement Notes executed by the Borrower, payable
to any existing Bank.
(h)    The Incremental Commitments shall be evidenced pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower,
the New Revolving Credit Banks or New Term Loan Banks, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Banks, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 9.17.
Section 9.18    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.19    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.
Section 9.20    Transitional Arrangements.
(a)    Existing Credit Agreements Superseded. This Agreement shall supersede
each of the Existing Credit Agreements in its entirety, except as provided in
this Section 9.20. On the Closing Date, (i) the Term Loans outstanding under the
Existing Term Loan Agreement and the Revolving Loans outstanding under the
Existing Revolving Credit Agreement shall become Term Loans and Revolving Loans
hereunder, (ii) the rights and obligations of the parties under each of the
Existing Credit Agreements and the “Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Notes; provided however, that
for purposes of

105



--------------------------------------------------------------------------------



this clause (ii) any of the “Obligations” (as defined in each of the Existing
Credit Agreements) outstanding under the Existing Credit Agreements shall, for
purposes of this Agreement, be Obligations hereunder, (iii) this Agreement shall
not in any way release or impair the rights, duties or Obligations created
pursuant to each of the Existing Credit Agreements or any other Loan Document or
affect the relative priorities thereof, in each case to the extent in force and
effect thereunder as of the Closing Date, except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties and Obligations are assumed, ratified
and affirmed by the Borrower; (iv) the Obligations incurred under each of the
Existing Credit Agreements shall, to the extent outstanding on the Closing Date,
continue outstanding under this Agreement and shall not be deemed to be paid,
released, discharged or otherwise satisfied by the execution of this Agreement,
and this Agreement shall not constitute a refinancing, substitution or novation
of such Obligations or any of the other rights, duties and obligations of the
parties hereunder; and (v) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of Lenders
or the Administrative Agent under the Existing Credit Agreements, nor constitute
a waiver of any covenant, agreement or obligation under the Existing Credit
Agreements, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby. The Lenders’ interests in
such Obligations, and participations in such Letters of Credit, shall be
reallocated on the Closing Date in accordance with each Lender's applicable
Revolving Commitment Percentages and Term Commitment Percentages.
(b)    Interest and Fees under Existing Credit Agreements. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreements shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Existing Credit
Agreements as if such agreements were still in effect.
Section 9.21    Confidentiality. Each of the Administrative Agent, the Fronting
Banks and the Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and such Persons shall either agree or have a legal obligation to
keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Fronting Bank or any Bank on a non-confidential
basis from a source other than the Borrower. For the purposes

106



--------------------------------------------------------------------------------



of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the any Fronting Bank or any Bank on a
non-confidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
[Signature pages to follow]



107



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
KILROY REALTY, L.P., a Delaware limited partnership


By:    Kilroy Realty Corporation, a Maryland corporation, its general partner
By: _/s/ Tyler H. Rose___________________________
Name:    Tyler H. Rose
Title:    Executive Vice President, Chief Financial Officer and Secretary
By:_/s/ Michelle Ngo__________________________
Name:    Michelle Ngo
Title:    Senior Vice President and Treasurer
Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attn: Tyler Rose and Michelle Ngo
Telephone number: (310) 481-8400
Telecopy number: (310) 841-6580

[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND BANK:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Bank



By:_/s/ Nadeige S. Charles_________________
Name:    Nadeige S. Charles
Title:    Vice President
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, NY 10179
Attn: Nadeige S. Charles
Telephone number: (212) 622-4522
Telecopy number: (212) 270-2157
Domestic and Euro-Dollar
Lending Office:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, DE 19713
Attn: Loan and Agency Services
Telephone: (302) 634-8814
Telecopy number: (302) 634-4733





















[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



SYNDICATION AGENT AND BANK:
BANK OF AMERICA, N.A.



By:_/s/ Helen Chan________________
Name: Helen Chan
Title: Vice President





























[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION



By:_/s/ Dale Northup______________
Name: Dale Northup
Title: Senior Vice President











































[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC


By:_/s/ Noam Azachi_____________________
Name: Noam Azachi
Title: Vice President















[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND BANK:
COMPASS BANK




By:_/s/ Brian Tuerff___________________
Name: Brian Tuerff
Title: Senior Vice President



























[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND BANK:
PNC BANK, NATIONAL ASSOCIATION


By: /s/ Darin Mortimer
Name: Darin Mortimer
Title: Senior Vice President



























[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND BANK:
ROYAL BANK OF CANADA


By:_/s/ Dan LePage________________
Name: Dan LePage
Title: Authorized Signatory















[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND BANK:
UNION BANK, N.A.


By:_/s/ Juliana Matson__________________
Name: Juliana Matson
Title: Vice President

























[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND BANK:
U.S. BANK NATIONAL ASSOCIATION


By:_/s/ Scott McPherson_________________
Name: Scott McPherson
Title: Senior Vice President



[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



BANK OF THE WEST, a California banking corporation


By:_/s/ Kent Horiuchi_________________
Name: Kent Horiuchi
Title: Vice President
By:_/s/ Sarah J. Burns__________________
Name: Sarah J. Burns
Title: AVP
                        



































[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION


By:_/s/ Hideo Notsu____________________
Name: Hideo Notsu
Title: Executive Director

[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



COMERICA BANK


By:_/s/ Charles Weddell__________________
Name: Charles Weddell
Title: Vice President

[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION


By:_/s/ Sara Smith________________________
Name: Sara Smith
Title: Assistant Vice President

[Signature Page - Amended and Restated Credit Agreement (Kilroy)]



--------------------------------------------------------------------------------



EXHIBIT A-1
REVOLVING NOTE
$____________                                New York, New York
[Date]
For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to _______________ (the “Revolving Credit Bank”),
for the account of its Applicable Lending Office, the principal sum of
________________ DOLLARS ($_________) or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by the Revolving Credit Bank to the
Borrower pursuant to the Credit Agreement referred to below on the Revolving
Credit Maturity Date. The Borrower promises to pay interest on the unpaid
principal amount of each such Revolving Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Administrative Agent under the
Credit Agreement (as defined below).
All Revolving Loans made by the Revolving Credit Bank, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Revolving Credit Bank and, if the Revolving Credit Bank so elects in
connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Revolving Loan then
outstanding may be endorsed by the Revolving Credit Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Revolving Credit Bank to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This Revolving Note is one of the Notes referred to in the Amended and Restated
Credit Agreement, dated as of June 23, 2014, among the Borrower, the Banks party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank, J.P.
Morgan Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and Joint
Bookrunner, Wells Fargo Securities, LLC, as Joint Lead Arranger and Joint
Bookrunner, and Bank of America, N.A., as Syndication Agent (as the same may be
amended from time to time, the “Credit Agreement”).


[Signature Page to Follow]







--------------------------------------------------------------------------------



Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.
KILROY REALTY, L.P., a Delaware limited partnership
By:    Kilroy Realty Corporation, a Maryland corporation, its general partner
By:    _____________________
Name:    
Title:


By:    _____________________
Name:    
Title:

A-1-2

--------------------------------------------------------------------------------



Note (cont’d)
REVOLVING LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Revolving Loan
Type of Revolving Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




A-1-3

--------------------------------------------------------------------------------



EXHIBIT A-2
TERM NOTE
$____________                                New York, New York
[Date]
For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to _______________ (the “Term Loan Bank”), for the
account of its Applicable Lending Office, the principal sum of _______________
DOLLARS ($________) or, if less, the aggregate unpaid principal amount of all
Term Loans made by the Term Loan Bank to the Borrower pursuant to the Credit
Agreement referred to below on the Term Loan Maturity Date. The Borrower
promises to pay interest on the unpaid principal amount of each such Term Loan
on the dates and at the rate or rates provided for in the Credit Agreement. All
such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
Administrative Agent under the Credit Agreement (as defined below).
All Term Loans made by the Term Loan Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Term Loan Bank and, if the Term Loan Bank so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Term Loan then outstanding may be endorsed
by the Term Loan Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Term Loan Bank to make any such recordation or endorsement shall not affect
the obligations of the Borrower hereunder or under the Credit Agreement.
This Term Note is one of the Notes referred to in the Amended and Restated
Credit Agreement, dated as of June 23, 2014, among the Borrower, the Banks party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank, J.P.
Morgan Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and Joint
Bookrunner, Wells Fargo Securities, LLC, as Joint Lead Arranger and Joint
Bookrunner, and Bank of America, N.A., as Syndication Agent (as the same may be
amended from time to time, the “Credit Agreement”).


[Signature Page to Follow]

A-2-1

--------------------------------------------------------------------------------



Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.
KILROY REALTY, L.P., a Delaware limited partnership
By:    Kilroy Realty Corporation, a Maryland corporation, its general partner
By:    _____________________
Name:    
Title:


By:    _____________________
Name:    
Title:

A-2-2

--------------------------------------------------------------------------------



Note (cont’d)
TERM LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Term Loan
Type of Term Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








A-2-3

--------------------------------------------------------------------------------



EXHIBIT A-3
DESIGNATED LENDER NOTE
(Money Market Loans)
$______________                                New York, New York
[Date]
For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to _______________ (the “Bank”), for the account of
its Applicable Lending Office, the principal sum of _________________ DOLLARS
($_________) or, if less, the aggregate unpaid principal amount of all Money
Market Loans made by the Bank to the Borrower pursuant to the Credit Agreement
referred to below on the Revolving Credit Maturity Date. The Borrower promises
to pay interest on the unpaid principal amount of each such Money Market Loan on
the dates and at the rate or rates provided for in the Credit Agreement. All
such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
Administrative Agent under the Credit Agreement (as defined below).
All Money Market Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Money Market Loan then outstanding may be endorsed by the Bank on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This Designated Lender Note is one of the Notes referred to in the Amended and
Restated Credit Agreement, dated as of June 23, 2014, among the Borrower, the
Banks party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as
Bank, J.P. Morgan Securities LLC, as Joint Lead Arranger and Joint Bookrunner,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and
Joint Bookrunner, Wells Fargo Securities, LLC, as Joint Lead Arranger and Joint
Bookrunner, and Bank of America, N.A., as Syndication Agent (as the same may be
amended from time to time, the “Credit Agreement”).


[Signature Page to Follow]

A-3-1

--------------------------------------------------------------------------------



Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.
KILROY REALTY, L.P., a Delaware limited partnership
By:    Kilroy Realty Corporation, a Maryland corporation, its general partner
By:    _____________________
Name:    
Title:


By:    _____________________
Name:    
Title:

A-3-2

--------------------------------------------------------------------------------



Note (cont’d)
MONEY MARKET LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Money Market Loan
Type of Money Market Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








A-3-3

--------------------------------------------------------------------------------



EXHIBIT B
Unencumbered Asset Pool Properties (Fee Interests)
5/30/2014


Property                                Location
2240 E. Imperial Highway                        LA and Ventura
2250 E. Imperial Highway                        LA and Ventura
12100 W. Olympic Boulevard                        LA and Ventura
12200 W. Olympic Boulevard                        LA and Ventura
12312 W. Olympic Boulevard                        LA and Ventura
1633 26th Street                            LA and Ventura
3130 Wilshire Boulevard                        LA and Ventura
501 Santa Monica Boulevard                        LA and Ventura
2829 Townsgate Road                            LA and Ventura
2260 E. Imperial Highway                        LA and Ventura
111 Pacifica                                Orange County
999 Town & Country                            Orange County
12225 El Camino Real                            San Diego
12235 El Camino Real                            San Diego
12780 El Camino Real                            San Diego
12790 El Camino Real                            San Diego
12348 High Bluff Drive                        San Diego
12400 High Bluff Drive                        San Diego
3579 Valley Center Drive                        San Diego
3611 Valley Center Drive                        San Diego
3661 Valley Center Drive                        San Diego
3721 Valley Center Drive                        San Diego
3811 Valley Center Drive                        San Diego
6200 Greenwich Drive                            San Diego
6220 Greenwich Drive                            San Diego
13280 Evening Creek Drive South                    San Diego
13290 Evening Creek Drive South                    San Diego
13480 Evening Creek Drive North                    San Diego
13500 Evening Creek Drive North                    San Diego
13520 Evening Creek Drive North                    San Diego
7525 Torrey Santa Fe                            San Diego
7535 Torrey Santa Fe                            San Diego
7545 Torrey Santa Fe                            San Diego
7555 Torrey Santa Fe                            San Diego
2355 Northside Drive                            San Diego
2365 Northside Drive                            San Diego
2375 Northside Drive                            San Diego
2385 Northside Drive                            San Diego
2305 Historic Decatur Road                        San Diego
4921 Directors Place                            San Diego

B-1

--------------------------------------------------------------------------------





Property                                Region
4939 Directors Place                            San Diego
4955 Directors Place                            San Diego
10770 Wateridge Circle                        San Diego
6260 Sequence Drive                            San Diego
6290 Sequence Drive                            San Diego
6310 Sequence Drive                            San Diego
6340 Sequence Drive                            San Diego
6350 Sequence Drive                            San Diego
10390 Pacific Center Court                        San Diego
10394 Pacific Center Court                        San Diego
10398 Pacific Center Court                        San Diego
10421 Pacific Center Court                        San Diego
10445 Pacific Center Court                        San Diego
10455 Pacific Center Court                        San Diego
5717 Pacific Center Boulevard                        San Diego
9785 Towne Center Drive                        San Diego
9791 Towne Center Drive                        San Diego
4100 Bohannon Drive                            San Francisco
4200 Bohannon Drive                            San Francisco
4300 Bohannon Drive                            San Francisco
4400 Bohannon Drive                            San Francisco
4500 Bohannon Drive                            San Francisco
4600 Bohannon Drive                            San Francisco
4700 Bohannon Drive                            San Francisco
100 First Street                            San Francisco
250 Brannan Street                            San Francisco
201 Third Street                            San Francisco
301 Brannan Street                            San Francisco
4040 Civic Center                            San Francisco
331 Fairchild Drive                            San Francisco
599 Mathilda                                San Francisco
360 Third Street                            San Francisco
15050 NE 36th Street                            Seattle
837 N. 34th Streeet                            Seattle
10900 NE 4th Street                            Seattle
401 Terry                                Seattle





B-2

--------------------------------------------------------------------------------



EXHIBIT C
Unencumbered Asset Pool Properties (Leasehold Interests)
5/30/2014




Property                                Location
3750 Kilroy Airport Way                        Long Beach, CA
3760 Kilroy Airport Way                        Long Beach, CA
3780 Kilroy Airport Way                        Long Beach, CA
3800 Kilroy Airport Way                        Long Beach, CA
3840 Kilroy Airport Way                        Long Beach, CA
3880 Kilroy Airport Way                        Long Beach, CA
3900 Kilroy Airport Way                        Long Beach, CA
601 108th Avenue NE                            Bellevue, WA



C-1

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is [a Bank] [an Affiliate of [identify Bank]1]]    
3.    Borrower:        Kilroy Realty, L.P.
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

_______________________
1    Select as applicable.



D-1

--------------------------------------------------------------------------------



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of June
23, 2014 among Kilroy Realty, L.P., the Banks parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto

6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Banks
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Bank, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the General Partner
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:



ASSIGNEE


__________________________
2 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)

3 
Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Banks thereunder.


D-2

--------------------------------------------------------------------------------







[NAME OF ASSIGNEE]
 
By:
 
 
Title:



Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By_________________________________
Title:
[Consented to:]4     
[NAME OF RELEVANT PARTY]
By________________________________
Title:


__________________________
4    To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Fronting Bank) is required by the terms of the Credit
Agreement.



D-3

--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Agreement or (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute



D-4

--------------------------------------------------------------------------------



one instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



D-5

--------------------------------------------------------------------------------



EXHIBIT E
Form of Money Market Quote Request
[Date]
To:        JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”)
From:        Kilroy Realty, L.P. (the “Borrower”)
Re:
Amended and Restated Credit Agreement, dated as of June 23, 2014, among the
Borrower, the Banks party thereto, the Administrative Agent, J.P. Morgan
Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and Joint
Bookrunner, Wells Fargo Securities, LLC, as Joint Lead Arranger and Joint
Bookrunner, and Bank of America, N.A., as Syndication Agent (as the same may be
amended from time to time, the “Credit Agreement”).

We hereby give notice pursuant to Section 2.3 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market Loan(s):
Date of Borrowing: __________________
Principal Amount5        Interest Period6    
$
Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]










____________________________
5    Amount must be $10,000,000 or a larger multiple of $500,000.    
6 
Not less than one month (LIBOR Auction) or not less than 30 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.


E-1

--------------------------------------------------------------------------------



The funding of Money Market Loans made in connection with this Money Market
Quote Request [may/may not] be made by Designated Lenders.
Terms used herein have the meanings assigned to them in the Credit Agreement.
Kilroy Realty, L.P.


By:    Kilroy Realty Corporation






By:_______________________    
Name:
Title:


By:_______________________    
Name:
Title:



E-2

--------------------------------------------------------------------------------



EXHIBIT F
Form of Invitation for Money Market Quotes
To:    [Name of Bank]
Re:    Invitation for Money Market Quotes to Kilroy Realty, L.P. (the
“Borrower”)
Pursuant to Section 2.3 of the Amended and Restated Credit Agreement, dated as
of June 23, 2014, among the Borrower, the Banks party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and as Bank, J.P. Morgan Securities LLC, as
Joint Lead Arranger and Joint Bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, and Bank of
America, N.A., as Syndication Agent, we are pleased on behalf of the Borrower to
invite you to submit Money Market Quotes to the Borrower for the following
proposed Money Market Loan(s):
Date of Borrowing: __________________
Principal Amount            Interest Period
$
Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Please respond to this invitation by no later than 10:00 A.M. (New York City
time) on [date].


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By:_____________________________
Authorized Officer



F-1

--------------------------------------------------------------------------------



EXHIBIT G
Form of Money Market Quote
To:    JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”)
Re:    Money Market Quote to Kilroy Realty, L.P. (the “Borrower”)
In response to your invitation on behalf of the Borrower dated _____________,
20__, we hereby make the following Money Market Quote on the following terms:
1.    Quoting Revolving Credit Bank: ________________________________
2.    Person to contact at quoting Revolving Credit Bank:
_____________________________
3.    Date of Borrowing: ____________________*
4.
We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

Principal    Interest        Money Market
Amount**    Period***    [Margin****]         [Absolute Rate*****]
$
$
[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $____________.]**
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Credit Agreement, dated as of June 23, 2014, among the Borrower, the Banks party
thereto, the Administrative Agent and as Bank, J.P. Morgan Securities LLC, as
Joint Lead Arranger and Joint Bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, and Bank of
America, N.A., as

G-1

--------------------------------------------------------------------------------



Syndication Agent, irrevocably obligates us to make the Money Market Loan(s) for
which any offer(s) are accepted, in whole or in part.
Very truly yours,
[NAME OF BANK]
Dated:_______________
By:____________________________

Authorized Officer



G-2

--------------------------------------------------------------------------------



Exhibit H
FORM OF DESIGNATION AGREEMENT


Dated _____________, 201_


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 23, 2014 (the “Credit Agreement”), among the Borrower, the Banks
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank,
J.P. Morgan Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and Joint
Bookrunner, Wells Fargo Securities, LLC, as Joint Lead Arranger and Joint
Bookrunner, and Bank of America, N.A., as Syndication Agent. Terms defined in
the Credit Agreement are used herein with the same meaning.


[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”) and the
Administrative Agent agree as follows:


1.    The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Money Market Loans pursuant to
Article III of the Credit Agreement. Any assignment by Designor to Designee of
its rights to make a Money Market Loan pursuant to such Article III shall be
effective at the time of the funding of such Money Market Loan and not before
such time.


2.    Except as set forth in Section 7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under any Loan Document or
any other instrument or document furnished pursuant thereto.


3.    The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Articles IV and V of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon the Administrative Agent, the Designor
or any other Revolving Credit Bank and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under any Loan Document; (c) confirms
that it is a Designated Lender; (d) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under any Loan Document as are delegated to the Administrative Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (e) agrees to be bound by each and every provision of
each Loan Document and

H-1

--------------------------------------------------------------------------------



further agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Revolving Credit Bank.


4.    The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Credit Agreement, to deliver
and receive all communications and notices under the Credit Agreement and the
other Loan Documents and to exercise on Designee’s behalf all rights to vote and
to grant and make approvals, waivers, consents of amendments to or under the
Credit Agreement or other Loan Documents. Any document executed by the Designor
on the Designee’s behalf in connection with the Credit Agreement or the other
Loan Documents shall be binding on the Designee. The Borrower, the
Administrative Agent and each of the Banks may rely on and are beneficiaries of
the preceding provisions.


5.    Following the execution of this Designation Agreement by the Designor and
its Designee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date for this
Designation Agreement (the “Effective Date”) shall be the date of acceptance
hereof by the Administrative Agent, unless otherwise specified on the signature
page thereto.


6.    The Administrative Agent hereby agrees that it will not institute against
any Designated Lender or join any other Person in instituting against any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law,
until the later to occur of (i) one year and one day after the payment in full
of the latest maturing commercial paper note issued by such Designated Lender
and (ii) the Revolving Credit Maturity Date.


7.    The Designor unconditionally agrees to pay or reimburse the Designee and
save the Designee harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Agreement or any other Loan Documents
or any action taken or omitted by the Designee hereunder or thereunder, provided
that the Designor shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements if the same results from the Designee’s gross
negligence or willful misconduct.


8.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right (subject to the provisions of Section 2.3(b)) to make Money Market Loans
as a Revolving Credit Bank pursuant to Section 2.3 of the Credit Agreement and
the rights and obligations of a Revolving Credit Bank related thereto; provided,
however, that the Designee shall not be required to make payments with respect
to such obligations except to the extent of excess cash flow of such Designee
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable. Notwithstanding the foregoing, the Designor, as
administrative agent for the Designee, shall be and remain obligated to the
Borrower and the Revolving Credit Banks for each and every of the obligations of
the Designee and its Designor with respect to the Credit Agreement,

H-2

--------------------------------------------------------------------------------



including, without limitation, any indemnification obligations under Section 7.6
of the Credit Agreement and any sums otherwise payable to the Borrower by the
Designee.


9.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


10.    This Designation Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.



H-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.


Effective Date:    ________________________, 201__




[NAME OF DESIGNOR], as Designor




By: ___________________________


Title: _________________________




[NAME OF DESIGNEE] as Designee




By: ___________________________


Title: __________________________




Applicable Lending Office
(and address for notices):




[ADDRESS]










Accepted this _____ day
of ___________, 201_


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: _____________________
Title: ___________________



H-4

--------------------------------------------------------------------------------



Exhibit I-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each Bank from time to time party
thereto.


Pursuant to the provisions of Section 8.4(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
By:
 
 
Name:
 
Title:



Date: ________ __, 201[_]






--------------------------------------------------------------------------------



EXHIBIT I-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each Bank from time to time party
thereto.


Pursuant to the provisions of 8.4(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
By:
 
 
Name:
 
Title:



Date: ________ __, 201[_]



I-2-1

--------------------------------------------------------------------------------



EXHIBIT I-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each Bank from time to time party
thereto.


Pursuant to the provisions of 8.4(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:





Date: ________ __, 201[_]



C-1

--------------------------------------------------------------------------------



EXHIBIT I-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each Bank from time to time party
thereto.


Pursuant to the provisions of 8.4(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:



Date: ________ __, 201[_]





C-1

--------------------------------------------------------------------------------



SCHEDULE 1


COMMITMENTS


Lender
JPMORGAN CHASE BANK, N.A.
BANK OF AMERICA, N.A.
$57,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION
$57,000,000
BARCLAYS BANK PLC
$48,750,000
COMPASS BANK
$48,750,000
PNC BANK, NATIONAL ASSOCIATION
$48,750,000
ROYAL BANK OF CANADA
$48,750,000
UNION BANK, N.A.
$48,750,000
U.S. BANK NATIONAL ASSOCIATION
$48,750,000
BANK OF THE WEST, N.A.
$37,500,000
SUMITOMO MITSUI BANKING CORPORATION
$37,500,000
COMERICA BANK
$30,750,000
KEYBANK, NATIONAL ASSOCIATION
$30,750,000
TOTAL
$600,000,000
















--------------------------------------------------------------------------------



Lender
Term Commitment
JPMORGAN CHASE BANK, N.A.
$14,250,000
BANK OF AMERICA, N.A.
$14,250,000
WELLS FARGO BANK, NATIONAL ASSOCIATION
$14,250,000
BARCLAYS BANK PLC
$12,187,500
COMPASS BANK
$12,187,500
PNC BANK, NATIONAL ASSOCIATION
$12,187,500
ROYAL BANK OF CANADA
$12,187,500
UNION BANK, N.A.
$12,187,500
U.S. BANK NATIONAL ASSOCIATION
$12,187,500
BANK OF THE WEST, N.A.
$9,375,000
SUMITOMO MITSUI BANKING CORPORATION
$9,375,000
COMERICA BANK
$7,687,500
KEYBANK NATIONAL ASSOCIATION
$7,687,500
TOTAL
$150,000,000








--------------------------------------------------------------------------------



SCHEDULE 4.22


LABOR MATTERS


None.





